Exhibit 10.1
EXECUTION COPY
INDENTURE AND SERVICING AGREEMENT
Dated as of November 7, 2008
by and among
SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING II, LLC,
as Issuer
and
WYNDHAM CONSUMER FINANCE, INC.,
as Servicer
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee
and
U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page      
 
       
ARTICLE I
DEFINITIONS    
 
        Section 1.1.  
Definitions
    3   Section 1.2.  
Other Definitional Provisions
    36   Section 1.3.  
Intent and Interpretation of Documents
    37      
 
       
ARTICLE II
THE NOTES    
 
        Section 2.1.  
Form Generally
    37   Section 2.2.  
Denominations
    38   Section 2.3.  
Execution, Authentication and Delivery
    38   Section 2.4.  
Authentication Agent
    38   Section 2.5.  
Registration of Transfer and Exchange of Series 2008-A Notes
    39   Section 2.6.  
Mutilated, Destroyed, Lost or Stolen Series 2008-A Notes
    41   Section 2.7.  
Persons Deemed Owners
    42   Section 2.8.  
Appointment of Paying Agent
    42   Section 2.9.  
Cancellation
    42   Section 2.10.  
Confidentiality
    43   Section 2.11.  
144A Information
    43   Section 2.12.  
Authorized Amount; Conditions to Initial Issuance
    43   Section 2.13.  
Principal, Interest and NPA Costs
    44   Section 2.14.  
Nonrecourse to the Issuer
    45   Section 2.15.  
Dating of the Series 2008-A Notes
    45   Section 2.16.  
Payment on the Series 2008-A Notes; Withholding Tax
    45   Section 2.17.  
Increases in Notes Principal Amount
    46   Section 2.18.  
Reduction of the Facility Limit
    46   Section 2.19.  
Optional Repayment
    46   Section 2.20.  
Transfer Restrictions
    46   Section 2.21.  
Tax Treatment
    48   Section 2.22.  
Liquidity Termination Dates
    48  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page      
 
       
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE ISSUER    
 
        Section 3.1.  
Representations and Warranties Regarding the Issuer
    49   Section 3.2.  
Representations and Warranties Regarding the Loan Files
    53   Section 3.3.  
Rights of Obligors and Release of Loan Files
    54   Section 3.4.  
Assignment of Representations and Warranties
    55   Section 3.5.  
Addition of New Sellers
    55      
 
       
ARTICLE IV
PAYMENTS, SECURITY AND ALLOCATIONS    
 
        Section 4.1.  
Priority of Payments
    57   Section 4.2.  
Information Provided to Trustee
    58   Section 4.3.  
Payments
    58   Section 4.4.  
Collection Account
    58   Section 4.5.  
Control Account
    60   Section 4.6.  
Reserve Account
    60   Section 4.7.  
Hedge Agreement
    62   Section 4.8.  
Replacement of Hedge Provider
    63      
 
       
ARTICLE V
ADDITION, RELEASE AND SUBSTITUTION OF LOANS    
 
        Section 5.1.  
Addition of the Collateral
    63   Section 5.2.  
Release of Defective Loans
    65   Section 5.3.  
Release of Defaulted Loans
    66   Section 5.4.  
Release Upon Optional Prepayments
    66   Section 5.5.  
Release Upon Issuance of Exchange Notes
    67   Section 5.6.  
Release Upon Payment in Full
    68   Section 5.7.  
Release of Green Loans Upon Rating Downgrade
    68      
 
       
ARTICLE VI
ADDITIONAL COVENANTS OF ISSUER    
 
        Section 6.1.  
Affirmative Covenants
    69   Section 6.2.  
Negative Covenants of the Issuer
    77  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page      
 
       
ARTICLE VII
SERVICING OF PLEDGED LOANS    
 
        Section 7.1.  
Responsibility for Loan Administration
    80   Section 7.2.  
Standard of Care
    80   Section 7.3.  
Records
    80   Section 7.4.  
Series 2008-A Loan Schedule
    80   Section 7.5.  
Enforcement
    80   Section 7.6.  
Trustee and Collateral Agent to Cooperate
    81   Section 7.7.  
Other Matters Relating to the Servicer
    81   Section 7.8.  
Servicing Compensation
    82   Section 7.9.  
Costs and Expenses
    82   Section 7.10.  
Representations and Warranties of the Servicer
    82   Section 7.11.  
Additional Covenants of the Servicer
    83   Section 7.12.  
Servicer not to Resign
    86   Section 7.13.  
Merger or Consolidation of, or Assumption of the Obligations of Servicer
    86   Section 7.14.  
Examination of Records
    87   Section 7.15.  
Delegation of Duties
    87   Section 7.16.  
Servicer Advances
    87   Section 7.17.  
Fair Market Value of Defaulted Loans
    88      
 
       
ARTICLE VIII
REPORTS    
 
        Section 8.1.  
Monthly Report to Trustee
    88   Section 8.2.  
Monthly Servicing Reports
    88   Section 8.3.  
Other Data
    88   Section 8.4.  
Annual Servicer’s Certificate
    89   Section 8.5.  
Notices to WCF
    89   Section 8.6.  
Delivery of Reports to Deal Agent
    89   Section 8.7.  
Tax Reporting
    89  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page      
 
       
ARTICLE IX
INDEMNITIES    
 
        Section 9.1.  
Liabilities to Obligors
    89   Section 9.2.  
Tax Indemnification
    89   Section 9.3.  
Servicer’s Indemnities
    90   Section 9.4.  
Operation of Indemnities
    90      
 
       
ARTICLE X
AMORTIZATION EVENTS    
 
        Section 10.1.  
Amortization Events
    90      
 
       
ARTICLE XI
EVENTS OF DEFAULT    
 
        Section 11.1.  
Events of Default
    92   Section 11.2.  
Acceleration of Maturity; Rescission and Annulment
    93   Section 11.3.  
Collection of Indebtedness and Suits for Enforcement by Trustee
    93   Section 11.4.  
Trustee May File Proofs of Claim
    94   Section 11.5.  
Remedies
    95   Section 11.6.  
Application of Monies Collected During Event of Default
    96   Section 11.7.  
Limitation on Suits by Individual Noteholders
    97   Section 11.8.  
Unconditional Rights of Noteholders to Receive Principal and Interest
    97   Section 11.9.  
Restoration of Rights and Remedies
    98   Section 11.10.  
Waiver of Event of Default
    98   Section 11.11.  
Waiver of Stay or Extension Laws
    98   Section 11.12.  
Sale of the Collateral
    98   Section 11.13.  
Action on Series 2008-A Notes
    99   Section 11.14.  
Control by Noteholders
    99   Section 11.15.  
Sale of Defaulted Loans After an Event of Default
    99      
 
       
ARTICLE XII
SERVICER DEFAULTS    
 
        Section 12.1.  
Servicer Defaults
    99   Section 12.2.  
Appointment of Successor
    101  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page   Section 12.3.  
Notification to Noteholders
    102   Section 12.4.  
Waiver of Past Defaults
    102   Section 12.5.  
Termination of Servicer’s Authority
    102   Section 12.6.  
Matters Related to Successor Servicer
    103      
 
       
ARTICLE XIII
THE TRUSTEE; THE COLLATERAL AGENT; THE CUSTODIAN    
 
        Section 13.1.  
Duties of Trustee
    104   Section 13.2.  
Certain Matters Affecting the Trustee
    106   Section 13.3.  
Trustee Not Liable for Recitals in Series 2008-A Notes or Use of Proceeds of
Series 2008-A Notes
    107   Section 13.4.  
Trustee May Own Series 2008-A Notes; Trustee in its Individual Capacity
    108   Section 13.5.  
Trustee’s Fees and Expenses; Indemnification
    108   Section 13.6.  
Eligibility Requirements for Trustee
    109   Section 13.7.  
Resignation or Removal of Trustee
    109   Section 13.8.  
Successor Trustee
    110   Section 13.9.  
Merger or Consolidation of Trustee
    110   Section 13.10.  
Appointment of Co-Trustee or Separate Trustee
    110   Section 13.11.  
Trustee May Enforce Claims Without Possession of Series 2008-A Notes
    111   Section 13.12.  
Suits for Enforcement
    112   Section 13.13.  
Rights of Noteholders to Direct the Trustee
    112   Section 13.14.  
Representations and Warranties of the Trustee
    112   Section 13.15.  
Maintenance of Office or Agency
    112   Section 13.16.  
No Assessment
    113   Section 13.17.  
UCC Filings and Title Certificates
    113   Section 13.18.  
Replacement of the Custodian
    113      
 
       
ARTICLE XIV
TERMINATION    
 
        Section 14.1.  
Termination of Agreement
    113   Section 14.2.  
Final Payment
    113  

-v-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page     Section 14.3.  
Release of Collateral
    113      
 
       
ARTICLE XV
MISCELLANEOUS PROVISIONS    
 
        Section 15.1.  
Amendment
    114   Section 15.2.  
Limitation on Rights of the Noteholders
    116   Section 15.3.  
Governing Law
    116   Section 15.4.  
Notices
    116   Section 15.5.  
Severability of Provisions
    118   Section 15.6.  
Assignment
    118   Section 15.7.  
Series 2008-A Notes Non-assessable and Fully Paid
    118   Section 15.8.  
Further Assurances
    118   Section 15.9.  
No Waiver; Cumulative Remedies
    118   Section 15.10.  
Counterparts
    119   Section 15.11.  
Third-Party Beneficiaries
    119   Section 15.12.  
Actions by the Noteholders
    119   Section 15.13.  
Merger and Integration
    119   Section 15.14.  
No Bankruptcy Petition
    119   Section 15.15.  
Headings
    119   Section 15.16.  
Satisfaction of Rating Agency Condition
    119   Section 15.17.  
Rating Agency Review
    120   Section 15.18.  
Changes in the Hedge Agreement
    120   Section 15.19.  
Discretion with Respect to Derivative Financial Instruments
    120  

-vi-



--------------------------------------------------------------------------------



 



         
SCHEDULE 1
  —   TRUSTEE FEE LETTER
 
       
EXHIBIT A
  —   FORM OF SUPPLEMENTAL GRANT
 
       
EXHIBIT B
  —   FORM OF SERIES 2008-A NOTE
 
       
EXHIBIT C
  —   FORM OF MONTHLY SERVICING REPORT
 
       
EXHIBIT D
  —   FORM OF INDENTURE AND SERVICING AGREEMENT FOR THE EXCHANGE NOTES
 
       
EXHIBIT E
  —   CONTROL ACCOUNT INFORMATION
 
       
EXHIBIT F
  —   FORM OF NOTE PURCHASE AGREEMENT WITH RESPECT TO THE EXCHANGE NOTES
 
       
EXHIBIT G
  —   SERVICER CERTIFICATE PURSUANT TO SECTION 3.3(C)
 
       
EXHIBIT H
  —   EXCHANGE NOTES INDENTURE POOL CRITERIA
 
       
EXHIBIT I
  —   HEDGE AGREEMENT

-vii-



--------------------------------------------------------------------------------



 



INDENTURE AND SERVICING AGREEMENT
     THIS INDENTURE AND SERVICING AGREEMENT dated as of November 7, 2008 is by
and among SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING II, LLC, a limited
liability company organized under the laws of the State of Delaware, as issuer,
WYNDHAM CONSUMER FINANCE, INC., a Delaware corporation, as servicer, WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as trustee and U.S.
BANK NATIONAL ASSOCIATION, a national banking association, as collateral agent.
This Indenture may be supplemented and amended from time to time in accordance
with Article XV hereof.
RECITALS
     The Issuer has duly authorized the execution and delivery of this Indenture
to provide for the issuance of its loan-backed notes as provided herein.
     All covenants and agreements made by the Issuer herein are for the benefit
and security of the Trustee, acting on behalf of the Noteholders.
     The Issuer is entering into this Indenture, and the Trustee is accepting
the trusts created hereby, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged. All things necessary have been
done to make the Series 2008-A Notes, when executed by the Issuer and
authenticated and delivered by the Trustee as provided herein, the valid
obligations of the Issuer and to make this Indenture a valid agreement of the
Issuer, enforceable in accordance with its terms.
     NOW THEREFORE, in consideration of the mutual agreements herein contained,
each party agrees as follows for the benefit of the other parties and for the
benefit of the Noteholders.
GRANTING CLAUSES
     The Issuer hereby Grants to the Collateral Agent, for the benefit and
security of the Trustee, acting on behalf of the Noteholders, all of the
Issuer’s right, title and interest, whether now owned or hereafter acquired, in,
to and under the following:
     (a) all Pledged Loans and all Collections, together with all other Pledged
Assets;
     (b) the Collection Account and all money, investment property, instruments
and other property credited to, carried in or deposited in the Collection
Account;
     (c) all money, investment property, instruments and other property credited
to, carried in or deposited in the Control Account or any other bank or similar
account into which Collections are deposited, to the extent such money,
investment property, instruments and other property constitutes Collections;

 



--------------------------------------------------------------------------------



 



     (d) the Reserve Account and all money, investment property, instruments and
other property credited to, carried in or deposited in the Reserve Account;
     (e) the Hedge Agreement and all rights and interests therein and thereto;
     (f) all rights, remedies, powers, privileges and claims of the Issuer under
or with respect to the Depositor Purchase Agreement and each Seller Purchase
Agreement including, without limitation all rights to enforce payment
obligations of the Issuer, the Depositor and each Seller and all rights to
collect all monies due and to become due to the Issuer from the Depositor or any
Seller under or in connection with the Depositor Purchase Agreement or any
Seller Purchase Agreement (including without limitation all interest and finance
charges for late payments accrued thereon and proceeds of any liquidation or
sale of the Pledged Loans or resale of Timeshare Properties and all other
Collections on the Pledged Loans) and all other rights of the Issuer to enforce
the Depositor Purchase Agreement and each Seller Purchase Agreement;
     (g) all certificates and instruments if any, from time to time representing
or evidencing any of the foregoing property described in clauses (a) through
(f) above;
     (h) all present and future claims, demands, causes of and choses in action
in respect of any of the foregoing and all interest, principal, payments and
distributions of any nature or type on any of the foregoing;
     (i) all accounts, chattel paper, deposit accounts, documents, general
intangibles, goods, instruments, investment property, letter-of-credit rights,
letters of credit, money, and oil, gas and other minerals, consisting of,
arising from, or relating to, any of the foregoing;
     (j) all proceeds of the foregoing property described in clauses (a) through
(i) above, any security therefor, and all interest, dividends, cash,
instruments, financial assets and other investment property and other property
from time to time received, receivable or otherwise distributed in respect of,
or in exchange for or on account of the sale, condemnation or other disposition
of, any or all of the then existing property described in clauses (a) through
(i), and including all payments under insurance policies (whether or not a
Seller or an Originator, the Depositor, the Issuer, the Collateral Agent or the
Trustee is the loss payee thereof) or any indemnity, warranty or guaranty
payable by reason of loss or damage to or otherwise with respect to any of the
Collateral; and
     (k) all proceeds of the foregoing.
The property described in the preceding sentence is collectively referred to as
the “Collateral.” The Grant of the Collateral to the Collateral Agent is for the
benefit of the Trustee to secure the Series 2008-A Notes equally and ratably
without prejudice, priority or distinction among any Series 2008-A Notes by
reason of difference in time of issuance or otherwise, except as otherwise
expressly provided in this Indenture and to secure (i) the payment of all
amounts due on the Series 2008-A Notes in accordance with their respective
terms, (ii) the payment of all other sums payable by the Issuer under this
Indenture, the Series 2008-A Notes and the Note Purchase Agreement and
(iii) compliance by the Issuer with the provisions of this Indenture and the
Series 2008-A Notes.

2



--------------------------------------------------------------------------------



 



Special Limited Grant of Limited Liability Company Interests
          In addition to the Collateral Granted above, the Issuer hereby Grants
to the Trustee, acting on behalf of the Noteholders, all of the Issuer’s right,
title and interest, whether now owned or hereafter acquired, in, to, and under
(i) the limited liability company interests in Sierra Timeshare Conduit
Receivables Funding, LLC, (ii) all rights, remedies, powers, privileges and
claims of the Issuer with respect to such limited liability company interests,
including, without limitation, the right to direct the sale of any assets held
by STCRF and receive a distribution of the proceeds thereof, (iii) all
certificates and instruments, if any, from time to time representing or
evidencing any of the foregoing, and (iv) all proceeds of the foregoing (the
“Membership Interest Collateral”), to secure solely the Issuer’s obligation make
the principal payments required by Section 2.13(a)(iv). Notwithstanding any
other provisions of this Indenture, neither the Trustee nor any of the Holders
or any other party to this Indenture shall have any right to foreclose upon or
otherwise disturb the Membership Interest Collateral so long as any of the
Series 2002-1 Notes are outstanding. If, upon the Series 2002-1 Termination
Date, the Issuer fails to satisfy the requirements of Section 2.13(a)(iv), such
failure shall be deemed to be a default under this Indenture solely with respect
to exercising rights and remedies with respect to the Membership Interest
Collateral under Article 9 of the New York UCC and the Trustee shall have the
rights and remedies of a secured creditor in respect of the Membership Interest
Collateral.
     The Collateral Agent and the Trustee acknowledge the Grant of the
Collateral and the Grant of the Membership Interest Collateral, and the
Collateral Agent accepts the Collateral and the Trustee accepts the Membership
Interest Collateral, in each case in trust hereunder in accordance with the
provisions hereof and agrees to perform the duties herein to the end that the
interests of the Noteholders may be adequately and effectively protected. This
Indenture is a security agreement within the meaning of the UCC.
     The Trustee and the Collateral Agent each acknowledges that it has entered
into the Collateral Agency Agreement pursuant to which the Collateral Agent will
act as agent for the benefit of the Trustee and the Noteholders for the purpose
of maintaining a security interest in the Collateral. The Noteholders are bound
by the terms of the Collateral Agency Agreement by the Trustee’s execution
thereof on their behalf.
ARTICLE I
DEFINITIONS
     Section 1.1. Definitions
     Whenever used in this Indenture, the following words and phrases shall have
the following meanings, and the definitions of such terms are applicable to the
singular as well as the plural forms of such terms and the masculine as well as
the feminine and neuter genders of such terms.
     “AA Advance Rate” shall mean, as of any day,

3



--------------------------------------------------------------------------------



 



     (1) for Wyndham Loans, (i) on or prior to the November 2008 Payment Date,
58.500%, (ii) on or prior to the December 2008 Payment Date, 56.375%, (iii) on
or prior to the January 2009 Payment Date, 54.250%, (iv) on or prior to the
February 2009 Payment Date, 52.125% and (v) thereafter, the AAA Advance Rate.
     (2) for WorldMark Loans, (i) on or prior to the November 2008 Payment Date,
61.000%, (ii) on or prior to the December 2008 Payment Date, 58.875%, (iii) on
or prior to the January 2009 Payment Date, 56.750%, (iv) on or prior to the
February 2009 Payment Date, 54.625% and (v) thereafter, the AAA Advance Rate.
     “AAA Advance Rate” shall mean, (i) for Wyndham Loans, 50.000% and (ii) for
WorldMark Loans, 52.500%.
     “Account” shall mean either of the Collection Account or the Reserve
Account and “Accounts” mean both of such accounts.
     “Accrual Period” shall mean, with respect to any Payment Date, the period
beginning on and including the immediately preceding Payment Date and ending on
and excluding the current Payment Date, except that the first Accrual Period
will begin on and include the Closing Date and end on and exclude the
December 2008 Payment Date.
     “Acquired Portfolio Loan” shall mean a loan (which shall be a loan,
installment contract or other contractual obligation incurred to finance the
acquisition of an interest in a vacation property or rights to use vacation
properties or otherwise substantially similar to Loans) which a Seller has
acquired either by purchase of a portfolio or by acquisition of an entity which
owns the portfolio and new loans originated with respect to such entity, program
or portfolio during the Transition Period.
     “Addition Date” shall mean each date subsequent to the Closing Date on
which a security interest is granted in Loans to secure the Series 2008-A Notes.
     “Additional Monthly Principal Distribution Amount” shall mean (i) for any
Payment Date on or prior to which an Amortization Event has occurred, the
Mandatory Redemption Date has occurred (unless repayment of the Series 2008-A
Notes has been waived pursuant to Section 2.13(a)), the Termination Date has
occurred or the Maturity Date has occurred, zero, and (ii) for any other Payment
Date, an amount equal to the excess, if any of (x) the Borrowing Base over
(y) the Adjusted Borrowing Base on such date.
     “Additional Pledged Loans” shall mean Loans (including Qualified Substitute
Loans) pledged under this Indenture and a Supplemental Grant subsequent to the
Initial Advance Date.
     “Adjusted Borrowing Base” shall mean, on any date, the product of
     (i) the remainder of (A) the Adjusted Loan Balance minus (B) the Excess
Concentration Amount on such date and
     (ii) the AAA Advance Rate as of such date.

4



--------------------------------------------------------------------------------



 



     “Adjusted Loan Balance” shall mean, on any date, the Aggregate Loan Balance
on such date minus the sum of (i) the Loan Balances of any Pledged Loans which
are Defaulted Loans on the last day of the immediately preceding Due Period,
(ii) the Loan Balances of any Pledged Loans which are Delinquent Loans on the
last day of the immediately preceding Due Period, (iii) the Loan Balances of any
Pledged Loans which are Defective Loans on the last day of the immediately
preceding Due Period and (iv) the Loan Balances of any Pledged Loans which are
Impermissibly Modified Loans on the last day of the immediately preceding Due
Period.
     “Administrative Services Agreement” shall mean either (i) the Depositor
Administrative Services Agreement, dated as of August 29, 2002, by and between
the Depositor and the Administrator, or (ii) the Issuer Administrative Services
Agreement, dated as of November 5, 2008, by and between the Issuer and the
Administrator, as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms of the respective agreements.
     “Administrator” shall mean, with respect to either Administrative Services
Agreement, WCF, in its role as administrator with respect to the Depositor or
the Issuer, respectively, or any other entity which becomes the Administrator
under the terms of the respective Administrative Services Agreements.
     “Advance Decrease Date” shall mean the first Payment Date on which, after
giving effect to all payments made on the Series 2008-A Notes on such date, the
Notes Principal Amount does not exceed the Adjusted Borrowing Base.
     “Affiliate” shall mean, when used with respect to any Person, any other
Person directly or indirectly controlling, controlled by or under common control
with such Person, and “control” shall mean the power to direct the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise, and “controlling” and
“controlled” shall have meanings correlative to the foregoing.
     “Aggregate Loan Balance” shall mean, on any date, the excess of (i) the sum
of the Loan Balances for all Pledged Loans on such date over (ii) the sum of
(x) the FICO Score of 7-Year Loans Excess Amount on such day and (y) the FICO
Score of 10-Year Loans Excess Amount on such day.
     “Alternate Investor” shall have the meaning assigned to that term in the
Note Purchase Agreement.
     “Amortization Event” shall have the meaning specified in Section 10.1.
     “Authentication Agent” shall mean a Person designated by the Trustee to
authenticate Series 2008-A Notes on behalf of the Trustee.
     “Authorized Officer” shall mean, with respect to the Issuer, any officer
who is authorized to act for the Issuer in matters relating to the Issuer, and
with respect to the Trustee or any other bank or trust company acting as trustee
of an express trust or as custodian or authenticating agent, a Responsible
Officer. Each party may receive and accept a certification of the authority of
any other party as conclusive evidence of the authority of any person to act,
and such certification may be considered as in full force and effect until
receipt by such other party of written notice to the contrary.

5



--------------------------------------------------------------------------------



 



     “Available Funds” for any Payment Date shall mean an amount equal to the
sum of (i) all Collections and other payments (including prepayments related to
Timeshare Upgrades and all other prepayments) of principal, interest and fees
(which for the sake of clarity, excludes maintenance fees assessed with respect
to POAs) collected from or on behalf of the Obligors during the related Due
Period on the Pledged Loans; (ii) any Servicer Advances made on or prior to the
Payment Date with respect to payments due from the Obligors on the Pledged Loans
during the related Due Period; (iii) all amounts received after the immediately
preceding Payment Date (or, in the case of the initial Payment Date, the Initial
Advance Date) and on or prior to such Payment Date as the Release Price paid to
the Trustee for the release from the lien of this Indenture of any Pledged Loan
that has become a Defaulted Loan; (iv) all Net Liquidation Proceeds from the
disposition of Pledged Assets securing Defaulted Loans received by the Trustee
during the related Due Period; (v) any amounts received after the immediately
preceding Payment Date (or, in the case of the initial Payment Date, the Initial
Advance Date) and on or prior to such Payment Date by the Trustee as the Release
Price or Substitution Adjustment Amount in connection with the release of a
Defective Loan; (vi) any Hedge Receipts received by the Trustee on such Payment
Date; (vii) all other proceeds of the Collateral received by the Trustee or the
Servicer during the related Due Period; and (viii) any amount withdrawn from the
Reserve Account under Section 4.6(b) and deposited into the Collection Account
to be included as Available Funds on or in respect of such Payment Date.
     “Available Funds Shortfall” shall have the meaning specified in
Section 4.6(b).
     “Bank Base Rate” shall have the meaning assigned to that term in the Note
Purchase Agreement.
     “Bankruptcy Code” shall mean the United States Bankruptcy Code, Title 11 of
the United States Code, as amended.
     “Benefit Plan” shall mean any employee benefit plan as defined in
Section 3(3) of ERISA in respect of which the Issuer, any eligible Originator,
any eligible Seller or any ERISA Affiliate of the Issuer is, or at any time
during the immediately preceding six years was, an “employer” as defined in
Section 3(5) of ERISA.
     “Borrowing Base” shall mean, (x) on any date prior to the Advance Decrease
Date, the product of
     (i) the remainder of (A) the Adjusted Loan Balance at such time minus
(B) the Excess Concentration Amount at such time and
     (ii) the AA Advance Rate for such date; and
     (y) on and after the Advance Decrease Date, the Adjusted Borrowing Base as
of such date.

6



--------------------------------------------------------------------------------



 



     “Borrowing Base Amortization Trigger Amount” shall mean (i) on any Payment
Date during any Green Loan Advance Period, the sum of (x) the Borrowing Base on
such date and (y) the Green Loan Deficiency Amount on such date, and (ii) on any
other Payment Date, the Borrowing Base on such date.
     “Borrowing Base Shortfall” shall mean, on any date, the amount, if any, by
which the Notes Principal Amount (without giving effect to any Increase on such
date) exceeds the Adjusted Borrowing Base on such date (without giving effect to
any transfers of Additional Pledged Loans to the Collateral Agent on such date).
     “Business Day” shall mean any day other than (i) a Saturday or Sunday,
(ii) a day on which banking institutions in New York, New York, Las Vegas,
Nevada, or the city in which the Corporate Trust Office of the Trustee is
located, are authorized or obligated by law or executive order to be closed or
(iii) a day on which banks in London are closed.
     “California Excess Amount” shall mean on any date, if on the last Business
Day the most recently ended Due Period, WRDC has not met the target for
qualification of WorldMark Resorts with the California Department of Real Estate
as set forth in Section 5.1(c), an amount by which (i) the sum of the Loan
Balances on such date for all Pledged Loans which are WRDC California Loans
exceeds (ii) five percent (5%) of the Adjusted Loan Balance on such date.
     “Capped Monthly Trustee Expenses” shall mean, for any Payment Date, the
lesser of (i) the sum of the unreimbursed reasonable expenses incurred by the
Trustee under each of the Facility Documents to which the Trustee is a party and
(ii) the excess, if any, of (a) $20,000 (or, with respect to the November 2008
Payment Date and the December 2008 Payment Date, $13,333.33) over (b) the amount
of all payments made pursuant to clause (y) of priority FIRST of Section 4.1
during the calendar quarter in which such Payment Date occurs; provided,
however, that if an Event of Default has occurred and the Series 2008-A Notes
have been accelerated pursuant to Section 11.2 or any portion of the Collateral
has been sold on or prior to such Payment Date, the Capped Monthly Trustee
Expenses shall equal the sum of the unreimbursed reasonable expenses incurred by
the Trustee under each of the Facility Documents to which the Trustee is a
party.
     “Capped Successor Servicer Costs” shall mean, for any Payment Date, the
lesser of (i) the unreimbursed costs and expenses incurred by the Trustee in
connection with replacing the Servicer and (ii) the lesser of (A) the excess, if
any, of (1) $100,000 (or, with respect to the November 2008 Payment Date and the
December 2008 Payment Date, $66,666.67) over (2) the amount of all payments made
pursuant to clause (z) of priority FIRST of Section 4.1 in the calendar quarter
in which such Payment Date occurs and (B) the excess, if any, of (1) $340,000
over (2) the amount of all payments made pursuant to clause (z) of priority
FIRST of Section 4.1 since the Closing Date.
     “Carrying Costs” shall have the meaning assigned to that term in the Note
Purchase Agreement.
     “Change of Control” shall mean that any of the Issuer, the Depositor, or
any Seller of Pledged Loans ceases to be wholly-owned, directly or indirectly,
by Wyndham Worldwide.

7



--------------------------------------------------------------------------------



 



     “Closing Date” shall mean November 10, 2008.
     “Club Wyndham Access Loan” shall mean any Pledged Loan which provides
financing for the purchase of a membership interest in the PTVO Owners
Association.
     “Club Wyndham Access Loan Excess Amount” shall mean, on any date, the
amount by which (i) the sum of the Loan Balances on such date for all Pledged
Loans which are Club Wyndham Access Loans exceeds (ii) ten percent (10%) of the
Adjusted Loan Balance on such date.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Collateral” shall have the meaning specified in the Granting Clause of
this Indenture.
     “Collateral Agency Agreement” shall mean the Collateral Agency Agreement,
dated as of January 15, 1998, by and between Fleet National Bank as predecessor
Collateral Agent, Fleet Securities, Inc. as deal agent and the secured parties
named therein, as subsequently amended to date, including as amended by the
Sixteenth Amendment to the Collateral Agency Agreement dated as of November 7,
2008, by and among the Collateral Agent, the Trustee and other secured parties,
as such Collateral Agency Agreement may be further amended, supplemented,
restated or otherwise modified from time to time in accordance with its terms.
     “Collateral Agent” shall mean U.S. Bank National Association in its
capacity as collateral agent under this Indenture and the Collateral Agency
Agreement or any successor collateral agent appointed under the Collateral
Agency Agreement.
     “Collection Account” shall have the meaning specified in Section 4.4.
     “Collections” shall mean, with respect to any Pledged Loan, all funds,
collections and other proceeds of such Pledged Loan after the Cut-Off Date with
respect to such Pledged Loan, including without limitation (i) all Scheduled
Payments or recoveries (subject to Section 7.5(g)) made in the form of money,
checks and like items to, or a wire transfer or an automated clearinghouse
transfer received in, the Control Account or otherwise received by the Issuer,
the Servicer or the Trustee in respect of such Pledged Loan, (ii) all amounts
received by the Issuer, the Servicer or the Trustee in respect of any Insurance
Proceeds relating to such Pledged Loan or the related Timeshare Property and
(iii) all amounts received by the Issuer, the Servicer or the Trustee in respect
of any proceeds of a condemnation of property in any Resort, which proceeds
relate to such Pledged Loan or the related Timeshare Property.
     “Conduit” shall have the meaning assigned to that term in the Note Purchase
Agreement.
     “Consolidated Interest Coverage Ratio” shall have the meaning assigned
thereto in the Revolving Credit Agreement.
     “Consolidated Leverage Ratio” shall have the meaning assigned thereto in
the Revolving Credit Agreement.

8



--------------------------------------------------------------------------------



 



     “Contingent Subordinated Notes Interest” shall mean, for each Series 2008-A
Note on any Payment Date, the sum of (i) the Incremental Program Fee due and
payable on such Payment Date with respect to the related Noteholder, (ii) the
Incremental Interest for the related Accrual Period with respect to such
Series 2008-A Note and (iii) the Step-Up CP Interest for the related Accrual
Period with respect to the Purchaser Group in whose Funding Agent’s name such
Series 2008-A Note is registered.
     “Contingent Subordinated Overdue Interest” shall mean, as of any Payment
Date, the amount, if any, by which the aggregate Contingent Subordinated Notes
Interest in respect of all Series 2008-A Notes on all prior Payment Dates
exceeds the amount paid to Noteholders on such prior Payment Dates pursuant to
clause TENTH of Section 4.1, together with interest thereon for each Accrual
Period at the rate of the Bank Base Rate plus 2.5%.
     “Contract Rate” shall mean, with respect to any Pledged Loan, the annual
rate at which interest accrues on such Loan, as modified from time to time only
in accordance with the terms of PAC or Credit Card Account (if applicable).
     “Control Account” shall mean any of the accounts established pursuant to a
Control Agreement.
     “Control Account Bank” shall mean the commercial bank holding a Control
Account.
     “Control Agreement” shall mean a control agreement by and among the Issuer,
the Trustee, the Collateral Agent, the Servicer and the Control Account Bank,
which agreement sets forth the rights of the Issuer, the Trustee, the Collateral
Agent and the Control Account Bank, with respect to the disposition and
application of the Collections deposited in the Control Account, including
without limitation the right of the Trustee to direct the Control Account Bank
to remit all Collections directly to the Trustee.
     “Corporate Trust Office” shall mean the office of the Trustee at which at
any particular time its corporate trust business is administered, which office
at the date of the appointment of Wells Fargo Bank, National Association as
Trustee hereunder is located at MAC N9311-161, Sixth Street and Marquette
Avenue, Minneapolis, MN 55479, Attention: Corporate Trust Services—Asset-Backed
Administration.
     “Credit Card Account” shall mean an arrangement whereby an Obligor makes
Scheduled Payments under a Loan via pre-authorized debit to a Major Credit Card.
     “Credit Standards and Collection Policies” shall mean the Credit Standards
and Collection Policies of WCF and WVRI, or of WRDC, as attached to the
applicable Seller Purchase Agreement and as amended from time to time in
accordance with the applicable Seller Purchase Agreement and the restrictions of
Section 6.2(c).
     “Custodial Agreement” shall mean the Twelfth Amended and Restated Custodial
Agreement, dated as of November 7, 2008, by and among the Issuer, the Depositor,
WVRI, WCF, WRDC, U.S. Bank National Association, as Custodian, the Trustee and
the Collateral Agent and other issuers, trustees and other parties described
therein as the same may be further amended, supplemented or otherwise modified
from time to time hereafter in accordance with its terms.

9



--------------------------------------------------------------------------------



 



     “Custodian” shall mean, shall mean U.S. Bank National Association in its
capacity as custodian under the Custodial Agreement, or any successor custodian
appointed under the Custodial Agreement.
     “Customary Practices” shall, with respect to the servicing and
administration of any Pledged Loans have the meaning assigned to that term in
the Seller Purchase Agreement under which such Loan was transferred from a
Seller to the Depositor.
     “Cut-Off Date” shall mean (a) with respect to the Initial Pledged Loans,
the Initial Cut-Off Date, and (b) with respect to any Additional Pledged Loan,
such date as is set forth in the Supplemental Grant.
     “Deal Agent” shall have the meaning assigned to that term in the Note
Purchase Agreement.
     “Debt” of any Person shall mean (a) indebtedness of such Person for
borrowed money, (b) obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments, (c) obligations of such Person to pay the
deferred purchase price of property or services, (d) obligations of such Person
as lessee under leases which have been or should be, in accordance with
generally accepted accounting principles, recorded as capital leases,
(e) obligations secured by any lien, security interest or other charge upon
property or assets owned by such Person, even though such Person has not assumed
or become liable for the payment of such obligations, (f) obligations of such
Person under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (a) through (e) above, and
(g) liabilities of such person in respect of unfunded vested benefits under
Benefit Plans covered by Title IV of ERISA.
     “Debtor Relief Laws” shall mean the Bankruptcy Code and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, arrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
     “Default Percentage” shall mean for any Payment Date, a fraction (i) the
numerator of which is the aggregate outstanding Loan Balance on such date of all
Pledged Loans which became Defaulted Loans during the related Due Period and
(ii) the denominator of which is the Aggregate Loan Balance on such Payment Date
(without giving effect to any transfers of Additional Pledged Loans to the
Collateral Agent following the last day of the related Due Period).
     “Defaulted Loan” shall mean any Pledged Loan (a) with any portion of a
Scheduled Payment is delinquent more than 90 days, (b) with respect to which the
Servicer shall have determined in good faith that the related Obligor will not
resume making Scheduled Payments, (c) for which the related Obligor shall have
become the subject of a proceeding under a Debtor Relief Law or (d) for which
cancellation or foreclosure actions have been commenced.

10



--------------------------------------------------------------------------------



 



     “Defective Loan” shall mean (i) any Pledged Loan which is a Defective Loan
as such term is defined in the Seller Purchase Agreement under which such Loan
was sold to the Depositor or (ii) any Pledged Loan which is a Missing
Documentation Loan.
     “Delayed Completion Green Loans” shall mean, as of any date, the Pledged
Loans which are Green Loans and which have been Pledged Loans for 15 months or
more and the related Green Timeshare Property is still subject to completion as
of such date.
     “Delayed Completion Green Loans Excess Amount” shall mean, on any date, the
sum of the Loan Balances on such date for all Pledged Loans which were Delayed
Completion Green Loans on the last day of the immediately preceding Due Period.
     “Delinquency Ratio” shall mean for any Payment Date, a fraction (i) the
numerator of which is the aggregate outstanding Loan Balance on such date of all
Pledged Loans which are Delinquent Loans as of the last day of the related Due
Period and (ii) the denominator of which is the Aggregate Loan Balance on such
Payment Date (without giving effect to any transfers of Additional Pledged Loans
to the Collateral Agent following the last day of the related Due Period).
     “Delinquent Loan” shall mean a Pledged Loan with any Scheduled Payment or
portion of a Scheduled Payment delinquent more than 30 days other than a Loan
that is a Defaulted Loan.
     “Depositor” shall mean Sierra Deposit Company, LLC, a Delaware limited
liability company, as depositor under the Depositor Purchase Agreement.
     “Depositor Purchase Agreement” shall mean the Purchase Agreement dated as
of November 7, 2008 by and between the Depositor and the Issuer as the same may
be further amended, supplemented or otherwise modified from time to time
hereafter in accordance with its terms.
     “Determination Date” shall mean with respect to any Payment Date, the
second Business Day prior to such Payment Date.
     “Documents in Transit Excess Amount” shall mean, on any date, the amount by
which (i) the sum of the Loan Balances on such date for all Pledged Loans which
are Documents in Transit Loans on the last day of the immediately preceding Due
Period exceeds (ii) fifteen percent (15%) of the Adjusted Loan Balance on such
date.
     “Documents in Transit Loan” shall mean any Pledged Loan with respect to
which the original Loan and/or the related Loan File or any part thereof is not
in the possession of the Custodian because either (i) the Mortgage and related
documentation has been sent out for checking and recording or (ii) the
documentation has not been delivered by the Seller thereof to the Custodian.
     “Due Date” shall, with respect to any Pledged Loan, have the meaning
assigned to that term in the Seller Purchase Agreement pursuant to which such
Loan was transferred to the Depositor.

11



--------------------------------------------------------------------------------



 



     “Due Period” shall mean for any Payment Date, the immediately preceding
calendar month.
     “Eligible Account” shall mean either (a) a segregated account (including a
securities account) with an Eligible Institution or (b) a segregated trust
account with the corporate trust department of a depository institution
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia (or any domestic branch of a foreign
bank), having corporate trust powers and acting as trustee for funds deposited
in such account, so long as any of the securities of such depository institution
shall have a credit rating from each Rating Agency in one of its generic rating
categories which signifies investment grade.
     “Eligible Institution” shall mean any depository institution the short term
unsecured senior indebtedness of which is rated at least “F-l” by Fitch, “A-l”
by S&P or “P-l” by Moody’s, and the long term unsecured indebtedness rating of
which is rated at least “A” by Fitch, “A” by S&P or “A-2” by Moody’s.
     “Eligible Loan” shall, with respect to any Pledged Loan have the meaning
assigned to that term in the Seller Purchase Agreement pursuant to which such
Loan was transferred to the Depositor.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” shall mean with respect to any Person, (i) any
corporation which is a member of the same controlled group of corporations
(within the meaning of Section 414(b) of the Code) as such Person; or (ii) a
trade or business (whether or not incorporated) under common control (within the
meaning of Section 414(c) of the Code) with such Person.
     “Estimated Fees” shall mean an amount to be stated by the Servicer each
month in the Monthly Servicing Report and used to calculate the Reserve Required
Amount, which amount shall be the Servicer’s good faith estimate of the sum of
the Monthly Trustee Fee for the immediately following three months, the Monthly
Servicer Fee for the immediately following three months and the fees to become
due under the Fee Letter for the immediately following three months.
     “Event of Default” shall mean the events designated as Events of Default
under Section 11.1 of this Indenture.
     “Excess Concentration Amount” shall mean, on any day, an amount equal to
the sum of (i) the Non-US Excess Amount, (ii) the Green Loans Excess Amount,
(iii) the Delayed Completion Green Loans Excess Amount, (iv) the New Seller
Excess Amount, (v) the Transition Period Excess Amount, (vi) the Large Loans
Excess Amount, (vii) the State Concentration Excess Amount, (viii) the Documents
in Transit Excess Amount, (ix) the Fixed Week Excess Amount, (x) the Extended
Term Excess Amount, (xi) the Club Wyndham Access Loan Excess Amount, (xii) the
Presidential Reserve Loan Excess Amount, (xiii) the WorldMark Loan Excess
Amount, (xiv) the WorldMark Loan FICO Score 650 Excess Amount, (xv) the
WorldMark Loan FICO Score 700 Excess Amount, (xvi) the Wyndham Loan FICO Score
650 Excess Amount, (xvii) the Wyndham Loan FICO Score 700 Excess Amount,
(xviii) the California Excess

12



--------------------------------------------------------------------------------



 



Amount, (xix) the Series 2008-A Pool Green Loans Excess Amount and (xxx) the
Series 2008-A Pool Extended Term Excess Amount.
     “Exchange Notes” shall mean notes issued pursuant to an Exchange Notes
Indenture in exchange for Series 2008-A Notes then held by Extending
Noteholders.
     “Exchange Notes Indenture” shall have the meaning specified in
Section 2.22(a).
     “Existing Seller Purchase Agreement” shall have the meaning specified in
the definition of Seller Purchase Agreements.
     “Extended Portion” shall have the meaning assigned to such term in the Note
Purchase Agreement.
     “Extended Term Excess Amount” shall mean, on any day, the amount by which,
(i) the sum of (A) the Loan Balances on such date for all Pledged Loans which
have an original term greater than 120 months as of the last day of the
immediately preceding Due Period, and (B) the Series 2002-1 Loan Balance of all
Series 2002-1 Pledged Loans which have an original term greater than 120 months
as of the last day of the immediately preceding Due Period exceeds (ii) 7.5% of
the sum of (A) the Adjusted Loan Balance and (B) the Series 2002-1 Reference
Loan Balance on such date.
     “Extending Noteholder” shall mean a Noteholder which is the Funding Agent
for an Extending Purchaser Group.
     “Extending Noteholders’ Percentage” shall mean, as of any Liquidity
Termination Date, the percentage equivalent of a fraction, (i) the numerator of
which is equal to the aggregate principal amount of the Series 2008-A Notes held
by each Extending Noteholder (or, in the case of any Extending Noteholder which
is extending its Liquidity Termination Date for an amount that is less than its
entire Purchaser Group Commitment Amount, the Extended Portion with respect to
such Extending Noteholder) on such date and (ii) the denominator of which is
equal to the Notes Principal Amount on such date.
     “Extending Purchaser Group” shall have the meaning assigned to such term in
the Note Purchase Agreement.
     “Facility Documents” shall mean, collectively, this Indenture, each Seller
Purchase Agreement, the Depositor Purchase Agreement, the Custodial Agreement,
the Control Agreement, the Title Clearing Agreements, the Loan Conveyance
Documents, the Collateral Agency Agreement, the Administrative Services
Agreements, the Tax Sharing Agreement, the LLC Agreement, the Fee Letter, the
Financing Statements and all other agreements, documents and instruments
delivered pursuant thereto or in connection therewith, and “Facility Document”
shall mean any of them.
     “Facility Limit” shall mean, as of any date, the sum of the Purchaser Group
Commitment Amounts for each Purchaser Group as of such date.

13



--------------------------------------------------------------------------------



 



     “FairShare Plus Agreement” shall mean the Amended and Restated FairShare
Vacation Plan Use Management Trust Agreement effective as of January 1, 1996 by
and between WVRI, and certain of its subsidiaries and third party developers, as
the same has been amended prior to the date of this Indenture and as the same
may be further amended, supplemented or otherwise modified from time to time
hereafter in accordance with its terms.
     “FairShare Plus Program” shall mean the program pursuant to which the
occupancy and use of a Timeshare Property is assigned to the trust created by
the FairShare Plus Agreement in exchange for annual symbolic points that are
used to establish the location, timing, length of stay and unit type of a
vacation, including without limitation systems relating to reservations,
accounting and collection, disbursement and enforcement of assessments in
respect of contributed units.
     “Fee Letter” shall have the meaning assigned to such term in the Note
Purchase Agreement.
     “FICO Score” shall mean a credit risk score for individuals calculated
using the model developed by Fair, Isaac and Company. Any reference to FICO
Score herein shall mean the FICO Score attributed to an Obligor at the time of
sale of an interest in a Timeshare Property to the Obligor.
     “FICO Score of 7-Year Loans Excess Amount” shall mean, on any date, an
amount equal to the sum of the Loan Balances on such date of each Loan which has
been specified by the Servicer in writing to the Trustee and the Deal Agent
pursuant to Section 7.11(n) to be excluded from the calculation of the Aggregate
Loan Balance.
     “FICO Score of 10-Year Loans Excess Amount” shall mean, on any date, an
amount equal to the sum of the Loan Balances on such date of each Loan which has
been specified by the Servicer in writing to the Trustee and the Deal Agent
pursuant to Section 7.11(n) to be excluded from the calculation of the Aggregate
Loan Balance.
     “Financing Statements” shall mean, collectively, the UCC financing
statements and the amendments thereto required to be filed in connection with
any of the transactions contemplated hereby or any of the other Facility
Documents.
     “Fitch” shall mean Fitch, Inc. or any successor thereto.
     “Fixed Week” shall have the meaning set forth in the applicable Seller
Purchaser Agreement.
     “Fixed Week Excess Amount” shall mean, on any date, the amount by which
(i) the combined amount of the Loan Balances on such date of all Acquired
Portfolio Loans for which the related Timeshare Property consists of a Fixed
Week and which is not subject to the FairShare Plus Program and has not been
converted and is not convertible into a UDI as of the last day of the
immediately preceding Due Period, exceeds (ii) five percent (5%) of the Adjusted
Loan Balance on such date.

14



--------------------------------------------------------------------------------



 



     “Four Month Default Percentage” shall mean, for any Payment Date, the sum
of the Default Percentages for such Payment Date and each of the three
immediately preceding Payment Dates divided by four.
     “Funding Agent” shall have the meaning assigned to that term in the Note
Purchase Agreement.
     “Funding Period” shall have the meaning assigned to such term in the Note
Purchase Agreement.
     “GAAP” shall mean generally accepted accounting principles as in effect
from time to time in the United States.
     “Grant” shall mean, as to any asset or property, to pledge, assign and
grant a security interest in such asset or property. A Grant of any item of the
Collateral or the Membership Interest Collateral shall include all rights,
powers and options of the Granting party thereunder or with respect thereto,
including without limitation the immediate and continuing right to claim,
collect, receive and give receipt for principal, interest and other payments in
respect of such item of the Collateral, principal and interest payments and
receipts in respect of the Permitted Investments, Insurance Proceeds, purchase
prices and all other monies payable thereunder and all income, proceeds,
products, rents and profits thereof, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all such rights
and options, to bring Proceedings in the name of the Granting party or
otherwise, and generally to do and receive anything which the Granting party is
or may be entitled to do or receive thereunder or with respect thereto.
     “Green Loan” shall mean a Loan the proceeds of which are used to finance
the purchase of a Timeshare Property for which construction on the related
Resort has not yet begun or is subject to completion.
     “Green Loan Advance Period” shall mean, with respect to any Rating
Downgrade Condition, the period from the last day of the Due Period on which the
Rating Downgrade Condition first exists to and including the earlier of (i) the
first day on which such Rating Downgrade Condition no longer exists and (ii) the
third next succeeding Payment Date.
     “Green Loan Deficiency Amount” shall mean, as of any date as of which a
Rating Downgrade Condition existed on the last day of the immediately preceding
Due Period, the excess of (A) the product of (i) the excess of (a) the sum of
the Loan Balances on such date (or, with respect to any such Green Loans that
have been released from the Lien of this Indenture pursuant to Section 5.7, the
Loan Balance on the date of such release) for all Loans which were Green Loans
pledged to the Collateral Agent as Collateral as of the last day of the Due
Period in which such Rating Downgrade Condition occurred over (b) the sum of
(1) the Six Month Green Loans Excess Amount (without taking into account the
second sentence of the definition thereof) on such date, (2) the Twelve-Month
Green Loans Excess Amount (without taking into account the second sentence of
the definition thereof) on such date, (3) the Delayed Completion Green Loans
Excess Amount on such date and (4) the Series 2008-A Pool Green Loans Excess
Amount as of such date and (ii) if (x) such day is prior to the Advance Decrease
Date, the AA Advance

15



--------------------------------------------------------------------------------



 



Rate for such date and (y) such day is on or after the Advance Decrease Date,
the AAA Advance Rate over (B) the sum of the amounts distributed to Noteholders
pursuant to clause NINTH of Section 4.1 on each Payment Date prior to such date.
     “Green Loan Deficiency Principal Distribution Amount” shall mean, (i) with
respect to any Payment Date as of which a Rating Downgrade Condition existed as
of the last day of the related Due Period, an amount equal to the Green Loan
Deficiency Amount on such date and (ii) with respect to any Payment Date as of
which no Rating Downgrade Condition existed as of the last day of the related
Due Period, zero.
     “Green Loans Excess Amount” shall mean, on any date, the sum of the
Six-Month Green Loan Excess Amount and the Twelve-Month Green Loan Excess Amount
on such date.
     “Green Loan Reserve Percentage” for any Payment Date shall mean with
respect to any Green Loan:
     (i) 0% if such Green Loan as of such Payment Date is a Six-Month Green Loan
or is a Delayed Completion Green Loan;
     (ii) 50% if such Green Loan as of such Payment Date is a Twelve-Month Green
Loan; and
     (iii) 100% if such Green Loan as of such Payment Date is a Twelve-Month
Plus Green Loan;
     provided, however, that, if as of such Payment Date a Twelve-Month Green
Loans Excess Amount exists, the Green Loan Reserve Percentage applicable to a
portion of the Twelve-Month Green Loans equal to such Twelve-Month Green Loans
Excess Amount shall be 0%.
     “Green Timeshare Property” shall mean a Timeshare Property the acquisition
of which was financed with a Green Loan.
     “Gross Excess Spread Percentage” shall mean for any Due Period the
percentage equivalent of a fraction, the numerator of which is the product of
(x) the Interest Collections for such Due Period, minus the sum of (i) the
aggregate amount of Senior Notes Interest due on the Payment Date immediately
following such Due Period and (ii) the Monthly Servicer Fee for such Due Period
and (y) 360 divided by the actual number of days in such Due Period, and the
denominator of which is the average daily Aggregate Loan Balance for such Due
Period.
     “Hedge Agreement” shall mean the Confirmation, in the form of Exhibit I,
entered into on or before the Initial Advance Date between the Issuer and the
Hedge Provider, and the definitions and provisions incorporated therein and the
form of the 1992 ISDA Master Agreement (Multicurrency-Cross Border) to which
such Confirmation is subject, as such Hedge Agreement may be amended, modified
or replaced.

16



--------------------------------------------------------------------------------



 



     “Hedge Payment” shall mean with respect to any Payment Date that is not
also a Note Increase Date, the aggregate amount, if any, which the Issuer is
obligated to pay as an additional premium to the Hedge Provider on such Payment
Date as a result of an increase in the notional amount of the Hedge Agreement
and/or any other change in the terms or adjustments of the Hedge Agreement which
require payment of an increased or additional premium. The amount of any such
Hedge Payment shall be calculated by the Servicer and provided in writing to the
Trustee and the Deal Agent.
     “Hedge Provider” shall mean the initial counterparty under the Hedge
Agreement, and any permitted Qualified Hedge Provider counterparty to the Hedge
Agreement thereafter.
     “Hedge Receipt” shall mean with respect to any Payment Date, the aggregate
amount, if any, paid on the Payment Date to the Trustee under the terms of the
Hedge Agreement then in effect including payments for termination or sale of all
or a portion of the Hedge Agreement.
     “Impermissibly Modified Loan” shall mean any Pledged Loan (i) which is a
Timeshare Upgrade unless such Timeshare Upgrade was originated in compliance
with Section 11(k) of the Existing Seller Purchase Agreement or the equivalent
provision in any other Seller Purchase Agreement or (ii) the provisions of which
have been amended, modified or waived other than in compliance with
Sections 6.2(b) and 7.5(d).
     “Increase” shall have the meaning set forth in the Note Purchase Agreement.
     “Incremental Interest” shall have the meaning assigned to such term in the
Note Purchase Agreement.
     “Incremental Program Fee” shall have the meaning assigned to such term in
the Fee Letter.
     “Indenture” shall mean this Indenture and Servicing Agreement, dated as of
November 7, 2008, among the Issuer, the Servicer, the Trustee and the Collateral
Agent, as amended, supplemented and restated from time to time hereafter in
accordance with the terms hereof.
     “Initial Advance Date” shall mean the Payment Date on which the first
advances are made on the Series 2008-A Notes pursuant to Sections 2.12 and 2.17
and the terms of the Note Purchase Agreement.
     “Initial Cut-Off Date” shall mean the close of business on October 31,
2008.
     “Initial Monthly Principal Distribution Amount” shall mean, for any Payment
Date, an amount equal to the excess of (i) the Monthly Principal for such
Payment Date over (ii) the Additional Monthly Principal Distribution Amount for
such Payment Date.
     “Initial Notes Principal Amount” shall have the meaning assigned to such
term in the Note Purchase Agreement.
     “Initial Pledged Loans” shall mean those Loans listed on the Series 2008-A
Loan Schedule delivered to the Collateral Agent as of the Initial Advance Date.

17



--------------------------------------------------------------------------------



 



     “Insolvency Event” shall mean, with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its property in an
involuntary case under any Debtor Relief Law, or the filing of a petition
against such Person in an involuntary case under any Debtor Relief Law, which
case remains unstayed and undismissed within 30 days of such filing, or the
appointing of a receiver, conservator, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the ordering of the winding-up or liquidation of such Person’s
business; or (b) the commencement by such Person of a voluntary case under any
Debtor Relief Law, or the consent by such Person to the entry of an order for
relief in an involuntary case under any such Debtor Relief Law, or the consent
by such Person to the appointment of or taking possession by a receiver,
conservator, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due
or the admission by such Person of its inability to pay its debts generally as
they become due.
     “Insolvency Proceeding” shall mean any proceeding relating to an Insolvency
Event.
     “Insurance Proceeds” shall mean, with respect to any Pledged Loans, the
meaning assigned to that term in the Seller Purchase Agreement under which such
Pledged Loan was transferred to the Depositor.
     “Interest Collections” shall mean, for any Due Period, all Collections
received on the Pledged Loans during such Due Period which are allocable to
interest on such Loans in accordance with the terms thereof.
     “Investment Company Act” shall mean the U.S. Investment Company Act of
1940, as amended.
     “Issuer” shall mean Sierra Timeshare Conduit Receivables Funding II, LLC, a
Delaware limited liability company and its successors and assigns.
     “Issuer Excluded Excess Amount” shall mean, on any date, the sum of (i) the
FICO Score of 7-Year Loans Excess Amount and (ii) the FICO Score of 10-Year
Loans Excess Amount, in each case on such date.
     “Issuer Order” shall mean a written order or request dated and signed in
the name of the Issuer by an Authorized Officer of the Issuer.
     “Large Loans Excess Amount” shall mean, on any date, the sum of (a) the
combined amount of the Loan Balances on such date of all Pledged Loans which
have a Loan Balance on such date greater than $100,000 plus (b) the amount by
which (i) the combined amount of the Loan Balances on such date of all Pledged
Loans which have a Loan Balance on such date of $75,000 or more (but not more
than $100,000) on such date exceeds (ii) five percent (5%) of the Adjusted Loan
Balance on such date.

18



--------------------------------------------------------------------------------



 



     “LIBOR Rate” shall mean USD-LIBOR-BBA as defined in the 2006 ISDA
Definitions published by the International Swaps and Derivatives Association,
Inc., as amended from time to time, with the Designated Maturity as defined
therein being one (1) month.
     “Lien” shall mean any mortgage, security interest, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the UCC (other than any such financing statement
filed for informational purposes only) or comparable law of any jurisdiction to
evidence any of the foregoing.
     “Liquidity Agreement” shall have the meaning assigned to such term in the
Note Purchase Agreement.
     “Liquidity Provider” shall have the meaning assigned thereto in the Note
Purchase Agreement.
     “Liquidity Termination Date” shall have the meaning assigned to such term
in the Note Purchase Agreement.
     “LLC Agreement” shall mean the Limited Liability Agreement of Sierra
Timeshare Conduit Receivables Funding II, LLC, dated as of November 5, 2008, as
amended, supplemented, restated or otherwise modified from time to time.
     “Loan” shall mean each loan, installment contract, contract for deed,
contract or note secured by a mortgage, deed of trust, vendor’s lien or
retention of title originated or acquired by a Seller and relating to the sale
of one or more Timeshare Properties.
     “Loan Balance” shall mean, on any date, with respect to any Pledged Loan,
the outstanding principal balance due under or in respect of such Pledged Loan
as of the last day of the immediately preceding Due Period.
     “Loan Conveyance Documents” shall mean, with respect to any Pledged Loan,
(a) the applicable Seller Purchase Agreement or assignment of additional loans
under which such Pledged Loan was transferred from a Seller to the Depositor,
(b) the Depositor Purchase Agreement or assignment of additional loans under
which such Pledged Loan was transferred from the Depositor to the Issuer,
(c) this Indenture or the applicable Supplemental Grant pursuant to which the
Pledged Loan is Granted to the Collateral Agent for the benefit of the Trustee
and (d) any such other releases, documents, instruments or agreements as may be
required by the Depositor, the Issuer, the Collateral Agent or the Trustee in
order to more fully effect the transfer or Grant (including any prior
assignments) of such Pledged Loan and any related Pledged Assets from the
Originator to the Seller, from the Seller to the Depositor, from the Depositor
to the Issuer and from the Issuer to the Collateral Agent or the Trustee.

19



--------------------------------------------------------------------------------



 



     “Loan Documents” shall, with respect to any Pledged Loan, have the meaning
assigned to that term in the Seller Purchase Agreement under which such Pledged
Loan was transferred from a Seller to the Depositor.
     “Loan File” shall, with respect to any Pledged Loan, have the meaning
assigned to that term in the Seller Purchase Agreement under which such Pledged
Loan was transferred from a Seller to the Depositor.
     “Major Credit Card” shall mean a credit card issued by any VISA USA, Inc.,
MasterCard International Incorporated, American Express Company, Discover Bank
or Diners Club International Ltd. credit card affiliate or member entity.
     “Majority Facility Investors” shall have the meaning assigned to that term
in the Note Purchase Agreement.
     “Mandatory Redemption Date” shall mean the Payment Date falling in the
thirteenth calendar month after the calendar month in which the last Liquidity
Termination Date occurs.
     “Market Servicing Rate” shall mean the rate calculated by the Trustee
following a Servicer Default, which rate shall be calculated as follows: (1) the
Trustee shall, within 10 Business Days after the occurrence of a Servicer
Default, solicit bids from entities which are experienced in servicing loans
similar to the Pledged Loans and shall request delivery of such bids to the
Trustee within 30 days of the delivery of the notice to potential Successor
Servicers, and such bids shall state a servicing fee as part of the bid and
(2) upon the receipt of three arms-length bids, the Trustee shall disregard the
highest bid and the lowest bid and select the remaining middle bid, and the
servicing fee rate bid by such bidder shall be the Market Servicing Rate.
     “Material Adverse Effect” shall mean, with respect to any Person and any
event or circumstance, a material adverse effect on:

  (a)   the business, properties, operations or condition (financial or
otherwise) of any of such Person;     (b)   the ability of such Person to
perform its respective obligations under any of the Facility Documents to which
it is a party;     (c)   the validity or enforceability of, or collectibility of
amounts payable under, this Indenture or any of the Facility Documents to which
it is a party;     (d)   the status, existence, perfection or priority of any
Lien arising through or under such Person under any of the Facility Documents to
which it is a party; or     (e)   the value, validity, enforceability or
collectibility of the Pledged Loans or any of the other Pledged Assets or of the
Membership Interest Collateral.

     “Maturity Date” shall mean November 2025 Payment Date.

20



--------------------------------------------------------------------------------



 



     “Member” shall have the meaning assigned thereto in the LLC Agreement.
     “Membership Interest Collateral” shall have the meaning specified in the
Granting Clause of this Indenture.
     “Missing Documentation Loan” shall mean any Pledged Loan with respect to
which (A) the original Loan and/or the related Loan File or any part thereof are
not in the possession of the Custodian at the time of the sale of such Loan to
the Depositor and (B) if the related Mortgage is not in the possession of the
Custodian because it has been removed from the Loan File for review and
recording in the local real property recording office, it has not been returned
to the Loan File in the time frame required by the applicable Seller Purchase
Agreement, or if the documentation is not in the possession of the Custodian
because it has not been delivered by the Seller thereof to the Custodian, such
documentation is not in the custody of the Custodian within 30 days after the
date of the sale of such Loan to the Issuer.
     “Monthly Principal” shall mean, for any Payment Date (i) so long as neither
an Amortization Event nor the Termination Date has occurred (x) if on the last
day of the immediately preceding Due Period no Rating Downgrade Condition
existed, an amount equal to the Principal Distribution Amount for such Payment
Date and (y) if on the last day of the immediately preceding Due Period a Rating
Downgrade Condition existed, an amount equal to the excess of (1) the Principal
Distribution Amount for such Payment Date over (2) the Green Loan Deficiency
Principal Distribution Amount for such Payment Date; and (ii) on or after the
Termination Date or the occurrence of an Amortization Event, the lesser of the
Notes Principal Amount and the excess of (1) the entire amount of the remaining
Available Funds after making provisions for the payments and distributions
required under clauses FIRST through FIFTH in Section 4.1 on such Payment Date
over (2) the amount, if any, by which the amount on deposit in the Reserve
Account is less than the Required Reserve Account Amount on such date.
     “Monthly Servicer Fee” shall mean, in respect of any Due Period (or portion
thereof), an amount equal to one-twelfth of the product of (a) 1.10% and (b) the
Aggregate Loan Balance on the first day of such Due Period (or portion thereof)
or if a Successor Servicer has been appointed and accepted the appointment or if
the Trustee is acting as Servicer, an amount equal to one-twelfth of the product
of (x) the lesser of 3.5% and the Market Servicing Rate and (y) the Aggregate
Loan Balance on the first day of such Due Period.
     “Monthly Servicing Report” shall mean each monthly report prepared by the
Servicer as provided in Section 8.3.
     “Monthly Trustee Fee” shall mean, in respect of any Due Period, the sum of
$1,000.
     “Moody’s” shall mean Moody’s Investors Service, Inc. or any successor
thereto.
     “Mortgage” shall mean any mortgage, deed of trust, purchase money deed of
trust or deed to secure debt encumbering the related Timeshare Property, granted
by the related Obligor to the Originator of a Loan to secure payments or other
obligations under such Loan.
     “Multiemployer Plan” shall have the meaning set forth in Section 3(37) of
ERISA.

21



--------------------------------------------------------------------------------



 



     “Net Liquidation Proceeds” shall mean, with respect to any Defaulted Loan
which has not been released from the Lien of this Indenture, the proceeds of the
sale, liquidation or other disposition of the Defaulted Loan and/or related
Pledged Assets.
     “New Seller” shall mean an entity other than WCF which (a) is a subsidiary
of the Parent Corporation, (b) performs its own loan origination and servicing,
(c) has entered into a Seller Purchase Agreement as provided in Section 3.5 and,
(d) with respect to any Loan Granted under this Indenture has complied with all
conditions set forth in Section 3.5.
     “New Seller Excess Amount” shall mean, on any date, an amount equal to the
sum of (a) the amount by which the sum of the Loan Balances for Pledged Loans
that were sold to the Depositor by any one New Seller exceeds 10% of the
Adjusted Loan Balance on such date plus, without duplication (b) the amount by
which the sum of the Loan Balances for Pledged Loans that were sold to the
Depositor by all New Sellers exceeds 15% of the Adjusted Loan Balance on such
date.
     “New Seller Loans” shall mean Loans sold by a New Seller to the Depositor
under a Seller Purchase Agreement.
     “New York UCC” shall have the meaning set forth in Section 1.2(f).
     “Nominee” shall have the meaning set forth in each Seller Purchase
Agreement.
     “Non-US Excess Amount” shall mean, on any date, the amount by which (i) the
sum of the Loan Balances on such date for all Pledged Loans with Obligors with
billing addresses not located in the United States of America as of the last day
of the immediately preceding Due Period exceeds (ii) five percent (5%) of the
Adjusted Loan Balance on such date.
     “Note Register” shall have the meaning specified in Section 2.5.
     “Note Registrar” shall have the meaning specified in Section 2.5.
     “Note Purchase Agreement” shall mean the Note Purchase Agreement dated as
of November 7, 2008, which relates to the sale of the Series 2008-A Notes by the
Issuer and which is by and among the Issuer, the Depositor, the Servicer, the
Performance Guarantor, the Deal Agent, the Conduits, the Alternate Investors and
the Funding Agents as amended, restated, supplemented or otherwise modified from
time to time hereafter in accordance with its terms.
     “Noteholder” or “Holder” shall mean the Person in whose name a
Series 2008-A Note is registered in the Note Register.
     “Notes Increase Date” shall mean with respect to an Increase, the Business
Day on which the Increase occurs pursuant to Section 2.17.
     “Notes Interest” shall mean for each Series 2008-A Note on any Payment
Date, an amount equal to the Carrying Costs for the related Accrual Period with
respect to the Purchaser Group in whose Funding Agent’s name such Series 2008-A
Note is registered as such amount is reported to the Trustee by the Deal Agent
or the Servicer; plus the Purchaser Group Fees due on such Payment Date to such
Noteholder under the terms of the Fee Letter as such amounts are reported to the
Trustee by the Deal Agent or the Servicer.

22



--------------------------------------------------------------------------------



 



     “Notes Principal Amount” shall mean, as of the close of business on any
date, the Initial Notes Principal Amount plus (i) the aggregate amount of all
Increases made with respect to the Series 2008-A Notes pursuant to Section 2.17
less (ii) the aggregate amount of all principal payments made on the
Series 2008-A Notes on or prior to such date less (iii) the principal amount of
any Series 2008-A Notes cancelled pursuant to Section 2.22; provided that any
principal payments required to be returned to the Issuer shall be reinstated to
the Notes Principal Amount.
     “Notice of Increase” shall mean the notice presented by the Issuer to the
Deal Agent, Servicer and Trustee to request an Increase.
     “NPA Costs” shall mean, as of any Payment Date, the Breakage and Other
Costs as defined in the Note Purchase Agreement due and payable on such Payment
Date.
     “Obligor” shall mean, with respect to any Loan, the Person or Persons
obligated to make Scheduled Payments thereon.
     “Officer’s Certificate” shall mean, unless otherwise specified in this
Indenture, a certificate delivered to the Trustee signed by any Vice President
or more senior officer of the Issuer or the Servicer, as the case may be, or, in
the case of a Successor Servicer, a certificate signed by any Vice President or
more senior officer or the financial controller (or an officer holding an office
with equivalent or more senior responsibilities) of such Successor Servicer, and
delivered to the Trustee.
     “Opinion of Counsel” shall mean a written opinion of counsel who may be
counsel for, or an employee of, the Person providing the opinion and who shall
be reasonably acceptable to the Trustee.
     “Originator,” with respect to any Pledged Loan, shall have the meaning
assigned to such term in the Seller Purchase Agreement under which such Pledged
Loan was transferred to the Depositor or if such term is not so defined, the
entity which originates or acquires Loans and transfers such Loans directly or
through a Seller to the Depositor.
     “PAC” shall mean an arrangement whereby an Obligor makes Scheduled Payments
under a Loan via pre-authorized debit.
     “Parent Corporation” shall mean Wyndham Worldwide.
     “Paying Agent” shall mean the Trustee or any successor thereto, in its
capacity as paying agent for the Series 2008-A Notes.
     “Payment Date” shall mean the 13th day of each calendar month, or, if such
13th day is not a Business Day, the next succeeding Business Day, commencing
December 15, 2008.

23



--------------------------------------------------------------------------------



 



     “Performance Guaranty” shall mean that Performance Guaranty dated as of
November 7, 2008 given by Wyndham Worldwide in favor of the Issuer, the
Depositor and the Trustee.
     “Performance Guarantor” shall mean Wyndham Worldwide.
     “Permitted Encumbrances” shall, with respect to any Pledged Loan, have the
meaning assigned to that term in the Seller Purchase Agreement under which such
Pledged Loan was transferred from a Seller to the Depositor.
     “Permitted Investments” shall mean (i) securities issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities on or before the first Payment Date
after the date of acquisition; (ii) time deposits and certificates of deposit
having maturities on or before the first Payment Date after the date of
acquisition, maintained with or issued by any commercial bank having capital and
surplus in excess of $500,000,000 and having a short term senior unsecured debt
rating of at least “F-l” by Fitch, “A-1” by S&P or “P-l” by Moody’s;
(iii) repurchase agreements having maturities on or before the first Payment
Date after the date of acquisition for underlying securities of the types
described in clauses (i) and (ii) above or clause (iv) below with any
institution having a short term senior unsecured debt rating of at least “F-l”
by Fitch, “A-l” by S&P, or “P-l” by Moody’s; (iv) commercial paper maturing on
or before the first Payment Date after the date of acquisition and having a
short term senior unsecured debt rating of at least “F-l” by Fitch, “A-l” by S&P
or “P-l” by Moody’s; and (v) money market funds rated “Aaa” by Moody’s which
invest solely in any of the foregoing, including any such funds in which the
Trustee or an Affiliate of the Trustee acts as an investment advisor or provides
other investment related services; provided, however, that no obligation of any
Seller shall constitute a Permitted Investment.
     “Person” shall mean any person or entity including any individual,
corporation, limited liability company, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, governmental entity or
other entity or organization of any nature, whether or not a legal entity.
     “Plan” shall mean an employee benefit plan or other retirement arrangement
subject to ERISA or Section 4975 of the Internal Revenue Code of 1986, as
amended from time to time.
     “Pledged Asset” with respect to each Pledged Loan, shall mean the related
“Assets” as defined in the Depositor Purchase Agreement.
     “Pledged Loan” shall mean the Initial Pledged Loans and any Additional
Pledged Loans, but excluding any Released Pledged Loans.
     “POA” shall have the meaning assigned thereto in each Seller Purchase
Agreement.
     “Post Office Box” shall mean each post office box to which Obligors are
directed to mail payments in respect of the Pledged Loans.
     “Potential Amortization Event” shall mean an event which, but for the lapse
of time or the giving of notice or both, would constitute an Amortization Event.

24



--------------------------------------------------------------------------------



 



     “Potential Event of Default” shall mean an event which, but for the lapse
of time or the giving of notice or both, would constitute an Event of Default.
     “Potential Servicer Default” shall mean an event which, but for the lapse
of time or the giving of notice or both, would constitute a Servicer Default.
     “Presidential Reserve Loan” shall mean any Pledged Loan which provides
financing for the purchase of an UDI in a Timeshare Property Regime at a Resort
in which all or a portion of the units comprising such Timeshare Property Regime
are designated as Presidential Reserve units and in respect of which units the
owners have preferential reservation rights.
     “Presidential Reserve Loan Excess Amount” shall mean, on any date, the
amount by which (i) the sum of the Loan Balances on such date for all Pledged
Loans which are Presidential Reserve Loans as of the last day of the immediately
preceding Due Period exceeds (ii) 10% of the Adjusted Loan Balance on such date.
     “Principal Distribution Amount” shall mean for any Payment Date an amount
equal to the Borrowing Base Shortfall on such Payment Date; provided, however,
that for any Payment Date on which (x) the Securitized Pool Three Month Rolling
Average Delinquency Percentage exceeds 5.0% or (y) the Securitized Pool Four
Month Default Percentage exceeds 1.0%, the Principal Distribution Amount shall
be the lesser of (a) the Notes Principal Amount as of such Payment Date and
(b) the excess of (i) the entire amount of the remaining Available Funds after
making provisions for the payments and distributions required under clauses
FIRST through FIFTH in Section 4.1 on such Payment Date over (ii) the amount, if
any, by which the amount on deposit in the Reserve Account is less than the
Reserve Required Amount on such Payment Date.
     “Priority of Payments” shall mean the application of Available Funds in
accordance with Section 4.1.
     “Proceeding” shall have the meaning specified in Section 11.3.
     “Purchase” shall mean a purchase of Pledged Loans by the Issuer from the
Depositor pursuant to the Depositor Purchase Agreement.
     “Purchaser Group” shall have the meaning assigned to that term in the Note
Purchase Agreement.
     “Purchaser Group Commitment Amount” with respect to each Purchaser Group,
shall have the meaning assigned to that term in the Note Purchase Agreement.
     “Purchaser Group Fees” shall have the meaning specified in the Fee Letter.
     “PYF 2007-A Notes” shall mean the Premium Yield Facility 2007-A LLC
Floating Rate Vacation Timeshare Loan Backed Notes, Series 2007-A.
     “Qualified Hedge Provider” shall mean a counterparty to the Hedge Agreement
and which has a long term unsecured debt rating of at least A from each of
Moody’s and S&P and a short-term unsecured debt rating of at least A-1 from S&P
and P-1 from Moody’s.

25



--------------------------------------------------------------------------------



 



     “Qualified Substitute Loan” shall mean a substitute Pledged Loan that is an
Eligible Loan on the applicable date of substitution and that on such date of
substitution has a coupon rate not less than the coupon rate of the substituted
Pledged Loan.
     “Rating Agency” shall mean each of S&P and Moody’s and their respective
successors in interest.
     “Rating Agency Condition” shall mean, with respect to any action to be
taken, that each Rating Agency shall have been given at least five (5) days
prior notice thereof and (i) in the case of S&P, S&P shall have notified the
Issuer and the Trustee in writing that such action will not result in a
reduction, downgrade, suspension or withdrawal of the rating then assigned by
S&P to the Series 2008-A Notes, and (ii) in the case of Moody’s, the Issuer and
the Trustee shall not have received written notice from Moody’s that such action
will result in a reduction, downgrade, suspension or withdrawal of the rating
then assigned by Moody’s to the Series 2008-A Notes.
     “Rating Downgrade Condition” shall mean that (i) the senior unsecured debt
of Wyndham Worldwide is rated below “Baa3” by Moody’s, or Moody’s has withdrawn
its rating of the senior unsecured debt of Wyndham Worldwide and has not
reinstated a rating of at least “Baa3” and (ii) the senior unsecured debt of
Wyndham Worldwide is rated below “BBB-” by S&P, or S&P has withdrawn its rating
of the senior unsecured debt of Wyndham Worldwide and has not reinstated a
rating of at least “BBB-”. The occurrence of any Ratings Downgrade Condition
shall continue until the date on which the senior unsecured debt of Wyndham
Worldwide is rated at or above “Baa3” by Moody’s and “BBB-” by S&P.
     “Record Date” shall mean the date on which Noteholders entitled to receive
a payment of interest or principal on the succeeding Payment Date are
determined, such date as to any Payment Date being the day preceding such
Payment Date (or if such day is not a Business Day, the immediately preceding
Business Day).
     “Registered Noteholder” shall mean a Holder of a Series 2008-A Note that is
registered in the Note Register.
     “Registered Notes” shall have the meaning set forth in Section 2.1.
     “Release Date” shall mean the date on which Pledged Loans are released from
the Lien of this Indenture.
     “Release Price” shall mean an amount equal to the outstanding Loan Balance
of the Pledged Loan as of the date on which the release is to be made, plus
accrued and unpaid interest thereon to the date of such release.
     “Released Pledged Loan” shall mean any Loan which was a Pledged Loan, but
which was released from the Lien of this Indenture pursuant to the terms hereof.
     “Reported EBITDA” shall mean, without duplication, for any period for which
such amount is being determined (i) the net income of Wyndham Worldwide plus
provision for taxes based on income, depreciation expense, interest expense,
amortization expense, other non-cash items reducing net income (and increasing
EBITDA) minus (ii) any cash expenditure during

26



--------------------------------------------------------------------------------



 



such period to the extent such cash expenditures did not reduce net income for
such period and were applied against reserves that constituted non-cash items
which reduced net income during prior periods, calculated in each case in a
manner consistent with such number as reported by Wyndham Worldwide in its
combined financial statements filed by Wyndham Worldwide under Form 10-K for the
most recent fiscal year preceding such 10-K filing, and in each year as filed
under Form 10-Q for the period from the beginning of the most recent fiscal year
through the end of the fiscal quarter preceding such 10-Q filing.
     “Required Cap Rate” shall mean, for any Accrual Period, the Weighted
Average Series 2008-A Loans Rate less 7.50%.
     “Required Facility Investors” shall have the meaning assigned to that term
in the Note Purchase Agreement.
     “Reserve Account” shall have the meaning specified in Section 4.6.
     “Reserve Required Amount” shall mean (i) so long as no Amortization Event
has occurred, as of any date an amount equal to the greater of (x) 2.0% of the
Aggregate Loan Balance on such date and (y) the most recently reported Estimated
Fees, plus, in either case (A) $150,000 related to any indemnification of the
Trustee pursuant to Section 13.5 and (B) an amount equal to the sum of the Green
Loan Reserve Percentage of the Loan Balance for each Pledged Loan which is a
Green Loan multiplied by the applicable Advance Rate on such date, and (ii) on
and after the first Payment Date following the occurrence of an Amortization
Event, 1.00% of the Aggregate Loan Balance on such date.
     “Resort” shall have the meaning set forth in each Seller Purchase
Agreement.
     “Responsible Officer” shall mean any officer assigned to the Corporate
Trust Office (or any successor thereto), including any Vice President, Assistant
Vice President, Trust Officer, any Assistant Secretary, any trust officer or any
other officer of the Trustee customarily performing functions similar to those
performed by any of the above designated officers, in each case having direct
responsibility for the administration of this Indenture.
     “Revolving Credit Agreement” shall mean the Credit Agreement dated as of
July 7, 2006 among Wyndham Worldwide, as borrower, the lenders referred to
therein, JPMorgan Chase Bank, N.A., as administrative agent, Citicorp USA, Inc.,
as syndication agent, and Bank of America, N.A., The Bank of Nova Scotia and
Credit Suisse Securities (USA) LLC, as co-documentation agents, without giving
effect to any amendment thereto made subsequent to the Closing Date.
     “Rolling Period” shall have the meaning set forth in the Revolving Credit
Agreement.
     “S&P” shall mean Standard & Poor’s Ratings Services or any successor
thereto.
     “Sale” shall have the meaning specified in Section 11.12(a).
     “Scheduled Payment” shall mean the scheduled monthly payment of principal
and interest on a Pledged Loan.

27



--------------------------------------------------------------------------------



 



     “Securities Act” shall mean the U.S. Securities Act of 1933, as amended.
     “Securitized Pool” shall mean, as of any date, all assets originated by the
Originators or any other Affiliate of WCF and financed by any special purpose
entity and which are serviced by WCF including the assets in all term issuances,
all warehouse facilities (other than the Series 2002-1 Notes and the
Series 2008-A Notes) and other securitization facilities that are outstanding at
any time between the Closing Date and the date on which the Series 2008-A Notes
are paid in full excluding PYF 2007-A Notes and any future securitized pool of
assets that is not composed of collateral with eligibility requirements
generally analogous to those of the Pledged Loans.
     “Securitized Pool Default Percentage” shall mean for any Due Period a
fraction (i) the numerator of which is the aggregate outstanding principal
balance due in respect of all loans in the Securitized Pool which became
Securitized Pool Defaulted Loans during such Due Period and (ii) the denominator
of which is the aggregate outstanding loan balance due in respect of all loans
in the Securitized Pool as of the last day of such Due Period.
     “Securitized Pool Defaulted Loan” shall mean any loan in the Securitized
Pool (a) with any portion of a scheduled monthly payment of principal or
interest is delinquent more than 120 days, (b) with respect to which WCF as
servicer shall have determined in good faith that the related obligor will not
resume making scheduled monthly payments, (c) for which the related obligor
shall have become the subject of a proceeding under a Debtor Relief Law or
(d) for which cancellation or foreclosure actions have been commenced.
     “Securitized Pool Delinquency Ratio” shall mean for any Due Period, a
fraction (i) the numerator of which is the aggregate outstanding principal
balance due in respect of all loans in the Securitized Pool which are
Securitized Pool Delinquent Loans at the end of such Due Period and (ii) the
denominator of which is the aggregate outstanding loan balance due in respect of
all loans in the Securitized Pool as of the last day of such Due Period.
     “Securitized Pool Delinquent Loan” shall mean any loan in the Securitized
Pool with any scheduled monthly payment of interest or principal (or any portion
thereof) delinquent more than 60 days other than a loan that is a Securitized
Pool Defaulted Loan.
     “Securitized Pool Four Month Default Percentage” shall mean, for any
Payment Date, the sum of the Securitized Pool Default Percentages for each of
the four immediately preceding Due Periods divided by four.
     “Securitized Pool Three Month Rolling Average Delinquency Percentage” shall
mean, for any Payment Date, the sum of the Securitized Pool Delinquency Ratios
for each of the three immediately preceding Due Periods divided by three.
     “Seller” shall have the meaning assigned to that term in any Seller
Purchase Agreement.
     “Seller of Series 2008-A Loans” shall mean a Seller which has sold a Loan
to the Depositor which is a Pledged Loan.
     “Seller Purchase Agreements” shall mean collectively (i) the Master Loan
Purchase Agreement among WCF, as Seller, WVRI, WRDC and the other Originators
named therein and

28



--------------------------------------------------------------------------------



 



the Purchaser, as supplemented by the Series 2008-A Supplement thereto (the
“Existing Seller Purchase Agreement”) and (ii) any Master Loan Purchase
Agreement (as supplemented by any supplement thereto) to a sale of Loans from a
New Seller to the Depositor, which Loans are subsequently sold by the Depositor
to the Issuer.
     “Senior Notes Interest” shall mean, for each Series 2008-A Note on any
Payment Date, the excess of (i) the Notes Interest for such Series 2008-A Note
on such Payment Date over (ii) the Contingent Subordinated Notes Interest for
such Series 2008-A Note on such Payment Date.
     “Senior Overdue Interest” shall mean, as of any Payment Date, the amount,
if any, by which the aggregate Senior Notes Interest in respect of all
Series 2008-A Notes on all prior Payment Dates exceeds the amount paid to
Noteholders on such prior Payment Dates pursuant to clause FOURTH of
Section 4.1, together with interest thereon for each Accrual Period at the rate
of the Bank Base Rate plus 2.5%.
     “Series 2002-1 Collateral Deficiency Amount” shall mean an amount, not less
than zero, equal to the sum of (A) the lesser of (i) the excess of the Notes
Principal Amount over the Borrowing Base on the Series 2002-1 Termination Date
(after giving effect to any payments of the amount specified in clause (B) of
this definition pursuant to Section 2.13(a)(iv), but without giving effect to
any other prepayments on such date) and (ii) the sum of (a) the excess of
(1) the Extended Term Excess Amount on the Series 2002-1 Termination Date over
(2) the Extended Term Excess Amount as of the immediately preceding day and
(b) the excess of (1) the Green Loan Excess Amount on the Series 2002-1
Termination Date over (2) the Green Loan Excess Amount as of the immediately
preceding day, and (B) if the Notes Principal Amount exceeds the Borrowing Base
on the day immediately prior to the Series 2002-1 Termination Date (after giving
effect to all payments made on such date), an amount equal to the lesser of
(i) such excess and (ii) the Series 2002-1 Termination Date Green Loan Loss
Amount on such date.
     “Series 2002-1 Indenture” shall mean the Master Indenture and Servicing
Agreement dated as of August 29, 2002, as amended and restated as of July 7,
2006, and as further amended by the First Amendment to the Master Indenture and
Servicing Agreement as of October 30, 2007, and as further amended, supplemented
or restated from time to time hereafter, among Sierra Timeshare Conduit
Receivables Funding, LLC, the Servicer, the Trustee and the Collateral Agent
supplemented by the Series 2002-1 Supplement thereto dated as of July 7, 2006,
as amended by the First Amendment to the Series 2002-1 Supplement dated as of
November 13, 2006, as further amended by the Second Amendment to the
Series 2002-1 Supplement dated as of October 30, 2007, and as further amended by
the Third Amendment to the Series 2002-1 Supplement dated as of November 7,
2008, among Sierra Timeshare Conduit Receivables Funding, LLC, the Servicer, the
trustee thereof and the Collateral Agent, without giving effect to any amendment
thereto made subsequent to the Closing Date, unless the Majority Facility
Investors have consented to such amendment.
     “Series 2002-1 Loan Balance” shall mean, as of any date with respect to any
Series 2002-1 Pledged Loan, the “Loan Balance” (as such term is defined in the
Series 2002-1 Indenture) of such Series 2002-1 Pledged Loan as of the last day
of the immediately preceding Due Period; provided that as of any date on or
after the Series 2002-1 Termination Date, the Series 2002-1 Loan Balance of any
Series 2002-1 Pledged Loan shall be zero.

29



--------------------------------------------------------------------------------



 



     “Series 2002-1 Notes” shall mean Sierra Timeshare Conduit Receivables
Funding LLC Loan-Backed Variable Funding Notes Series 2002-1 Notes issued
pursuant to the Series 2002-1 Indenture.
     “Series 2002-1 Pledged Loan” shall mean a “Pledged Loan” as such term is
defined in the Series 2002-1 Indenture.
     “Series 2002-1 Reference Loan Balance” shall mean, on any date, the product
of (i) the Adjusted Loan Balance (as such term is defined in the Series 2002-1
Indenture) as of the last day of the immediately preceding Due Period and
(ii) 84.27%; provided that as of any date on or after the Series 2002-1
Termination Date, the Series 2002-1 Reference Loan Balance shall be zero.
     “Series 2002-1 Termination Date” shall mean the first date upon which the
Series 2002-1 Notes have been repaid in full.
     “Series 2002-1 Termination Date Green Loan Loss Amount” shall mean, on the
Series 2002-1 Termination Date the product of (i) the sum of the Loan Balances
of each Defaulted Loan (as of the date it became a Defaulted Loan and without
giving effect to the release thereof from the Lien of this Indenture) that
became a Defaulted Loan since the most recently preceding Note Increase Date and
that was a Green Loan as of such Note Increase Date and (ii) the percentage
equivalent of a fraction, (x) the numerator of which is equal to the
Series 2002-1 Reference Loan Balance as of the most recently preceding Note
Increase Date and (y) the denominator of which is equal to the sum of the
Adjusted Loan Balance and the Series 2002-1 Reference Loan Balance as of the
most recently preceding Note Increase Date.
     “Series 2008-A Loan” shall mean a Loan that is a Pledged Loan.
     “Series 2008-A Loan Schedule” shall mean the loan schedule containing
information about the Pledged Loans, which loan schedule is delivered
electronically by the Issuer to the Trustee as of the Initial Advance Date, and
as such schedule is amended by delivery electronically by the Issuer to the
Trustee of information related to the release of Pledged Loans or the Grant of
Additional Pledged Loans or Qualified Substitute Loans.
     “Series 2008-A Notes” shall mean the Sierra Timeshare Conduit Receivables
Funding II, LLC, Loan-Backed Variable Funding Notes, Series 2008-A, issued
pursuant hereto.
     “Series 2008-A Pool Extended Term Excess Amount” shall mean, on any date,
the amount, if any, by which (i) the excess of (x) the Loan Balances on such
date for all Pledged Loans which have an original term greater than 120 months
on the last day of the immediately preceding Due Period over (y) 15% of the
Adjusted Loan Balance on such date exceeds (ii) the Extended Term Excess Amount
on such date.
     “Series 2008-A Pool Green Loans Capped Amount” shall mean, on any date, the
product of (i) the Adjusted Loan Balance on such date and (ii) if such date is
(x) on or prior to the June 2009 Payment Date, 25%, or (y) following the
June 2009 Payment Date, 15%.

30



--------------------------------------------------------------------------------



 



     “Series 2008-A Pool Green Loans Excess Amount” shall mean, on any date, the
amount, if any, by which (i) the greater of (A) the excess, if any, of (x) the
Loan Balances on such date for all Pledged Loans which are Green Loans on the
last day of the immediately preceding Due Period over (y) the Series 2008-A Pool
Green Loans Capped Amount on such date and (B) the sum of the Series 2008-A Pool
Six-Month Green Loans Excess Amount, the Series 2008-A Pool Twelve-Month Green
Loans Excess Amount, and the Delayed Completion Green Loans Excess Amount on
such date exceeds (ii) the sum of the Six-Month Green Loans Excess Amount, the
Twelve-Month Green Loans Excess Amount and the Delayed Completion Green Loans
Excess Amount on such date.
     “Series 2008-A Pool Six-Month Green Loans Excess Amount” shall mean, on any
date, the amount by which (i) the sum of the Loan Balances on such date for all
Pledged Loans which are Six-Month Green Loans as of the last day of the
immediately preceding Due Period exceeds (ii) (x) on or prior to the June 2009
Payment Date, 16.667% of the Adjusted Loan Balance on such date, and
(y) following the June 2009 Payment Date, 10% of the Adjusted Loan Balance on
such date.
     “Series 2008-A Pool Twelve-Month Green Loans Excess Amount” shall mean, on
any date, the amount by which (i) the sum of the Loan Balances on such date for
all Pledged Loans which are Twelve-Month Green Loans as of the last day of the
immediately preceding Due Period exceeds (ii) (x) on or prior to the June 2009
Payment Date, 8.333% of the Adjusted Loan Balance on such date, and
(y) following the June 2009 Payment Date, 5% of the Adjusted Loan Balance on
such date.
     “Series 2008-A Supplement” shall mean the Series 2008-A Supplement to the
Master Loan Purchase Agreement among WCF, as Seller, WVRI, WRDC, the other
Originators named therein and the Depositor pursuant to which the Seller sells
Loans to the Depositor.
     “Service Transfer” shall have the meaning specified in Section 12.1.
     “Servicer” shall mean Wyndham Consumer Finance, Inc., a Delaware
corporation, or any Successor Servicer appointed pursuant to Section 12.2.
     “Servicer Advance” shall mean amounts, if any, advanced by the Servicer, at
its option, pursuant to Section 7.16 to cover any shortfall between (i) the
Scheduled Payments on the Pledged Loans for a Due Period, and (ii) the amounts
actually deposited in the Collection Account on account of such Scheduled
Payments on or prior to the Payment Date immediately following such Due Period.
     “Servicer Default” shall mean the defaults specified in Section 12.1.
     “Servicing Officer” shall mean any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Loans whose name
appears on a list of servicing officers furnished to the Trustee by the
Servicer, as such list may be amended from time to time.
     “Settlement Statement” shall mean the information furnished by the Servicer
to the Trustee for distribution to the Noteholders pursuant to Section 8.1.

31



--------------------------------------------------------------------------------



 



     “Six-Month Green Loans” shall mean, as of any date, Green Loans which
finance a Timeshare Property related to a Resort which has a scheduled
completion date not more than six months after the end of the Due Period during
which such date occurs and which are not Delayed Completion Green Loans.
     “Six-Month Green Loans Excess Amount” shall mean, on any date, the amount
by which, (i) the sum of (A) the Loan Balances on such date for all Pledged
Loans which are Six-Month Green Loans as of the last day of the immediately
preceding Due Period and (B) the Series 2002-1 Loan Balance on such date of all
Series 2002-1 Pledged Loans which are Six-Month Green Loans (as such term is
defined in the Series 2002-1 Indenture) as of the last day of such Due Period
exceeds (ii) ten percent (10%) of the sum of (A) the Adjusted Loan Balance and
(B) the Series 2002-1 Reference Loan Balance on such date. Notwithstanding the
above, on any date as of which a Rating Downgrade Condition existed on the last
day of the immediately preceding Due Period, the Six-Month Green Loans Excess
Amount shall mean the sum of the Loan Balances on such date for all Pledged
Loans which are Six-Month Green Loans as of the last day of such Due Period.
     “State” shall mean any one of the 50 states of the United States plus the
District of Columbia.
     “State Concentration Excess Amount” shall mean, on any date, the sum of
(i) with respect to each State other than California, the amount by which the
sum of the Loan Balances on such date of all Pledged Loans of Obligors with
mailing addresses located in such State on the last date of the immediately
preceding Due Period exceeds twenty percent (20%) of the Adjusted Loan Balance
on such date plus (ii) with respect to California, the amount by which the sum
of the Loan Balances on such date of all Pledged Loans of Obligors with mailing
addresses located in California on the last day of the immediately preceding Due
Period exceeds thirty percent (30%) of the Adjusted Loan Balance on such date.
     “STCRF” shall mean Sierra Timeshare Conduit Receivables Funding, LLC, a
Delaware limited liability company and its successors and assigns.
     “Step-Up CP Interest” shall have the meaning specified in the Note Purchase
Agreement.
     “Subsidiary” shall mean, as to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the Board of Directors or other Persons performing similar
functions are at the time directly or indirectly owned by such Person.
     “Substitution Adjustment Amount” shall have the meaning specified in the
Depositor Purchase Agreement.
     “Successor Servicer” shall have the meaning set forth in Section 12.2.
     “Supplemental Grant” shall mean, with respect to any Additional Pledged
Loans Granted as provided in Section 5.1 of this Indenture, a Supplemental Grant
substantially in the form of Exhibit A which shall be accompanied by an
amendment which amends the Series 2008-A Loan

32



--------------------------------------------------------------------------------



 



Schedule listing such Loans and which shall be deemed to be incorporated into
and made a part of this Indenture.
     “Tax Sharing Agreement” shall mean the Tax Sharing Agreement dated as of
November 7, 2008 by and among the Issuer, Wyndham Worldwide and WCF as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with its terms.
     “Termination Date” shall mean the earliest to occur of (i) the Mandatory
Redemption Date (unless repayment of the Series 2008-A Notes is waived in
accordance with Section 2.13(a)), (ii) the Maturity Date and (iii) the first
Payment Date on which the Liquidity Termination Date has occurred with respect
to any Purchaser Group.
     “Termination Notice” shall have the meaning specified in Section 12.1.
     “Three Month Rolling Average Delinquency Ratio” shall mean for any Payment
Date, the sum of the Delinquency Ratios for such Payment Date and each of the
two immediately preceding Payment Dates divided by three.
     “Timeshare Property” shall, with respect to any Pledged Loan, have the
meaning assigned to that term in the Seller Purchase Agreement under which such
Pledged Loan was transferred to the Depositors.
     “Timeshare Property Regime” shall, with respect to any Pledged Loan, have
the meaning assigned to that term in the Seller Purchase Agreement, under which
such Pledged Loan was transferred to the Depositor.
     “Timeshare Upgrade” shall, with respect to any Pledged Loan, have the
meaning assigned to that term in the Seller Purchase Agreement, under which such
Pledged Loan was transferred to the Depositor.
     “Title Clearing Agreement” shall, with respect to any Pledged Loan, have
the meaning assigned to that term in the Seller Purchase Agreement, under which
such Pledged Loan was transferred to the Depositor.
     “Transition Period” shall mean the period from the date a Seller acquires
an organization, facility or program from an unrelated entity to the date on
which such Seller has fully converted the servicing of Loans related to such
organization, facility or program to the Servicer’s Credit Standards and
Collection Policies.
     “Transition Period Excess Amount” shall mean, on any date, the amount by
which the sum of the Loan Balances on such date for all Pledged Loans which are
Acquired Portfolio Loans and for which the Transition Period has extended beyond
120 days and the Transition Period has not been completed as of the last day of
the immediately preceding Due Period exceeds ten percent (10%) of the Adjusted
Loan Balance on such date.
     “Trustee” shall mean Wells Fargo Bank, National Association, or its
successor in interest, or any successor trustee appointed as provided in this
Indenture.

33



--------------------------------------------------------------------------------



 



     “Trustee Fee Letter” shall mean the schedule of fees attached as
Schedule 1, and all amendments thereof, supplements thereto or replacements
thereto.
     “Twelve-Month Green Loans” shall mean, as of any date, Green Loans which
finance a Timeshare Property related to a Resort which has a scheduled
completion date more than six months but not more than 12 months after the end
of the Due Period during which such date occurs and which are not Delayed
Completion Green Loans.
     “Twelve-Month Green Loans Excess Amount” shall mean, on any date, the
amount by which (i) the sum (A) of the Loan Balances on such date for all
Pledged Loans which are Twelve-Month Green Loans as of the last day of the
immediately preceding Due Period and (B) the Series 2002-1 Loan Balance on such
date of all Series 2002-1 Pledged Loans which are Twelve-Month Green Loans (as
such term is defined in the Series 2002-1 Indenture) as of the last day of such
Due Period exceeds (ii) five percent (5%) of the sum of (A) the Adjusted Loan
Balance and (B) the Series 2002-1 Reference Loan Balance on such date.
Notwithstanding the above, on any date as of which a Rating Downgrade Condition
existed on the last day of the immediately preceding Due Period, the
Twelve-Month Green Loans Excess Amount shall mean the sum of the Loan Balances
on such date for all Pledged Loans which are Twelve-Month Green Loans as of the
last day of the immediately preceding Due Period.
     “Twelve-Month Plus Green Loans” shall mean, as of any date, Green Loans
which finance a Timeshare Property related to a Resort which has a scheduled
completion date more than 12 months after the end of the Due Period during which
such date occurs and which are not Delayed Completion Green Loans.
     “UCC” shall mean the Uniform Commercial Code, as amended from time to time,
as in effect in any applicable jurisdiction.
     “UDI” shall have the meaning assigned thereto in each Seller Purchase
Agreement.
     “Unused Fees” shall mean with respect to any Purchaser Group, the unused
fee described in the Fee Letter.
     “Vacation Credits” shall mean ownership interests in WorldMark that entitle
the owner thereof to use WRDC Resorts that are owned by WorldMark.
     “WCF” shall mean Wyndham Consumer Finance, Inc., a Delaware corporation.
     “Weighted Average Series 2008-A Loans Rate” shall mean, with respect to any
Accrual Period, the weighted average of the Contract Rates for all Pledged Loans
as the last day of the Due Period immediately preceding the related Payment
Date.
     “WorldMark” shall mean WorldMark, The Club, a California non-profit mutual
benefit corporation, and its successors in interest.
     “WorldMark Adjusted Loan Balance” shall mean, on any date, the Loan
Balances on such date of all WorldMark Loans minus the sum of (i) the Loan
Balances of any WorldMark Loans which are Defaulted Loans as of the last day of
the immediately preceding Due Period, (ii)

34



--------------------------------------------------------------------------------



 



the Loan Balances of any WorldMark Loans which are Delinquent Loans as of the
last day of the immediately preceding Due Period, (iii) the Loan Balances of any
WorldMark Loans which are Defective Loans as of the last day of the immediately
preceding Due Period, (iv) the portion of the FICO Score of 7-Year Loans Excess
Amount comprised of WorldMark Loans on such date and (v) the portion of the FICO
Score of 10-Year Loans Excess Amount comprised of WorldMark Loans on such date.
     “WorldMark Loans” shall mean Pledged Loans originated by WRDC.
     “WorldMark Loan Excess Amount” shall mean, on any date, the amount by which
(i) the sum of the Loan Balances on such date for all Pledged Loans which are
WorldMark Loans exceeds (ii) 45% of the Adjusted Loan Balance on such date.
     “WorldMark Loan FICO Score 650 Excess Amount” shall mean, on any date, the
amount by which (i) the sum of Loan Balances on such date for all Pledged Loans
that are WorldMark Loans that have a FICO Score of 649 or less exceeds (ii) 25%
of the WorldMark Adjusted Loan Balance on such date.
     “WorldMark Loan FICO Score 700 Excess Amount” shall mean, on any date, the
amount by which (i) the sum of Loan Balances on such date for all Pledged Loans
that are WorldMark Loans that have a FICO Score of 699 or less exceeds (ii) the
sum of (A) 55% of the WorldMark Adjusted Loan Balance and (B) the WorldMark Loan
FICO Score 650 Excess Amount on such date.
     “WorldMark Resorts” shall mean resorts developed by WRDC in which WRDC
sells vacation ownership interests .
     “WRDC” shall mean Wyndham Resort Development Corporation, an Oregon
corporation and its successors and assigns.
     “WRDC California Loan” shall mean a Pledged Loan which was originated by
WRDC and relates to Vacation Credits sold in California.
     “WRDC Timeshare Upgrade” shall mean a Loan which was sold to the Depositor
by WRDC and with respect to which the Obligor purchases a Timeshare Upgrade.
     “WVRI” shall mean Wyndham Vacation Resorts, Inc., a Delaware corporation
and its successors and assigns.
     “Wyndham Adjusted Loan Balance” shall mean, on any date, the Loan Balances
on such date of all Wyndham Loans minus the sum of (i) the Loan Balances of any
Wyndham Loans which are Defaulted Loans as of the last day of the immediately
preceding Due Period, (ii) the Loan Balances of any Wyndham Loans which are
Delinquent Loans as of the last day of the immediately preceding Due Period,
(iii) the Loan Balances of any Wyndham Loans which are Defective Loans as of the
last day of the immediately preceding Due Period, (iv) the portion of the FICO
Score of 7-Year Loans Excess Amount comprised of Wyndham Loans on such date and
(v) the portion of the FICO Score of 10-Year Loans Excess Amount comprised of
Wyndham Loans on such date.

35



--------------------------------------------------------------------------------



 



     “Wyndham Loans” shall mean Pledged Loans sold to the Depositor by WCF
excluding WorldMark Loans.
     “Wyndham Loan FICO Score 650 Excess Amount” shall mean, on any date, the
amount by which (i) the sum of Loan Balances on such date for all Pledged Loans
that are Wyndham Loans that have a FICO Score of 649 or less exceeds (ii) 20% of
the Wyndham Adjusted Loan Balance on such date.
     “Wyndham Loan FICO Score 700 Excess Amount” shall mean, on any date, the
amount by which (i) the sum of Loan Balances on such date for all Pledged Loans
that are Wyndham Loans that have a FICO Score of 699 or less exceeds (ii) the
sum of (A) 45% of the Wyndham Adjusted Loan Balance and (B) the Wyndham Loan
FICO Score 650 Excess Amount on such date.
     “Wyndham Worldwide” shall mean Wyndham Worldwide Corporation and its
successors and assigns.
     Section 1.2. Other Definitional Provisions.
     (a) Terms used in this Indenture and not otherwise defined herein shall
have the meanings ascribed to them in the Existing Seller Purchase Agreement or
the Depositor Purchase Agreement, each as in effect as of the Closing Date.
     (b) All terms defined in this Indenture shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.
     (c) As used in this Indenture and in any certificate or other document made
or delivered pursuant hereto or thereto, accounting terms not defined in
Section 1.1, and accounting terms partly defined in Section 1.1 to the extent
not defined, shall have the respective meanings given to them under GAAP as in
effect from time to time. To the extent that the definitions of accounting terms
herein or in any certificate or other document delivered pursuant hereto are
inconsistent with the meanings of such terms under GAAP, the definitions
contained herein or in any such certificate or other document shall control.
     (d) Any reference to each Rating Agency shall only apply to any specific
rating agency if such rating agency is then rating the Series 2008-A Notes.
     (e) Unless otherwise specified, references to any amount as on deposit or
outstanding on any particular date shall mean such amount at the close of
business on such day.
     (f) Terms used herein that are defined in the New York Uniform Commercial
Code (the “New York UCC”) and not otherwise defined herein shall have the
meanings set forth in the New York UCC, unless the context requires otherwise.
Any reference herein to a “beneficial interest” in a security also shall mean,
unless the context otherwise requires, a security entitlement with respect to
such security, and any reference herein to a “beneficial owner” or “beneficial
holder” of a security also shall mean, unless the context otherwise requires,
the holder of a security entitlement with respect to such security. Any
reference herein to money or other property that is to be deposited in or is on
deposit in a securities account shall also mean that such money or other
property is to be credited to, or is credited to, such securities account.

36



--------------------------------------------------------------------------------



 



     (g) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Indenture shall refer to this Indenture as a whole and
not to any particular provision of this Indenture; and Article, Section,
subsection, Schedule and Exhibit references contained in this Indenture are
references to Articles, Sections, subsections, Schedules and Exhibits in or to
this Indenture unless otherwise specified.
     (h) In determining whether the requisite percentage of Noteholders or of
all Noteholders have concurred in any direction, waiver or consent,
Series 2008-A Notes owned by the Issuer or an Affiliate of the Issuer shall be
considered as though they are not outstanding, except that for the purposes of
determining whether the Trustee shall be protected in making such determination
or relying on any such direction, waiver or consent, only Series 2008-A Notes
which a Responsible Officer of the Trustee knows pursuant to written notice (or
in the case of the Issuer, by reference to the Note Register if the Trustee is
also the Note Registrar) are so owned shall be so disregarded. Series 2008-A
Notes so owned that have been pledged in good faith may be regarded as
outstanding if the pledgee establishes to the satisfaction of the Trustee the
pledgee’s right so to act with respect to such Series 2008-A Notes and that the
pledgee is not the Issuer, any other obligor upon the Series 2008-A Notes, the
Depositor, the Servicer or any Affiliate of any of the foregoing Persons.
     Section 1.3. Intent and Interpretation of Documents
     The arrangement by this Indenture, the Seller Purchase Agreements, the
Depositor Purchase Agreement, the Custodial Agreement, the Collateral Agency
Agreement and the other Facility Documents is intended not to be a taxable
mortgage pool for federal income tax purposes, and is intended to constitute a
sale of the Loans by the applicable Seller to the Depositor for commercial law
purposes. Each of the Depositor and the Issuer are and are intended to be a
legal entity separate and distinct from each Seller for all purposes other than
tax purposes. This Indenture and the other Facility Documents shall be
interpreted to further these intentions.
ARTICLE II
THE NOTES
     Section 2.1. Form Generally.
     (a) The Series 2008-A Notes shall be issued in fully registered form
without interest coupons. The Series 2008-A Notes and the Trustee’s or
Authentication Agent’s certificate of authentication thereon (the “Certificate
of Authentication”) shall be in substantially the forms set forth as Exhibit B,
with such appropriate insertions, omissions, substitutions and other variations
as are required or permitted by this Indenture, and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon, as may, consistently herewith, be determined by the Authorized Officers
of the Issuer executing the Series 2008-A Notes as evidenced by their execution
of the Series 2008-A Notes. Any portion of the text of any

37



--------------------------------------------------------------------------------



 



Series 2008-A Note may be set forth on the reverse or subsequent pages thereof,
with an appropriate reference thereto on the face of the Note.
     The Series 2008-A Notes shall be typewritten, word processed, printed,
lithographed or engraved or produced by any combination of these methods, all as
determined by the officers executing such Series 2008-A Notes, as evidenced by
their execution of such Series 2008-A Notes.
     All Series 2008-A Notes shall be dated as provided in Section 2.15.
     (b) Each Series 2008-A Note shall have a grid attached to it on which there
shall be recorded the advances made on such Series 2008-A Note and all principal
payments made on that Note; provided, that such amounts may instead be recorded
in the Conduit’s, Alternative Investor’s or Funding Agent’s records and the
failure to make such recordings shall not affect the obligations of the Issuer
hereunder or under such Series 2008-A Note.
     (c) One Series 2008-A Note shall initially be issued for each Purchaser
Group and be registered in the name of the Funding Agent for that Purchaser
Group as set forth in Exhibit B.
     Section 2.2. Denominations.
     Except as otherwise specified in this Indenture and the Series 2008-A
Notes, each Series 2008-A Note shall be issued in fully registered form in
minimum amounts of U.S. $1,000.
     Section 2.3. Execution, Authentication and Delivery.
     Each Series 2008-A Note shall be executed by manual or facsimile signature
on behalf of the Issuer by an Authorized Officer of the Issuer.
     Series 2008-A Notes bearing the manual or facsimile signature of an
individual who was, at the time when such signature was affixed, authorized to
sign on behalf of the Issuer shall not be rendered invalid, notwithstanding the
fact that such individual ceased to be so authorized prior to the authentication
and delivery of such Series 2008-A Notes or does not hold such office at the
date of issuance such Series 2008-A Notes.
     At any time and from time to time after the execution and delivery of this
Indenture, the Issuer may deliver Series 2008-A Notes executed by the Issuer to
the Trustee for authentication and delivery, and the Trustee shall authenticate
and deliver such Series 2008-A Notes as provided in this Indenture and not
otherwise.
     No Series 2008-A Note shall be entitled to any benefit under this Indenture
or be valid or obligatory for any purpose, unless there appears on such
Series 2008-A Note a certificate of authentication substantially in the form
provided for herein executed by or on behalf of the Trustee by the manual
signature of a duly authorized signatory, and such certificate upon any
Series 2008-A Note shall be conclusive evidence, and the only evidence, that
such Series 2008-A Note has been duly authenticated and delivered hereunder.
     Section 2.4. Authentication Agent.

38



--------------------------------------------------------------------------------



 



     (a) The Trustee may appoint one or more Authentication Agents with respect
to the Series 2008-A Notes which shall be authorized to act on behalf of the
Trustee in authenticating the Series 2008-A Notes in connection with the
issuance, delivery, registration of transfer, exchange or repayment of the
Series 2008-A Notes. Whenever reference is made in this Indenture to the
authentication of Series 2008-A Notes by the Trustee or the Trustee’s
certificate of authentication, such reference shall be deemed to include
authentication on behalf of the Trustee by an Authentication Agent and a
certificate of authentication executed on behalf of the Trustee by an
Authentication Agent. Each Authentication Agent must be acceptable to the Issuer
and the Servicer.
     (b) Any institution succeeding to the corporate agency business of an
Authentication Agent shall continue to be an Authentication Agent without the
execution or filing of any power or any further act on the part of the Trustee
or such Authentication Agent.
     (c) An Authentication Agent may at any time resign by giving notice of
resignation to the Trustee and to the Issuer. The Trustee may at any time
terminate the agency of an Authentication Agent by giving notice of termination
to such Authentication Agent and to the Issuer and the Servicer. Upon receiving
such a notice of resignation or upon such a termination, or in case at any time
an Authentication Agent shall cease to be acceptable to the Trustee or the
Issuer, the Trustee may promptly appoint a successor Authentication Agent. Any
successor Authentication Agent upon acceptance of its appointment hereunder
shall become vested with all the rights, powers and duties of its predecessor
hereunder, with like effect as if originally named as an Authentication Agent.
No successor Authentication Agent shall be appointed unless acceptable to the
Issuer and the Servicer.
     (d) The Issuer agrees to pay to each Authentication Agent from time to time
reasonable compensation for its services under this Section 2.4.
     (e) The provisions of Sections 13.1 and 13.3 shall be applicable to any
Authentication Agent.
     (f) Pursuant to an appointment made under this Section 2.4, the
Series 2008-A Notes may have endorsed thereon, in lieu of or in addition to the
Trustee’s certificate of authentication, an alternative certificate of
authentication in substantially the following form:
     “This is one of the Series 2008-A Notes described in the within-mentioned
agreement.

                                                              

                                                  
as Authentication Agent
for the Trustee
      By:           Authorized Signatory”             

     Section 2.5. Registration of Transfer and Exchange of Series 2008-A Notes.

39



--------------------------------------------------------------------------------



 



     (a) The Issuer shall cause to be kept at the Corporate Trust Office, a
register (the “Note Register”) in which, subject to such reasonable regulations
as it may prescribe, the registration of Series 2008-A Notes and the
registration of transfers of Series 2008-A Notes shall be provided. A note
registrar (which may be the Trustee) (in such capacity, the “Note Registrar”)
shall provide for the registration of Registered Notes and transfers and
exchanges of Registered Notes as herein provided. The Note Registrar shall
initially be the Trustee. Any reference in this Indenture to the Note Registrar
shall include any co-note registrar unless the context requires otherwise.
     The Trustee may revoke such appointment and remove any Note Registrar if
the Trustee determines in its sole discretion that such Note Registrar failed to
perform its obligations under this Indenture in any material respect. Any Note
Registrar shall be permitted to resign as Note Registrar upon thirty (30) days’
notice to the Issuer and the Trustee; provided, however, that such resignation
shall not be effective and such Note Registrar shall continue to perform its
duties as Note Registrar until the Trustee has appointed a successor Note
Registrar (which may be the Trustee) reasonably acceptable to the Issuer.
     Upon surrender for registration of transfer or exchange of any Registered
Note at any office or agency of the Note Registrar maintained for such purpose,
subject to any transfer restrictions contained in this Indenture, one or more
new Registered Notes in authorized denominations of like tenor and aggregate
principal amount shall be executed, authenticated and delivered, in the name of
the designated transferee or transferees.
     At the option of a Registered Noteholder, subject to the provisions of this
Section 2.5 and any restrictions contained in this Indenture, Registered Notes
may be exchanged for other Registered Notes of authorized denominations of like
tenor and aggregate principal amount, upon surrender of the Registered Notes to
be exchanged at any such office or agency.
     All Series 2008-A Notes issued upon any registration of transfer or
exchange of Series 2008-A Notes shall be the valid obligations of the Issuer,
evidencing the same debt, and entitled to the same benefits under this Indenture
as the Series 2008-A Notes surrendered upon such registration of transfer or
exchange.
     The preceding provisions of this Section 2.5(a) notwithstanding, the
Trustee or the Note Registrar, as the case may be, shall not be required to
register the transfer of or exchange any Series 2008-A Note for a period of
fifteen (15) days preceding the due date for any payment with respect to the
Note.
     Whenever any Series 2008-A Notes are so surrendered for exchange, subject
to any restrictions contained in this Indenture, the Issuer shall execute and
the Trustee shall authenticate and deliver the Series 2008-A Notes which the
Noteholder making the exchange is entitled to receive. Every Series 2008-A Note
presented or surrendered for registration of transfer or exchange shall be
accompanied by a written instrument of transfer in a form satisfactory to the
Trustee or the Note Registrar duly executed by the Noteholder or the
attorney-in-fact thereof duly authorized in writing.

40



--------------------------------------------------------------------------------



 



     Series 2008-A Notes issued upon transfer, exchange or replacement of other
Series 2008-A Notes shall represent the outstanding principal amount of the
Series 2008-A Notes so transferred, exchanged or replaced. If any Series 2008-A
Note is divided into more than one Series 2008-A Note in accordance with this
Article II the aggregate principal amount of the Series 2008-A Notes delivered
in exchange shall, in the aggregate be equal to the principal amount of the
divided Series 2008-A Note.
     No service charge shall be made for any registration of transfer or
exchange of Series 2008-A Notes, but the Note Registrar may require payment of a
sum sufficient to cover any tax or governmental charge that may be imposed in
connection with any such transfer or exchange.
     All Series 2008-A Notes surrendered for registration of transfer and
exchange or for payment shall be canceled and disposed of in a manner
satisfactory to the Trustee.
     The Issuer shall execute and deliver to the Trustee Series 2008-A Notes in
such amounts and at such times as are necessary to enable the Trustee to fulfill
its responsibilities under this Indenture and the Series 2008-A Notes.
     (b) The Note Registrar will maintain at its expense in Minneapolis,
Minnesota, or New York, New York an office or agency where Series 2008-A Notes
may be surrendered for registration of transfer or exchange.
     Section 2.6. Mutilated, Destroyed, Lost or Stolen Series 2008-A Notes.
     If (a) any mutilated Series 2008-A Note is surrendered to the Note
Registrar, or the Note Registrar receives evidence to its satisfaction of the
destruction, loss or theft of any Note, and (b) in case of destruction, loss or
theft there is delivered to the Note Registrar such security or indemnity as may
be required by it to hold the Issuer, the Note Registrar and the Trustee
harmless, then, in the absence of notice to the Issuer, the Note Registrar or
the Trustee that such Series 2008-A Note has been acquired by a protected
purchaser, the Issuer shall execute, and the Trustee shall authenticate and the
Note Registrar shall deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Note, a replacement Series 2008-A Note of like tenor
and aggregate principal amount, bearing a number not contemporaneously
outstanding; provided, however, that if any such mutilated, destroyed, lost or
stolen Series 2008-A Note shall have become or within seven days shall be due
and payable, or shall have been selected or called for redemption, instead of
issuing a replacement Note, the Issuer may pay such Series 2008-A Note without
surrender thereof, except that any mutilated Series 2008-A Note shall be
surrendered. If, after the delivery of such replacement Series 2008-A Note or
payment of a destroyed, lost or stolen Series 2008-A Note pursuant to the
proviso to the preceding sentence, a protected purchaser of the original Series
2008-A Note in lieu of which such replacement Series 2008-A Note was issued
presents for payment such original Note, the Issuer and the Trustee shall be
entitled to recover such replacement Series 2008-A Note (or such payment) from
the Person to whom it was delivered or any Person taking such replacement
Series 2008-A Note from such Person to whom such replacement Series 2008-A Note
was delivered or any assignee of such Person, except a protected purchaser and
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by the Issuer or the
Trustee in connection therewith.

41



--------------------------------------------------------------------------------



 



     In connection with the issuance of any replacement Series 2008-A Note under
this Section 2.6, the Issuer or the Note Registrar may require the payment by
the Holder of such Series 2008-A Note of a sum sufficient to cover any tax or
other governmental charge that may be imposed in relation thereto and any other
reasonable expenses (including the reasonable fees and expenses of the Trustee
or the Note Registrar) connected therewith.
     Any replacement Series 2008-A Note issued pursuant to this Section in
replacement of any mutilated, destroyed, lost or stolen Series 2008-A Note shall
constitute complete and indefeasible evidence of a debt of the Issuer, as if
originally issued, whether or not the destroyed, lost or stolen Series 2008-A
Note shall be found at any time, and shall be entitled to all the benefits of
this Indenture equally and proportionately with any and all other Series 2008-A
Notes duly issued hereunder.
     The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Series 2008-A Notes.
     Section 2.7. Persons Deemed Owners.
     The Trustee, the Paying Agent, the Note Registrar, the Issuer and any agent
of any of them may prior to due presentation of a Registered Note for
registration of transfer, treat the Person in whose name any Registered Note is
registered as the owner of such Registered Note for the purpose of receiving
distributions pursuant to the terms of this Indenture and for all other purposes
whatsoever, and, in any such case, neither the Trustee, the Paying Agent, the
Note Registrar, the Issuer nor any agent of any of them shall be affected by any
notice to the contrary.
     Section 2.8. Appointment of Paying Agent.
     The Paying Agent shall make distributions to the Funding Agents on behalf
of the applicable Noteholders from the Collection Account pursuant to the
provisions of this Indenture and the Note Purchase Agreement and shall report
the amounts of such distributions to the Issuer. Any Paying Agent shall have the
revocable power to withdraw funds from the Collection Account for the purpose of
making the distributions referred to above. The Issuer may revoke such power and
remove the Paying Agent if the Issuer determines in its sole discretion that the
Paying Agent shall have failed to perform its obligations under this Indenture
in any material respect. The Issuer reserves the right at any time to vary or
terminate the appointment of a Paying Agent for the Series 2008-A Notes, and to
appoint additional or other Paying Agents, provided that it will at all times
maintain the Trustee as a Paying Agent. In the event that any Paying Agent shall
resign, the Issuer may appoint a successor to act as Paying Agent. Any reference
in this Indenture to the Paying Agent shall include any co-paying agent unless
the context requires otherwise.
     Section 2.9. Cancellation.
     All Series 2008-A Notes surrendered for payment, registration of transfer,
exchange or redemption shall, if surrendered to any Person other than the
Trustee, be delivered to the Trustee and shall be promptly cancelled by it. The
Issuer may at any time deliver to the Trustee for cancellation any Series 2008-A
Notes previously authenticated and delivered hereunder which

42



--------------------------------------------------------------------------------



 



the Issuer may have acquired in any lawful manner whatsoever, and all
Series 2008-A Notes so delivered shall be promptly cancelled by the Trustee. No
Series 2008-A Notes shall be authenticated in lieu of or in exchange for any
Series 2008-A Notes cancelled as provided in this Section, except as expressly
permitted by this Indenture. All cancelled Series 2008-A Notes held by the
Trustee shall be destroyed unless the Issuer shall direct by a timely order that
they be returned to it.
     Section 2.10. Confidentiality. The Trustee and the Collateral Agent hereby
agree not to disclose to any Person any of the names or addresses of the
Obligors under any of the Pledged Loans or other information contained in the
Series 2008-A Loan Schedule or the data transmitted to the Trustee or the
Collateral Agent hereunder, except (i) as may be required by law, rule,
regulation or order applicable to it or in response to any subpoena or other
valid legal process, (ii) as may be necessary in connection with any request of
any federal or state regulatory authority having jurisdiction over it or the
National Association of Insurance Commissioners, (iii) in connection with the
performance of its duties hereunder, (iv) to a Successor Servicer appointed
pursuant to Section 12.2, (v) in enforcing the rights of Noteholders and (vi) as
requested by any Person in connection with the financing statements filed
pursuant to this Indenture. The Trustee and the Collateral Agent hereby agree to
take such measures as shall be reasonably requested by the Issuer of it to
protect and maintain the security and confidentiality of such information. The
Trustee and the Collateral Agent shall use reasonable efforts to provide the
Issuer with written notice five days prior to any disclosure pursuant to this
Section 2.10.
     Section 2.11. 144A Information. The Issuer agrees to furnish to the
Trustee, for delivery to each Noteholder or any prospective transferee of a
Series 2008-A Note at such Noteholder’s (or transferee’s) request, all
information with respect to the Issuer, the Depositor, the Sellers, the
Performance Guarantor or the Servicer, the Pledged Loans or the Series 2008-A
Notes required pursuant to Rule 144A promulgated by the Securities and Exchange
Commission under the Securities Act of 1933, as amended, to enable such
Noteholder to effect resales of the Series 2008-A Notes (or interests therein)
pursuant to such rule.
     Section 2.12. Authorized Amount; Conditions to Initial Issuance. (a) The
Series 2008-A Notes shall be issued on the Closing Date in a maximum principal
amount of $942,500,000. The Noteholders shall fund the initial Notes Principal
Amount on the Initial Advance Date and the Notes Principal Amount may be further
increased from time to time as provided in Section 2.17 of this Indenture and
the terms of the Note Purchase Agreement; provided, however, that the Series
2008-A Notes Principal Amount shall at no time exceed the then effective
Facility Limit and the outstanding principal amount of the Series 2008-A Note
held by any single Purchaser Group shall not exceed the then effective Purchaser
Group Commitment Amount for such Purchaser Group.
     (b) The following shall be conditions to the initial funding of the
Series 2008-A Notes on the Initial Advance Date:
     (i) The Issuer shall have entered into and Granted to the Trustee the Hedge
Agreement with terms described in Section 4.7;

43



--------------------------------------------------------------------------------



 



     (ii) The premium due for the Hedge Agreement as of the Initial Advance Date
shall have been paid as of the Initial Advance Date; and
     (iii) Any additional conditions set forth in Section 2.2 or Section 3.3 of
the Note Purchase Agreement shall have been satisfied.
     Section 2.13. Principal, Interest and NPA Costs. (a) Principal. (i) The
Series 2008-A Notes shall mature and be fully due and payable on the Maturity
Date.
     (ii) The Series 2008-A Notes shall be subject to mandatory redemption in
whole by the Issuer on the Mandatory Redemption Date and the entire principal
amount of the Series 2008-A Notes shall be due and payable on such Mandatory
Redemption Date unless such redemption is waived in writing prior to the
Mandatory Redemption Date by the Holders of 100% of the Series 2008-A Notes
which would be outstanding on such Mandatory Redemption Date.
     (iii) To the extent of Available Funds distributed as provided in provision
SIXTH, EIGHTH or NINTH of Section 4.1 on any Payment Date, principal of the
Series 2008-A Notes will be subject to mandatory prepayment on such Payment Date
in the amount of the Monthly Principal and the Green Loan Deficiency Principal
Distribution Amount, if any. Series 2008-A Notes will also be subject to
prepayment on the date designated under the terms of Section 2.19. All payments
of principal on the Series 2008-A Notes shall be made pro rata based on the
outstanding principal amount of the Series 2008-A Notes. All outstanding
principal of the Series 2008-A Notes (unless sooner paid) will be due and
payable on the Maturity Date.
     (iv) On the Series 2002-1 Termination Date, the Issuer shall repay the
Notes Principal Amount in an amount equal to the Series 2002-1 Collateral
Deficiency Amount, if any. If (A) the amount of such required payment equals
zero, or (B) the Issuer makes the applicable payments required in the preceding
sentence, on the later of the Series 2002-1 Termination Date and the date of
such required payments, if any, the Lien of this Indenture on the Membership
Interest Collateral shall be released. Upon the release of the Membership
Interest Collateral under this Section 2.13(a)(iv), the Trustee shall
automatically and without further action release, sell, transfer, assign, set
over and otherwise convey to the Issuer, without recourse, representation or
warranty, all of the Trustee’s right, title and interest in and to the
Membership Interest Collateral, and all monies due or to become due with respect
thereto, free and clear of the Lien of this Indenture, and the Trustee shall
execute such documents, releases and instruments of transfer or assignment and
take such other actions as shall reasonably be requested by the Issuer to effect
the release of the Membership Interest Collateral pursuant to this
Section 2.13(a)(iv).
     (b) Interest. Interest on each Series 2008-A Note shall be due and payable
on each Payment Date in the amount of the Notes Interest calculated for that
Series 2008-A Note for that Payment Date. On the Determination Date prior to
each Payment Date, the Deal Agent shall provide written notice to the Issuer,
the Servicer and the Trustee of the aggregate amount of Notes Interest to be
paid on such Payment Date on all Series 2008-A Notes and the components used in
calculating the Notes Interest including the amount of Carrying Costs and
Purchaser Group Fees for each Purchaser Group for such Payment Date.

44



--------------------------------------------------------------------------------



 



     (c) NPA Costs. NPA Costs shall be due and payable to each Funding Agent on
each Payment Date. On the Determination Date prior to each Payment Date, the
Deal Agent shall provide written notice to Issuer, the Servicer and the Trustee
of the aggregate amount of NPA Costs due on such Payment Date and the amount due
to each Purchaser Group.
     (d) Payments in respect of interest on and principal of and any other
amount payable on or in respect of any Series 2008-A Notes including NPA Costs
shall be made on each Payment Date by wire transfer in immediately available
funds sent by the Trustee on or prior to 11:00 a.m. New York City time on the
Payment Date with respect to any Series 2008-A Note in accordance with
Section 2.16(a).
     Section 2.14. Nonrecourse to the Issuer. The Series 2008-A Notes are
limited obligations of the Issuer payable only from and to the extent of the
Collateral and, to the extent provided herein, the Membership Interest
Collateral. The Holders of the Series 2008-A Notes shall have recourse to the
Issuer only to the extent of the Collateral and, to the extent provided herein,
the Membership Interest Collateral, and to the extent such Collateral and
Membership Interest Collateral is not sufficient to pay the Series 2008-A Notes
and the Notes Interest thereon in full and all other obligations of the Issuer
under this Indenture and the other Facility Documents, the Holders of the
Series 2008-A Notes and holders of other obligations payable from the Collateral
and the Membership Interest Collateral shall have no rights in any other assets
which the Issuer may have including, but not limited to any assets of the Issuer
which may be Granted to secure other obligations. To the extent any Noteholder
is deemed to have any interest in any assets of the Issuer which assets have
been Granted to secure other obligations, such Noteholder agrees that its
interest in those assets is subordinated to claims or rights of such other
debtholders with respect to those assets. Such Noteholders further agree that
such agreement constitutes a subordination agreement for purposes of Section
510(a) of the Bankruptcy Code.
     Section 2.15. Dating of the Series 2008-A Notes.
     Each Series 2008-A Note authenticated and delivered by the Trustee or the
Authentication Agent to or upon Issuer Order on or before the Closing Date shall
be dated as of the Closing Date. All other Series 2008-A Notes that are
authenticated after the Closing Date for any other purpose under this Indenture
shall be dated the date of their authentication.
     Section 2.16. Payment on the Series 2008-A Notes; Withholding Tax.
     (a) The Trustee shall pay all amounts paid to or deposited with it for
payment to any Purchaser Group to the account or accounts so specified by the
related Funding Agent; provided that such account or accounts for each Purchaser
Group on the Closing Date shall be deemed to be those indicated under “Account
for Payment” under each Conduit’s or Alternate Investor’s signature to the Note
Purchase Agreement (a copy of which shall be provided to the Trustee).
     (b) As a condition to the payment of principal of and interest on any
Series 2008-A Note without the imposition of U. S. withholding tax, the Issuer
shall require compliance with Section 4.3(c) of the Note Purchase Agreement.

45



--------------------------------------------------------------------------------



 



     Section 2.17. Increases in Notes Principal Amount. The Noteholders agree by
acceptance of the Series 2008-A Notes that, on any Payment Date (or, following
the Advance Decrease Date, on any date), the Issuer may from time to time by
irrevocable written notice substantially in the form attached to the Note
Purchase Agreement given to the Deal Agent, the Trustee and the Servicer and
subject to the terms and conditions of the Note Purchase Agreement, request that
the Noteholders fund an Increase in the aggregate amount specified in the notice
and on the date specified in the notice. If the terms and conditions to the
Increase set forth in the Note Purchase Agreement are satisfied or waived, then
such Increase shall be funded in accordance with the Note Purchase Agreement.
     Section 2.18. Reduction of the Facility Limit. In accordance with the Note
Purchase Agreement, the Issuer may, upon at least five Business Days’ written
notice to the Deal Agent reduce, in part, the Facility Limit to (but not below)
the Notes Principal Amount. Any such reduction in the Facility Limit shall be in
an amount not less than $20 million and in increments of $1 million in excess
thereof and shall be applied to reduce the Purchaser Group Commitment Amount of
each Purchaser Group on a pro rata basis pursuant to the terms of the Note
Purchase Agreement.
     Section 2.19. Optional Repayment. (a) The Issuer may prepay the
Series 2008-A Notes on any day, in whole or in part, on ten (10) days’ prior
written notice to the Deal Agent (or such lesser notice period as shall be
acceptable to the Deal Agent) (such notice, a “Prepayment Notice”) in accordance
with Section 2.3 of the Note Purchase Agreement, provided that (i) the Notes
Principal Amount prepaid is at least $10,000,000 (unless a lesser amount is
agreed to by the Deal Agent) and (ii) the Issuer pays to the Deal Agent, for
distribution to the Funding Agents, on the date of prepayment, the amounts set
forth on the Note Purchase Agreement.
     (b) The applicable Prepayment Notice shall state (i) the principal amount
of the Series 2008-A Notes to be paid and (ii) the aggregate Loan Balance of the
Pledged Loans to be released under Section 5.4 at the time of the prepayment of
the Series 2008-A Notes, with aggregate Loan Balances in an amount such that,
after giving effect to such release, the Borrowing Base shall not exceed the
Notes Principal Amount calculated immediately after the prepayment of the
Series 2008-A Notes. Reference is made to Section 5.4 for the conditions to and
procedure for the release of the Pledged Loans and the related Pledged Assets in
connection with any such prepayment.
     (c) Upon prepayment of the Series 2008-A Notes in accordance with
subsection (a), the Issuer shall modify the existing Hedge Agreement in
accordance with Section 4.7 such that the notional amount shall at least equal
to the Notes Principal Amount after the prepayment of the Series 2008-A Notes.
     Section 2.20. Transfer Restrictions.
     (a) The Series 2008-A Notes have not been registered under the Securities
Act or any state securities law. Neither the Issuer nor the Trustee nor any
other Person is obligated to register the Series 2008-A Notes under the
Securities Act or any other securities or “Blue Sky” laws or to take any other
action not otherwise required under this Indenture to permit the transfer of the
Series 2008-A Notes without registration.

46



--------------------------------------------------------------------------------



 



     (b) No transfer of the Series 2008-A Notes or any interest therein
(including without limitation by pledge or hypothecation) shall be made except
in compliance with the restrictions on transfer set forth in this Section 2.20
(including the applicable legend to be set forth on the face of the
Series 2008-A Notes as provided in Exhibit B), in a transaction exempt from the
registration requirements of the Securities Act and applicable state securities
or “Blue Sky” laws (i) to a person who the transferor reasonably believes is a
“qualified institutional buyer” within the meaning thereof in Rule 144A (a
“QIB”) and (B) that is aware that the resale or other transfer is being made in
reliance on Rule 144A.
     (c) Each Holder of the Note, by its acceptance thereof, will be deemed to
have acknowledged, represented to and agreed with the Issuer and, in the case of
any transferee of a Purchaser, such Purchaser as follows:
     (i) It understands that the Series 2008-A Notes may be offered and may be
resold by a Noteholder of the Series 2008-A Note only to QIBs pursuant to
Rule 144A.
     (ii) It understands that the Series 2008-A Notes have not been and will not
be registered under the Securities Act or any state or other applicable
securities law and that the Series 2008-A Notes, or any interest or
participation therein, may not be offered, sold, pledged or otherwise
transferred unless registered pursuant to, or exempt from registration under,
the Securities Act and any other applicable securities law.
     (iii) It acknowledges that none of the Issuer or any Purchaser or any
person representing the Issuer or a Noteholder has made any representation to it
with respect to the Issuer or the offering or sale of any Series 2008-A Notes.
It has had access to such financial and other information concerning the Issuer,
the Series 2008-A Notes and the source of payment for the Series 2008-A Notes as
it has deemed necessary in connection with its decision to purchase the
Series 2008-A Notes.
     (iv) It is purchasing the Series 2008-A Notes for its own account, or for
one or more investor accounts for which it is acting as fiduciary or agent, in
each case for investment, and not with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act,
subject to any requirements of law that the disposition of its property or the
property of such investor account or accounts be at all times within its or
their control and subject to its or their ability to resell such Series 2008-A
Notes, or any interest or participation therein, as described herein, in this
Indenture and in the Note Purchase Agreement.
     (v) It acknowledges that the Issuer, the Noteholders and others will rely
on the truth and accuracy of the foregoing acknowledgments, representations and
agreements, and agrees that if any of the foregoing acknowledgments,
representations and agreements deemed to have been made by it are no longer
accurate, it shall promptly notify the Issuer.

47



--------------------------------------------------------------------------------



 



     (vi) It is not and is not acquiring the Series 2008-A Notes by or on behalf
of, or with “plan assets” of, (i) an employee benefit plan (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), whether or not subject to Title I of ERISA, (ii) a plan described in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”); (iii) an entity whose underlying assets include “plan assets” by reason
of a Plan’s investment in the Purchaser; or (iv) a person who is otherwise a
“benefit plan investor,” as defined in U.S. Department of Labor (“DOL”)
Regulation Section 2510.3-101 (a “Benefit Plan Investor”), including any
insurance company general account or a governmental or foreign plan that is
generally not subject to ERISA or Section 4975(e) of the Code.
     (vii) With respect to any foreign purchaser claiming an exemption from
United States income or withholding tax, that it has delivered to the Trustee a
true and complete Form W-8 BEN or Form W-8ECI, indicating such exemption or any
successor or other forms and documentation as may be sufficient under the
applicable regulations for claiming such exemption.
     Except as provided in subsection (d) below, any transfer, resale, pledge or
other transfer of the Series 2008-A Notes contrary to the restrictions set forth
above and in this Indenture shall be deemed void ab initio by the Trustee unless
using such restriction is waived by the Issuer by a written instrument delivered
to the Trustee.
     (d) Notwithstanding anything to the contrary herein, each Conduit under the
terms of its Liquidity Agreement or the Note Purchase Agreement, may at any time
sell or grant to one or more Liquidity Providers party to the Liquidity
Agreement or one or more Alternate Investors party to the Note Purchase
Agreement, participating interests or security interests in the Series 2008-A
Notes provided that each Liquidity Provider or Alternate Investor shall, by any
such purchase be deemed to have acknowledged and agreed to the provisions of
Section 2.20(c).
     Section 2.21. Tax Treatment. The Issuer has structured this Indenture and
the Series 2008-A Notes with the intention that the Series 2008-A Notes will
qualify under applicable tax law as indebtedness of the Issuer, and the Issuer
and each Noteholder by acceptance of its Series 2008-A Note agree to treat the
Series 2008-A Notes (or beneficial interest therein) as indebtedness for
purposes of federal, state and local income or franchise taxes or any other tax
imposed on or measured by income.
     Section 2.22. Liquidity Termination Dates. (a) If a Liquidity Termination
Date occurs with respect to less than all Noteholders, then the Issuer, the
Servicer, the Trustee and the Collateral Agent shall enter into an indenture and
servicing agreement substantially in the form of Exhibit D, together with any
changes mutually acceptable to such parties and the Extending Noteholders (each
such indenture and servicing agreement, an “Exchange Notes Indenture”). The
Issuer shall issue to each Extending Noteholder on the Payment Date immediately
succeeding such Liquidity Termination Date an Exchange Note in a principal
amount equal to the principal amount of such Extending Noteholder’s
Series 2008-A Note (or, in the case of any

48



--------------------------------------------------------------------------------



 



Extending Noteholder which is extending its Liquidity Termination Date for an
amount that is less than its entire Purchaser Group Commitment Amount, the
Extended Portion with respect to such Extending Noteholder); provided, however,
that if, upon the issuance of the Exchange Notes, the initial aggregate
outstanding principal amount of the Exchanges Notes would not be at least equal
to $20,000,000, then the Issuer shall not issue any Exchange Notes and no
Liquidity Termination Date with respect to any Noteholder shall be extended;
provided further, however, that if, upon the issuance of the Exchange Notes, the
Notes Principal Amount for the Series 2008-A Notes would not be at least
$20,000,000, then the Issuer shall prepay the entire Notes Principal Amount
pursuant to Section 2.19 immediately following the issuance of the Exchange
Notes.
     (b) Each Noteholder, by its acceptance of a Series 2008-A Note, hereby
agrees that if it becomes an Extending Noteholder and the Liquidity Termination
Date occurs with respect to any Noteholder, it will surrender its Series 2008-A
Note to the Issuer in return for an Exchange Note in an equal principal amount
(or, in the case of any Extending Noteholder which is extending its Liquidity
Termination Date for an amount that is less than its entire Purchaser Group
Commitment Amount, the Extended Portion with respect to such Extending
Noteholder) on the Payment Date immediately succeeding the Liquidity Termination
Date with respect to other Noteholder. Upon such exchange the Series 2008-A
Notes surrendered shall be deemed to be fully paid and the Trustee shall cancel
such Series 2008-A Notes.
     (c) In connection with the execution by the Issuer of an Exchange Notes
Indenture on the Payment Date immediately succeeding any Liquidity Termination
Date, Pledged Loans with aggregate Loan Balances not less than the product of
(i) the Extending Noteholders’ Percentage with respect to such Liquidity
Termination Date and (ii) the Aggregate Loan Balance on such Payment Date shall
be released from the Lien of this Indenture pursuant to Section 5.5 and Granted
as security for the Exchange Notes issued pursuant to such Exchange Notes
Indenture.
     (d) In connection with the issuance of any Exchange Notes on the Payment
Date immediately succeeding a Liquidity Termination Date, the Issuer, the
Servicer, the Depositor, the Performance Guarantor, each Extending Purchaser
Group with respect to such Liquidity Termination Date and the Deal Agent shall
enter into a note purchase agreement with respect to the Exchange Notes,
substantially in the form of Exhibit F, together with any changes mutually
acceptable to such parties.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
     Section 3.1. Representations and Warranties Regarding the Issuer. The
Issuer hereby represents and warrants to the Trustee, the Collateral Agent and
the Noteholders on the Closing Date, on any Addition Date, on any date of an
increase in the Facility Limit and on any Notes Increase Date as follows:
     (a) Due Formation and Good Standing. The Issuer is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware, and has full power, authority and legal right to own its
properties and conduct its business as such

49



--------------------------------------------------------------------------------



 



properties are presently owned and such business is presently conducted, and to
execute, deliver and perform its obligations under each of the Facility
Documents to which it is a party. The Issuer is duly qualified to do business
and is in good standing as a foreign entity, and has obtained all necessary
licenses and approvals in each jurisdiction in which failure to qualify or to
obtain such licenses and approvals would render any Pledged Loan unenforceable
by the Issuer or would otherwise have a Material Adverse Effect with respect to
the Issuer.
     (b) Due Authorization and No Conflict. The execution, delivery and
performance by the Issuer of each of the Facility Documents to which it is a
party, and the consummation by the Issuer of each of the transactions
contemplated hereby and thereby, including without limitation the acquisition of
the Pledged Loans under the Depositor Purchase Agreement and the making of the
Grants contemplated hereunder, have in all cases been duly authorized by the
Issuer by all necessary action, do not contravene (i) the Issuer’s certificate
of formation or the LLC Agreement, (ii) any existing law, rule or regulation
applicable to the Issuer, (iii) any contractual restriction contained in any
material indenture, loan or credit agreement, lease, mortgage, deed of trust,
security agreement, bond, note, or other material agreement or instrument
binding on or affecting the Issuer or its property or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting the Issuer or its
property (except in the case of clause (ii) where such contravention would not
have a Material Adverse Effect with respect to the Issuer), and do not result in
or require the creation of any Lien upon or with respect to any of its
properties (except as provided in such Facility Documents); and no transaction
contemplated hereby requires compliance with any bulk sales act or similar law.
Each of the other Facility Documents to which the Issuer is a party have been
duly executed and delivered by the Issuer.
     (c) Governmental and Other Consents. All approvals, authorizations,
consents, orders of any court or governmental agency or body required in
connection with the execution and delivery by the Issuer of any of the Facility
Documents to which the Issuer is a party, the issuance of the Series 2008-A
Notes consummation by the Issuer of the transactions contemplated hereby or
thereby, the performance by the Issuer of and the compliance by the Issuer with
the terms hereof or thereof, have been obtained, except where the failure so to
do would not have a Material Adverse Effect with respect to the Issuer.
     (d) Enforceability of Facility Documents. Each of the Facility Documents to
which the Issuer is a party has been duly and validly executed and delivered by
the Issuer and constitutes the legal, valid and binding obligation of the
Issuer, enforceable against the Issuer in accordance with its respective terms,
except as enforceability may be subject to or limited by Debtor Relief Laws or
by general principles of equity (whether considered in a suit at law or in
equity).
     (e) No Litigation. There are no proceedings or investigations pending or,
to the best knowledge of the Issuer, threatened, against the Issuer before any
court, regulatory body, administrative agency, or other tribunal or governmental
instrumentality (i) asserting the invalidity of this Indenture or any of the
other Facility Documents, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Indenture or any of the other Facility
Documents, (iii) seeking any determination or ruling that would adversely affect
the performance by the Issuer of its obligations under this Indenture or any of
the other Facility Documents to which the Issuer is a party, (iv) seeking any
determination or ruling that would

50



--------------------------------------------------------------------------------



 



adversely affect the validity or enforceability of this Indenture or any of the
other Facility Documents or (v) seeking any determination or ruling which would
be reasonably likely to have a Material Adverse Effect with respect to the
Issuer.
     (f) Use of Proceeds. All proceeds of the issuance of the Series 2008-A
Notes shall be used by the Issuer to acquire Loans from the Depositor under the
Depositor Purchase Agreement, to pay costs related to the issuance of the
Series 2008-A Notes or to otherwise fund costs and expenses permitted to be paid
under the terms of the Facility Documents.
     (g) Governmental Regulations. The Issuer is not an “investment company”
registered or required to be registered under the Investment Company Act.
     (h) Margin Regulations. The Issuer is not engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each of the quoted terms is
defined or used in any of Regulations T, U or X of the Board of Governors of the
Federal Reserve System, as in effect from time to time). No part of the proceeds
of any of the Series 2008-A Notes has been used for so purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of any of Regulations T, U or X of the Board of Governors
of the Federal Reserve System, as in effect from time to time.
     (i) Location and Names of Issuer. The Issuer was formed on April 21, 2008
as a limited liability company under the laws of the State of Delaware by filing
a Certificate of Formation with the name of Sierra Timeshare 2008-3 Receivables
Funding, LLC and has at all times since such date remained as a Delaware limited
liability company. A Certificate of Amendment was filed on September 30, 2008 to
change the name of the Issuer to Sierra Timeshare Conduit Receivables Funding
II, LLC. Since such Certificate of Amendment was filed, the Issuer has not had
any legal name other than Sierra Timeshare Conduit Receivables Funding II, LLC.
The Issuer has no trade names, fictitious names, assumed names or “doing
business as” names, and has not had any such names or had any other legal name,
other than as described in this Section 3.1(i), at any time since its formation.
As of the Closing Date, the principal place of business and chief executive
office of the Issuer is located at 10750 West Charleston Blvd., Suite 130,
Mailstop 2064, Las Vegas, NV 89135. As of the Closing Date, the Issuer does not
operate its business or maintain the Records at any other locations.
     (j) Control Account. The Issuer has filed or has caused to be filed a
standing delivery order with the United States Postal Service authorizing the
Control Account Bank to receive mail delivered to the related Post Office Boxes.
The account number of the Control Account, together with the names, addresses,
ABA numbers and names of contact persons of the Control Account Bank maintaining
such Control Account and the related Post Office Boxes, are specified in
Exhibit E. From and after the Closing Date, the Trustee shall hold all right and
title to and interest in all of the monies, checks, instruments, depository
transfers or automated clearing house electronic transfers and other items of
payment and their proceeds and all monies and earnings, if any, thereon in the
Control Account. The Trustee has control over the Control Account and the
Control Account Bank is required on each Business Day to transfer all collected
and available balances in the Control Account to the Collection Account held by
the Trustee.

51



--------------------------------------------------------------------------------



 



     (k) Subsidiaries. Other than through its ownership of the limited liability
company interests of STCRF, the Issuer has no Subsidiaries and does not own or
hold, directly or indirectly, any capital stock or equity security of, or any
equity interest in, any Person, other than Permitted Investments.
     (l) Facility Documents. The Depositor Purchase Agreement is the only
agreement pursuant to which the Issuer purchases the Pledged Loans and the
related Pledged Assets. The Issuer has furnished to the Trustee and the
Collateral Agent, true, correct and complete copies of each Facility Document to
which the Issuer is a party, each of which is in full force and effect. Neither
the Issuer nor any Affiliate thereof is in default of any of its obligations
thereunder in any material respect. Upon each Purchase pursuant to the Depositor
Purchase Agreement, the Issuer shall be the lawful owner of, and have good title
to, each Pledged Loan and all related Pledged Assets, free and clear of any
Liens (other than the Lien of this Indenture and any Permitted Encumbrances on
the related Timeshare Properties), or shall have a first-priority perfected
security interest therein. All such Pledged Loans and other related Pledged
Assets are purchased without recourse to the Depositor except as described in
the Depositor Purchase Agreement. The Purchase by the Issuer under the Depositor
Purchase Agreement constitutes either a sale or first-priority perfected
security interest, enforceable against creditors of the Depositor.
     (m) Business. Since its formation, the Issuer has conducted no business
other than the execution, delivery and performance of the Facility Documents
contemplated hereby, the Purchase of Loans thereunder, the issuance and payment
of Series 2008-A Notes and such other activities as are incidental to the
foregoing. The Issuer has incurred no Debt except that expressly incurred
hereunder, under the other Facility Documents, and, if applicable, under any
Exchange Note Indenture.
     (n) Ownership of the Issuer. One hundred percent (100%) of the outstanding
equity interest in the Issuer is directly owned (both beneficially and of
record) by the Depositor.
     (o) Taxes. The Issuer has timely filed or caused to be timely filed all
federal, state, local and foreign tax returns which are required to be filed by
it, and has paid or caused to be paid all taxes due and owing by it, other than
any taxes or assessments, the validity of which are being contested in good
faith by appropriate proceedings timely instituted and diligently pursued and
with respect to which the Issuer has set aside adequate reserves on its books in
accordance with GAAP and which proceedings have not given rise to any Lien.
     (p) Tax Classification. Since its formation, for federal income tax
purposes, the Issuer (i) has been classified as a disregarded entity or
partnership and (ii) has not been classified as an association taxable as a
corporation or a publicly traded partnership.
     (q) Solvency. The Issuer (i) is not “insolvent” (as such term is defined in
the Bankruptcy Code); (ii) is able to pay its debts as they become due; and
(iii) does not have unreasonably small capital for the business in which it is
engaged or for any business or transaction in which it is about to engage.

52



--------------------------------------------------------------------------------



 



     (r) ERISA. The Issuer has not established and does not maintain or
contribute to any Benefit Plan that is covered by Title IV of ERISA.
     (s) No Adverse Selection. No selection procedures materially adverse to the
Noteholders, the Trustee or the Collateral Agent have been or will be employed
by the Issuer in selecting the Pledged Loans for inclusion in the Collateral.
     (t) Eligible Loans. Each Pledged Loan, on the date on which it becomes a
Pledged Loan, is an Eligible Loan and is a Loan sold by a Seller to the
Depositor under a Seller Purchase Agreement.
     (u) Servicer Default. No Servicer Default has occurred and is continuing.
     (v) Events of Default; Amortization Events. No Event of Default has
occurred, no Amortization Event has occurred, no Potential Event of Default has
occurred and is continuing, and no Potential Amortization Event has occurred and
is continuing.
     (w) Perfection of Security Interests in the Collateral. Payment of
principal and interest on the Series 2008-A Notes and the prompt observance and
performance by the Issuer of all of the terms and provisions of this Indenture
are secured by the Collateral and, to the extent provided herein, the Membership
Interest Collateral. Upon the issuance of the Series 2008-A Notes and at all
times thereafter so long as any Series 2008-A Notes are outstanding, this
Indenture creates a security interest (as defined in the applicable UCC) in the
Collateral in favor of the Collateral Agent for the benefit of the Trustee and
the Noteholders to secure amounts payable under the Series 2008-A Notes, the
Indenture and the Note Purchase Agreement, which security interest is perfected
and prior to all other Liens (other than any Permitted Encumbrances on the
related Timeshare Properties) and is enforceable as such against all creditors
of and purchasers from the Issuer. Upon the issuance of the Series 2008-A Notes,
this Indenture creates a security interest (as defined in the applicable UCC) in
the Membership Interest Collateral in favor of the Trustee for the benefit of
the Noteholders to secure the Issuer’s obligations to make the principal
payments required by Section 2.13(a)(iv), which security interest is perfected
and prior to all other Liens (other than any Permitted Encumbrances on the
related Timeshare Properties) and is enforceable as such against the creditors
of and purchasers from the Issuer.
     Section 3.2. Representations and Warranties Regarding the Loan Files. The
Issuer represents and warrants to each of the Trustee, the Collateral Agent, the
Servicer and the Noteholders as to each Pledged Loan that:
     (a) Possession. On or immediately prior to each Addition Date, the
Custodian will have possession of each original Pledged Loan and the related
Loan File, and will have acknowledged such receipt and its undertaking to hold
such documents for purposes of perfection of the Collateral Agent’s interests in
such original Pledged Loan and the related Loan File; provided, however, that
the fact that any of the Loan Documents not required to be in its respective
Loan File under the terms of the respective Seller Purchase Agreement is not in
the possession of the Custodian in its respective Loan File does not constitute
a breach of this representation; and provided that, possession of Loan Documents
may be in the form of microfiche or other electronic copies of the Loan
Documents to the extent provided in the Custodial Agreement.

53



--------------------------------------------------------------------------------



 



     (b) Marking Records. On or before each Addition Date, each of the Issuer
and the Servicer shall have caused the portions of the computer files relating
to the Pledged Loans Granted to the Collateral Agent on such date to be clearly
and unambiguously marked to indicate that such Loans constitute part of the
Collateral Granted by the Issuer in accordance with the terms of this Indenture.
     The representations and warranties of the Issuer set forth in this
Section 3.2 shall be deemed to be remade without further act by any Person on
and as of each Addition Date with respect to each Loan Granted by the Issuer on
and as of each such date. The representations and warranties set forth in this
Section 3.2 shall survive any Grant of the respective Loans by the Issuer.
     Section 3.3. Rights of Obligors and Release of Loan Files.
     (a) Notwithstanding any other provision contained in this Indenture,
including the Collateral Agent’s, the Trustee’s and the Noteholders’ remedies
pursuant hereto and pursuant to the Collateral Agency Agreement, the rights of
any Obligor to any Timeshare Property subject to a Pledged Loan shall, so long
as such Obligor is not in default thereunder, be superior to those of the
Collateral Agent, the Trustee and the Noteholders, and none of the Collateral
Agent, the Trustee or the Noteholders, so long as such Obligor is not in default
thereunder, shall interfere with such Obligor’s use and enjoyment of the
Timeshare Property subject thereto.
     (b) If pursuant to the terms of this Indenture, the Collateral Agent or the
Trustee shall acquire through foreclosure the Issuer’s interest in any portion
of the Timeshare Property subject to a Pledged Loan, the Collateral Agent and
the Trustee hereby specifically agree to release or cause to be released any
Timeshare Property from any Lien under this Indenture upon completion of all
payments and the performance of all the terms and conditions required to be made
and performed by such Obligor under such Pledged Loan, and each of the
Collateral Agent and the Trustee hereby consents to any such release by the
Collateral Agent.
     (c) At such time as an Obligor has paid in full the purchase price or the
requisite percentage of the purchase price for deeding pursuant to a Pledged
Loan and has otherwise fully discharged all of such Obligor’s obligations and
responsibilities required to be discharged as a condition to such deeding, the
Servicer shall notify the Trustee and the Collateral Agent by a certificate
substantially in the form attached hereto as Exhibit G (which certificate shall
include a statement to the effect that all amounts received in connection with
such payment have been deposited in the appropriate Collection Account) of a
Servicing Officer and shall request delivery to the Servicer from the Custodian
of the related Loan Files. Upon receipt of such certificate and request or at
such earlier time as is required by applicable law, the Trustee and the
Collateral Agent (a) shall be deemed, without the necessity of taking any
action, to have approved release by the Custodian of the Loan Files to the
Servicer (in all cases in accordance with the provisions of the Custodial
Agreement), (b) shall be deemed to approve the release by the Nominee of the
related deed of title, and any documents and records maintained in connection
therewith, to the Obligor as provided in the Title Clearing Agreement, provided
that

54



--------------------------------------------------------------------------------



 



title to the Timeshare Property has not already been deeded to the Obligor
and/or (c) shall execute such documents and instruments of transfer and
assignment and take such other action as is necessary to release its interest in
the Timeshare Property subject to deeding (in the case of any Pledged Loan which
has been paid in full). The Servicer shall cause each Loan File or any document
therein so released which relates to a Pledged Loan for which the Obligor’s
obligations have not been fully discharged to be returned to the Custodian for
the sole benefit of the Collateral Agent on behalf of the Noteholders when the
Servicer’s need therefor no longer exists.
     Section 3.4. Assignment of Representations and Warranties. The Issuer
hereby assigns to the Trustee its rights relating to the Pledged Loans under the
Depositor Purchase Agreement including the rights assigned to the Issuer by the
Depositor to payment due from the related Seller for repurchases of Defective
Loans (as such term is defined in the applicable Seller Purchase Agreement)
resulting from the breach of representations and warranties under such Seller
Purchase Agreement.
     Section 3.5. Addition of New Sellers. Loans sold to the Depositor by a New
Seller and sold by the Depositor to the Issuer may be Granted as Pledged Loans
under the terms of Section 5.1 provided that the following conditions have been
met:
     (i) The New Seller shall have entered into a Seller Purchase Agreement with
the Depositor substantially in the form of the Existing Seller Purchase
Agreement but with such revisions as shall be necessary to accommodate the type
of Loans and related assets of the New Seller;
     (ii) The Depositor Purchase Agreement shall have been amended to include
the Loans and related assets of the New Seller as assets being transferred to
the Issuer thereunder;
     (iii) The Performance Guaranty shall have been amended to include the New
Seller as a party whose performance is guarantied or the Performance Guarantor
shall have provided a new guaranty agreement under which the Performance
Guarantor guaranties the performance of the New Seller;
     (iv) The Custodial Agreement shall have been amended to provide that the
New Seller may deliver Loan Files to the Custodian to be held for the benefit of
the Collateral Agent;
     (v) The New Seller shall have provided a Control Account Agreement which
provides for the receipt of Collections on the Pledged Loans sold by such New
Seller and the delivery of such Collections to the Collateral Agent;
     (vi) The New Seller shall have provided to counsel for the Deal Agent
copies of search reports certified by parties acceptable to counsel for the Deal
Agent dated a date reasonably prior to the date on which the entity becomes a
New Seller (A) listing all effective financing statements

55



--------------------------------------------------------------------------------



 



which name the New Seller (under its present name and any previous names) as
debtor or seller and which are filed with respect to the New Seller in each
relevant jurisdiction, together with copies of such financing statements (none
of which shall cover any portion of the Pledged Loans sold by such New Seller to
the Depositor except as contemplated by the Facility Documents);
     (vii) The New Seller shall have provided filed copies of appropriate UCC
financing statement amendments (Form UCC3), if any, necessary to terminate all
security interests and other rights of any Person previously granted by the New
Seller in the Loans of the New Seller to the extent such Loans are to become
Pledged Loans and the related Pledged Assets;
     (viii) An Opinion of Counsel with respect to true sale and federal
bankruptcy matters similar in substance to the opinions delivered to the
Purchaser Groups pursuant to the Note Purchase Agreement on the Closing Date
shall have been delivered to the Trustee, the Deal Agent, the Funding Agents,
the Purchasers with respect to sales of the Loans by the New Seller to the
Depositor;
     (ix) The Issuer shall have delivered to the Trustee and the Collateral
Agent and the Deal Agent copies of UCC financing statements with respect to the
sale of the Loans from the New Seller to the Depositor, from the Depositor to
the Issuer and the Grant to the Collateral Agent together with Opinions of
Counsel to the effect that such transfer or security interests have been
perfected and are of a first priority;
     (x) Each of the items described in provisions (i) through (viii) above
shall be in form and substance acceptable to the Majority Facility Investors;
and
     (xi) The Majority Facility Investors shall have delivered to the Issuer
written consent to the addition of the New Seller and the inclusion of Loans
sold by such New Seller as Pledged Loans.

56



--------------------------------------------------------------------------------



 



ARTICLE IV
PAYMENTS, SECURITY AND ALLOCATIONS
     Section 4.1. Priority of Payments.
     The Servicer shall apply, or by written instruction to the Trustee shall
cause the Trustee to apply, on each Payment Date Available Funds for that
Payment Date on deposit in the Collection Account to make the following payments
and in the following order of priority:
     FIRST, to the Trustee in payment of the sum of (x) the Monthly Trustee Fees
for the related Due Period and any unpaid Monthly Trustee Fees for a previous
Due Period, (y) the Capped Monthly Trustee Expenses for such Payment Date and
(z) in the event of a Servicer Default and the replacement of the Servicer with
the Trustee or a Successor Servicer, the Capped Successor Servicer Costs for
such Payment Date;
     SECOND, if the Servicer is not Wyndham Consumer Finance, Inc. or an
affiliate of the Parent Corporation, to the Servicer, in payment of the Monthly
Servicer Fee for the related Due Period and any unpaid Monthly Servicer Fee for
a previous Due Period and, whether or not Wyndham Consumer Finance, Inc. or
another affiliate of the Parent Corporation is then the Servicer, to the
Servicer in reimbursement of any unreimbursed Servicer Advances;
     THIRD, to the Hedge Provider under the Hedge Agreement, the Hedge Payments;
     FOURTH, to each Noteholder, the Senior Notes Interest for such Payment Date
and the NPA Costs payable to such Noteholder to the extent due and payable and
any Senior Overdue Interest due to such Noteholder (and interest thereon);
     FIFTH, if the Servicer is Wyndham Consumer Finance, Inc. or another
affiliate of the Parent Corporation, to the Servicer, the Monthly Servicer Fee
for the related Due Period and any unpaid Monthly Servicer Fee for a previous
Due Period;
     SIXTH, to the Noteholders, the Initial Monthly Principal Distribution
Amount for such Payment Date;
     SEVENTH, if the amount on deposit in the Reserve Account is less than the
Reserve Required Amount, to the Reserve Account, all remaining Available Funds
until the amount on deposit in the Reserve Account is equal to the Reserve
Required Amount;
     EIGHTH, to the Noteholders, the Additional Monthly Principal Distribution
Amount for such Payment Date;
     NINTH, to the Noteholders, the Green Loan Deficiency Principal Distribution
Amount, if any, for such Payment Date;

57



--------------------------------------------------------------------------------



 



     TENTH, to each Noteholder, the Contingent Subordinated Notes Interest for
such Payment Date and any Contingent Subordinated Overdue Interest due to such
Noteholder (and interest thereon);
     ELEVENTH, to the Trustee in payment of any reasonable expenses and costs
under each of the Facility Documents to which the Trustee is a party, including
with respect to replacing the Servicer, any such amounts not paid pursuant to
clause FIRST;
     TWELFTH, to the Issuer, any remaining amounts free and clear of the lien of
this Indenture.
     Section 4.2. Information Provided to Trustee. The Servicer shall promptly
provide the Trustee in writing with all information necessary to enable the
Trustee to make the payments and deposits required pursuant to Section 4.1.
     Section 4.3. Payments. On each Payment Date, the Trustee, as Paying Agent,
shall distribute to the Noteholders the amounts due and payable under this
Indenture, the Series 2008-A Notes and the Note Purchase Agreement. Such
payments shall be made as provided in Section 2.16(a).
     Section 4.4. Collection Account.
     (a) Collection Account. The Trustee, for the benefit of the Noteholders,
shall establish and maintain in the name of the Trustee, a segregated account
(the “Collection Account”) designated as the “Sierra Timeshare Conduit
Receivables Funding II, LLC Collection Account” bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Noteholders pursuant to this Indenture.
     (b) Withdrawals. The Trustee shall have the sole and exclusive right to
withdraw or order a transfer of funds from the Collection Account, in all events
in accordance with the terms and provisions of this Indenture and the
information most recently delivered to the Trustee pursuant to Section 8.1;
provided, however, that the Trustee shall be authorized to accept and act upon
instructions from the Servicer regarding withdrawals or transfers of funds from
the Collection Account, in all events in accordance with the provisions of this
Indenture and the information most recently delivered pursuant to Section 8.1.
In addition, notwithstanding anything in the foregoing to the contrary, the
Trustee shall be authorized to accept instructions from the Servicer on a daily
basis regarding withdrawals or order transfers of funds from the Collection
Account, to the extent such funds either (i) have been mistakenly deposited into
the Collection Account (including without limitation funds representing
Assessments or dues payable by Obligors to POAs or other entities) or
(ii) relate to items subsequently returned for insufficient funds or as a result
of stop payments. In the case of any withdrawal or transfer pursuant to the
foregoing sentence, the Servicer shall provide the Trustee with notice of such
withdrawal or transfer, together with reasonable supporting details, on the next
Monthly Servicing Report to be delivered by the Servicer following the date of
such withdrawal or transfer (or in such earlier written notice as may be
required by the Trustee from the Servicer from time to time). Notwithstanding
anything therein to the contrary, the Trustee shall be entitled to make
withdrawals or order transfers of funds from the Collection Account, in the

58



--------------------------------------------------------------------------------



 



amount of all reasonable and appropriate out-of-pocket costs and expenses
incurred by the Trustee in connection with any misdirected funds described in
clause (i) and (ii) of the second foregoing sentence. Within two Business Days
of receipt, the Servicer shall transfer all Collections processed by the
Servicer to the Trustee for deposit into the Collection Account. The Trustee
shall deposit or cause to be deposited into the Collection Account upon receipt
all amounts in respect of releases of Pledged Loans by the Issuer. On each
Payment Date, the Trustee shall apply amounts in the Collection Account to make
the payments and disbursements described in this Indenture.
     (c) Administration of the Collection Account. Funds in the Collection
Account shall, at the direction of the Issuer, at all times be invested in
Permitted Investments; provided, however, that all Permitted Investments
(i) shall be purchased at a price not exceeding the stated principal amount
thereof, (ii) shall pay the stated principal amount thereof at the stated
maturity of such investment and (iii) shall mature one Business Day prior to the
next Payment Date, in order to ensure that funds on deposit therein will be
available on such Payment Date. The Trustee shall maintain or cause to be
maintained possession of the negotiable instruments or securities evidencing the
Permitted Investments from the time of purchase thereof until the time of sale
or maturity. Subject to the restrictions set forth in the first sentence of this
paragraph, the Issuer shall instruct the Trustee in writing regarding the
investment of funds on deposit in the Collection Account. All investment
earnings on such funds shall be deemed to be available to the Trustee for the
uses specified in this Indenture. The Trustee shall be fully protected in
following the investment instructions of the Issuer, and shall have no
obligation for keeping the funds fully invested at all times or for making any
investments other than in accordance with such written investment instructions.
If no investment instructions are received from the Issuer, the Trustee is
authorized to invest the funds in Permitted Investments described in clause
(v) of the definition thereof. In no event shall the Trustee be liable for any
investment losses incurred in connection with the investment of funds on deposit
in the Collection Account by the Trustee pursuant to this Indenture.
     (d) Irrevocable Deposit. Any deposit made into the Collection Account
hereunder shall, except as otherwise provided herein, be irrevocable and the
amount of such deposit and any money, instrument, investment property or other
property on deposit in or credited to such Account hereunder and all interest
thereon shall be held in trust by the Trustee and applied solely as provided
herein.
     (e) Source. All amounts delivered to the Trustee shall be accompanied by
information in reasonable detail and in writing specifying the source and nature
of the amounts.
     (f) Prepayment. On any date on which Series 2008-A Notes are prepaid as
provided in Section 2.19 and Pledged Loans are released as provided in
Section 5.4, the Trustee shall, if so directed by the Issuer and the Deal Agent,
accept funds for deposit into the Collection Account and deposit such funds into
the Collection Account. Any such amount deposited into the Collection Account on
a prepayment date shall be used first to make the payments due in connection
with such prepayment and release in accordance with the terms hereof on that
date and any remaining amounts so deposited, shall be paid by the Trustee as the
Trustee is instructed in writing by the Deal Agent and the Issuer.

59



--------------------------------------------------------------------------------



 



     Section 4.5. Control Account. The Issuer has established or has caused to
be established and shall maintain or cause to be maintained a system of
operations, accounts and instructions with respect to the Obligors and a Control
Account at the Control Account Bank as described herein. Pursuant to the Control
Agreement to which it is party, the Control Account Bank shall be irrevocably
instructed to initiate an electronic transfer of all funds on deposit in the
Control Account derived from Pledged Loans to the Collection Account on the
Business Day on which such funds become available. Prior to the occurrence of an
Event of Default the Trustee shall be authorized to allow the Servicer to effect
or direct deposits into the Control Account. The Trustee is hereby irrevocably
authorized and empowered, as the Issuer’s attorney-in-fact, to endorse any item
deposited in the Control Account, or presented for deposit in the Control
Account or a Collection Account, requiring the endorsement of the Issuer, which
authorization is coupled with an interest and is irrevocable.
     All funds in the Control Account shall be transferred daily by or upon the
order of the Trustee by electronic funds transfer or intra-bank transfer to the
Collection Account.
     Section 4.6. Reserve Account.
     (a) Creation and Funding of the Reserve Account. The Trustee shall
establish and maintain in the name of the Trustee, an Eligible Account (the
“Reserve Account”) designated as the “Sierra Timeshare Conduit Receivables
Funding II, LLC Series 2008-A Reserve Account” bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Noteholders pursuant to this Indenture. The Reserve Account shall be under the
sole dominion and control of the Trustee; however, if so directed by the Issuer,
the Reserve Account may be an account in the name of the Trustee opened at
another financial institution. If, at any time, the Reserve Account ceases to be
an Eligible Account, the Trustee (or the Servicer on its behalf) shall within
ten (10) Business Days (or such longer period, not to exceed thirty
(30) calendar days, as to which the Deal Agent may consent) establish a new
Reserve Account as an Eligible Account and shall transfer any property held in
the prior Reserve Account to such new Reserve Account. So long as the Trustee is
an Eligible Institution, the Reserve Account may be maintained with it as an
Eligible Account.
     On the Initial Advance Date and each Addition Date the Issuer shall deposit
or shall cause to be deposited into the Reserve Account an amount such that the
amount on deposit therein equals the Reserve Required Amount on such date and
thereafter on each Payment Date if the amount on deposit in the Reserve Account
(after giving effect to any deposit of the applicable portion of the proceeds of
any Increase on such Payment Date) is less than the Reserve Required Amount, a
deposit shall be made to the Reserve Account to the extent of funds available as
provided in provision SEVENTH of Section 4.1.
     (b) Transfer to Collection Account. On or prior to each Payment Date, prior
to the allocation of funds pursuant to Section 4.1 on such Payment Date, the
Servicer shall direct the Trustee to withdraw from the Reserve Account and
deposit into the Collection Account to be included as Available Funds the sum of
(i) such amount, if any, as shall be equal to the lesser of (A) the amount of
cash or other immediately available funds on deposit in the Reserve Account on
such Payment Date and (B) the amount, if any, by which (1) the amounts required
to be applied pursuant to Section 4.1 provisions FIRST through SIXTH on such
Payment Date exceed

60



--------------------------------------------------------------------------------



 



(2) the Available Funds for that Payment Date (calculated without regard to any
amounts to be transferred from the Reserve Account) (such excess amount, the
“Available Funds Shortfall”) and (ii) the excess, if any, of (A) the amount of
cash or other immediately available funds on deposit in the Reserve Account on
such Payment Date over (B) the sum of (1) the Reserve Required Amount as of such
Payment Date and (2) the Available Funds Shortfall as of such Payment Date. The
Trustee shall withdraw such funds from the Reserve Account and deposit them in
the Collection Account as directed by the Servicer.
     (c) Application on Liquidity Termination Event. Notwithstanding anything
contained in the foregoing subsections to the contrary, on the Payment Date
immediately following each Liquidity Termination Date on which Exchange Notes
are being issued by the Issuer pursuant to Section 2.22, the Trustee, acting at
the direction of the Servicer, shall withdraw from the Reserve Account an amount
equal to the excess of (i) the amount of cash or other immediately available
funds on deposit in the Reserve Account on such Payment Date (after giving
effect to any withdrawals pursuant to Section 4.6(b)) over (ii) the Reserve
Required Amount as of such Payment Date (after giving effect to the release of
any Pledged Loans on such date pursuant to Section 5.5) and pay such amount,
free and clear of the Lien of this Indenture, to the trustee under the related
Exchange Notes Indenture, for deposit into the reserve account for such Exchange
Notes.
     (d) [reserved]
     (e) Withdrawals from the Reserve Account. The Trustee shall have the sole
and exclusive right to withdraw or order a transfer of funds from the Reserve
Account, in all events in accordance with the terms and provisions of this
Section 4.6; provided, that the Trustee shall be authorized to transfer funds
from the Reserve Account to the Collection Account at the direction of the
Servicer as provided in subsection (b) and (c) above.
     (f) Termination of Reserve Account. Any funds remaining in the Reserve
Account after all Series 2008-A Notes (including both principal and interest
thereon) have been paid in full and in cash and all other obligations of the
Issuer under the Facility Documents have been paid in full and in cash shall be
remitted by the Trustee to the Issuer free and clear of the lien of this
Indenture.
     (g) Administration of the Reserve Account. Funds in the Reserve Account
shall be invested in Permitted Investments as directed by the Issuer; provided,
however, that all Permitted Investments (i) shall be purchased at a price not
exceeding the stated principal amount thereof, (ii) shall pay the stated
principal amount thereof at the stated maturity of such investment and
(iii) shall mature one Business Day prior to the next Payment Date. All such
Permitted Investments shall be held by the Trustee. Subject to the restrictions
set forth in the first sentence of this subsection (g), the Issuer shall
instruct the Trustee in writing regarding the investment of funds on deposit in
the Reserve Account. For purposes of determining the availability of balances in
Reserve Account for withdrawal pursuant to this Section 4.6, all investment
earnings on such funds shall be deemed to be available under this Indenture for
the uses specified in such section. The Trustee shall be fully protected in
following the investment instructions of the Issuer, and shall have no
obligation for keeping the funds fully invested at all times or for making any
investments other than in accordance with such written investment instructions.
If

61



--------------------------------------------------------------------------------



 



no investment instructions are received from the Issuer, the Trustee is
authorized to invest the funds in Permitted Investments described in clause
(v) of the definition thereof. In no event shall the Trustee be liable for any
investment losses incurred in connection with the investment of funds on deposit
in the Reserve Account by the Trustee pursuant to this Indenture.
     (h) Deposit Irrevocable. Any deposit made into the Reserve Account
hereunder shall, except as otherwise provided herein, be irrevocable and the
amount of such deposit and any money, instruments, investment property, or other
property credited to carried in, or deposited in the Reserve Account hereunder
and all interest thereon shall be held in trust by the Trustee and applied
solely as provided herein.
     Section 4.7. Hedge Agreement. The Issuer shall at all times, so long as any
Series 2008-A Notes remain unpaid, provide an interest rate cap with the terms
described in this Section 4.7. When all Series 2008-A Notes have been paid in
full, the Issuer shall terminate the Hedge Agreement. The Hedge Agreement shall
meet the following requirements:
     (a) the Hedge Agreement shall provide an interest rate cap for a notional
amount at least equal to the Notes Principal Amount as of the Initial Advance
Date and such notional amount shall amortize on a monthly basis for a term equal
to the actual amortization schedule of payments on the Pledged Loans assuming a
schedule of payments and prepayments mutually determined by the Servicer, the
Issuer and the Deal Agent at such time (which schedule shall be based upon the
historical amortization experience of Loans owned or serviced by the Servicer
and/or its Affiliates, and a copy of which shall be provided to the Funding
Agents);
     (b) the Issuer shall, as of each Payment Date and Note Increase Date, cause
the notional amount of the Hedge Agreement to be adjusted to reflect any
increase or decrease in the Notes Principal Amount as of such Payment Date or
Note Increase Date so that the adjusted notional amount of the Hedge Agreement
shall on such Payment Date and Note Increase Date (after giving effect to the
Increase on such date) be an amount at least equal to the Notes Principal
Amount; the Issuer shall also, on the date of any addition or release of Pledged
Loans adjust the Hedge Agreement to reflect the Required Cap Rate, adjustments
to the termination date of the Hedge Agreement in accordance with subsection
(c) of this Section 4.7 and adjustments to the amortization schedule under the
Hedge Agreement in accordance with subsection (a) of this Section 4.7 following
such addition or release of Pledged Loans; any additional Premium due for the
adjustments to the Hedge Agreement (i) on any Note Increase Date shall be paid
by the Issuer from the proceeds of the related Increase, (ii) on any Release
Date shall be paid by the Issuer and (iii) on a Payment Date that is not also a
Note Increase Date shall be paid as a Hedge Payment under Provision THIRD of
Section 4.1;
     (c) the Hedge Agreement shall have a termination date equal to the final
maturity date of the latest maturing Pledged Loan; and
     (d) the Hedge Agreement shall provide for a payment by the Hedge Provider
to the Trustee for deposit into the Collection Account on each Payment Date if
for the related Accrual Period the LIBOR Rate was greater than the Required Cap
Rate.

62



--------------------------------------------------------------------------------



 



References in this Section 4.7 or otherwise in this Indenture to a notional
amount equal to the Notes Principal Amount shall allow for rounding to the
nearest $1,000.
     Section 4.8. Replacement of Hedge Provider. The Issuer agrees that if any
Hedge Provider ceases to be a Qualified Hedge Provider, the Issuer shall have
five (5) days (x) to cause such Hedge Provider to assign its obligations under
the related Hedge Agreement to a new, Qualified Hedge Provider (or such Hedge
Provider shall have five (5) days to again become a Qualified Hedge Provider) or
(y) to obtain a substitute Hedge Agreement, together with the related Qualified
Hedge Provider’s acknowledgment of the Grant by the Issuer to the Trustee of
such Hedge Agreement.
ARTICLE V
ADDITION, RELEASE AND SUBSTITUTION OF LOANS
     Section 5.1. Addition of the Collateral.
     (a) Transfer of Loans. Subject to the limitations and conditions specified
in this Section 5.1, the Issuer may from time to time, identify additional
Eligible Loans and related Pledged Assets to be granted to the Trustee and
transferred to the Collateral Agent for the benefit of the Trustee on behalf of
the Noteholders and such Loans and related assets shall be included as
Collateral hereunder as provided herein.
     (b) The transfer of Pledged Loans and the related Pledged Assets shall be
subject to the satisfaction of the following conditions:
     (i) at least two (2) Business Days preceding the Initial Advance Date or
the proposed Addition Date, the Issuer shall have delivered to the Deal Agent a
schedule of such Pledged Loans to be granted to the Trustee and transferred on
the Initial Advance Date or such Addition Date and each of such Pledged Loans
shall be a Loan sold by a Seller to the Depositor under a Seller Purchase
Agreement;
     (ii) the Issuer, the Servicer, the Trustee and the Collateral Agent shall
execute a Supplemental Grant in substantially the form of Exhibit A and the
Servicer shall have delivered a signed copy of such Supplemental Grant to the
Collateral Agent and the Trustee;
     (iii) the Termination Date shall not have occurred and no Amortization
Event, Servicer Default, Event of Default, Potential Amortization Event,
Potential Servicer Default or Potential Event of Default shall have occurred and
be continuing or would occur as a result of the addition of such Pledged Loans;
     (iv) with the exception of Documents in Transit Loans, on or prior to the
Initial Advance Date or the Addition Date the Custodian shall have possession of
each original Pledged Loan and the related Loan File and shall have acknowledged
to the Trustee such receipt and its

63



--------------------------------------------------------------------------------



 



undertaking to hold each such original Pledged Loan and the related Loan File
for purposes of perfection of the Collateral Agent’s interests in such original
Pledged Loans and the related Loan File; provided that the fact that any
document not required to be in its respective Loan File pursuant to the
applicable Seller Purchase Agreement is not in the possession of the Custodian
in its respective Loan File shall not constitute a failure to satisfy this
condition;
     (v) the Issuer shall have taken any actions necessary or advisable to
maintain the Collateral Agent’s perfected security interest in the Collateral
(including in such Pledged Loans) for the benefit of the Trustee for the benefit
of the Noteholders;
     (vi) each such Pledged Loan shall be an Eligible Loan;
     (vii) if any of such Pledged Loans are New Seller Loans, the conditions set
forth in Section 3.5 shall have been satisfied with respect to such New Seller;
     (viii) if any of such Pledged Loans are New Seller Loans and after the
addition of such Loans, the Principal Balance of the Pledged Loans which are New
Seller Loans sold by one New Seller to the Depositor would exceed 10% of the
Adjusted Loan Balance, then the addition of such New Seller Loans shall be
subject to the prior written consent of the Deal Agent;
     (ix) if any of such Pledged Loans are New Seller Loans and after the
addition of such Loans, the Principal Balance of all the Pledged Loans which are
New Seller Loans will be greater than 15% of the Adjusted Loan Balance, then the
addition of such New Seller Loans shall be subject to the prior written consent
of each Funding Agent;
     (x) if any of such Pledged Loans are Acquired Portfolio Loans and after the
addition of such Loans the Principal Balance of all Pledged Loans which are
Acquired Portfolio Loans acquired as part of one portfolio will be more than 10%
of the Adjusted Loan Balance, then the addition of such Loans shall be subject
to the prior written consent of the Majority Facility Investors; and
     (xi) if any of such Pledged Loans are Green Loans, no Rating Downgrade
Condition shall exist as of the Addition Date with respect to such Loans.
     (c) If on the last Business Day of any Due Period, WRDC has not met the
target for qualification of WorldMark Resorts with the California Department of
Real Estate (“DRE”) as set forth in this Section 5.1(c), then until the target
for qualification is satisfied, the California Excess Amount shall be included
in the Excess Concentration Amount. References to the target for qualification
of WorldMark Resorts with the DRE mean that, as of a specified time, WRDC

64



--------------------------------------------------------------------------------



 



shall have qualified with the DRE under Section 11018.10 of the California
Business and Professions Code (the “Timeshare Law”) WorldMark Resorts supporting
not less than 90% of the total Vacation Credits that, as of such date, have been
sold in all jurisdictions including California.
     Section 5.2. Release of Defective Loans.
     (a) Obligation With Respect to Defective Loans. If a Seller is required to
repurchase a Defective Loan under the terms of the Seller Purchase Agreement to
which it is a party, the Issuer shall, on the same date as such Seller is
required to repurchase the Defective Loan, be required either (i) to deposit the
Release Price of such Defective Loan into the Collection Account and obtain the
release of the Defective Loan from the Lien of this Indenture or (ii) substitute
one or more Qualified Substitute Loans for such Pledged Loan as provided in
Section 5.2(c) and obtain the release of the Defective Loan.
     (b) Payments. The Issuer shall provide written notice to the Trustee and
the Collateral Agent of any release pursuant to Section 5.2(a) not less than two
Business Days prior to the date on which such release is to be effected,
specifying (i) the Defective Loan and (ii) either (x) if such Defective Loan is
to be repurchased by the Depositor, the Release Price therefor or (y) if such
Defective Loan will be replaced with one or more Qualified Substitute Loans, the
Substitution Adjustment Amount, if any, with respect thereto. Upon the release
of a Defective Loan pursuant to Section 5.2(a) the Issuer shall deposit or cause
to be deposited the Release Price or Substitution Adjustment Amount, if any, in
the Collection Account no later than 12:00 noon, New York City time, on the date
on which such release is made (the “Release Date”).
     (c) Substitution. If the Issuer elects to substitute a Qualified Substitute
Loan or Qualified Substitute Loans for a Defective Loan pursuant to this
Section 5.2(c), the Issuer shall Grant to the Trustee and transfer to the
Collateral Agent such Qualified Substitute Loan in the same manner as other
Additional Pledged Loans in accordance with Section 5.1 and shall include such
Qualified Substitute Loans in the Additional Pledged Loans described in a
Supplemental Grant. The Qualified Substitute Loan or Qualified Substitute Loans
will not be selected in a manner adverse to the Noteholders, and the aggregate
Loan Balance of the Qualified Substitute Loans will not be less than the Loan
Balance of the Defective Loans for which the substitution occurs. In connection
with the substitution for one or more Qualified Substitute Loans for one or more
Defective Loans, the Issuer shall deposit an amount, if any, equal to the
related Substitution Adjustment Amount in the Collection Account on the date of
substitution without any reimbursement therefor. The Issuer shall cause the
Servicer to amend the Series 2008-A Loan Schedule to reflect the removal of such
Defective Loan and the substitution of the Qualified Substitute Loan or
Qualified Substitute Loans and the Issuer shall cause the Servicer to deliver
the amended Series 2008-A Loan Schedule to the Issuer, the Trustee and
Collateral Agent.
     (d) Upon each release of a Pledged Loan under this Section 5.2, the
Collateral Agent and the Trustee shall automatically and without further action
release, sell, transfer, assign, set over and otherwise convey to the Issuer,
without recourse, representation or warranty, all of the Collateral Agent’s and
the Trustee’s right, title and interest in and to such Defective Loan and the
Pledged Assets related thereto, all monies due or to become due with respect
thereto and all

65



--------------------------------------------------------------------------------



 



Collections with respect thereto (including payments received from Obligors from
and including the last day of the Due Period immediately preceding the date of
release) free and clear of the lien of this Indenture. The Collateral Agent and
the Trustee shall execute such documents, releases and instruments of transfer
or assignment and take such other actions as directed by the Issuer or the
Depositor to effect the release of such Defective Loan and the related Pledged
Assets pursuant to this Section 5.2. Promptly after the occurrence of a Release
Date and after the payment for and release of or substitution for Defective
Loans, the Issuer shall direct the Servicer to delete such Defective Loans from
the Series 2008-A Loan Schedule.
     (e) The obligation of the Issuer to deposit the Release Price or
Substitution Adjustment Amount or provide a Qualified Substitute Loan for any
Defective Loan shall constitute the sole remedy against the Issuer with respect
to any breach of the representations and warranties set forth in 3.1(t) of this
Indenture or the representations of the Seller assigned to the Trustee pursuant
to Section 3.4.
     Section 5.3. Release of Defaulted Loans. If any Pledged Loan becomes a
Defaulted Loan during any Due Period, the Issuer may obtain a release of such
Pledged Loan from the lien of this Indenture on any date thereafter. To obtain
such release the Issuer shall be required to pay the Release Price of such
Defaulted Loan to the Trustee for deposit into the Collection Account. The
Issuer shall provide written notice to the Trustee and the Collateral Agent of
any release pursuant to this Section 5.3 not less than two Business Days prior
to the date on which such release is to be effected, specifying the Defaulted
Loan and the Release Price therefor. The Issuer shall pay the Release Price to
the Trustee for deposit into the Collection Account not later than 12:00 noon,
New York City time, on the Business Day prior to the date on which such release
is made.
     Upon each release of a Pledged Loan under this Section 5.3, the Collateral
Agent and the Trustee shall automatically and without further action release,
sell, transfer, assign, set over and otherwise convey to the Issuer, without
recourse, representation or warranty, all of the Collateral Agent’s and
Trustee’s right, title and interest in and to such Defaulted Loan and the
Pledged Assets related thereto, all monies due or to become due with respect
thereto and all Collections with respect thereto free and clear of the Lien of
this Indenture. The Collateral Agent and the Trustee shall execute such
documents, releases and instruments of transfer or assignment and take such
other actions as directed by the Issuer to effect the release of such Defaulted
Loans and the related Pledged Assets pursuant to this Section 5.3. Promptly
after the occurrence of a Release Date and after the payment for and release of
a Defaulted Loan, in respect to which the Release Price has been paid the Issuer
shall direct the Servicer to delete such Defaulted Loans from the Series 2008-A
Loan Schedule.
     Section 5.4. Release Upon Optional Prepayments. If the Issuer exercises its
right to prepay the Series 2008-A Notes in whole or in part as provided in
Section 2.19 of this Indenture, the Issuer and the Deal Agent shall notify the
Trustee and the Collateral Agent in writing of the prepayment date and the
principal amount of the Series 2008-A Notes to be prepaid on the prepayment date
and the amount of interest and other amounts due and payable on such date in
accordance with this Indenture and the Note Purchase Agreement. On the
prepayment date, upon receipt by the Trustee of all amounts to be paid to the
Noteholders in accordance with this Indenture and the Note Purchase Agreement as
a result of such prepayment and the satisfaction

66



--------------------------------------------------------------------------------



 



of the conditions set forth in the following paragraphs, then, the Collateral
Agent and the Trustee shall release from the Lien of this Indenture those
Pledged Loans and the related Pledged Assets, all monies due or to become due
with respect thereto and all Collections with respect thereto from and including
the last day of the Due Period immediately preceding such date of release which
the Collateral Agent and Trustee are directed to release as described in the
following paragraph.
     The Issuer shall provide to the Collateral Agent and the Trustee a list of
the Pledged Loans which are to be released, shall direct the Collateral Agent to
release such Loans, and shall direct the Servicer to delete such Loans from the
Series 2008-A Loan Schedule.
     In addition to receipt by the Trustee of the principal amount of the
Series 2008-A Notes to be prepaid, the interest thereon and other amounts due
and payable in connection with such prepayment and the list of the Pledged Loans
to be released, the following conditions shall be met before the Lien is
released under this Section 5.4:
     (i) After giving effect to such release, no Borrowing Base Shortfall shall
exist and no Amortization Event or Event of Default shall have occurred; and
     (ii) Each of the Issuer and the Servicer shall have delivered to the Deal
Agent a certificate to the effect that the Pledged Loans to be released from the
Lien of this Indenture were not selected in a manner involving any selection
procedures materially adverse to the Noteholders and that the release of such
Loans would not reasonably be expected to cause a Potential Amortization Event
or an Amortization Event.
     Section 5.5. Release Upon Issuance of Exchange Notes. (a) If the Issuer is
required to issue any Exchange Notes on the Payment Date immediately succeeding
a Liquidity Termination Date, the Issuer shall notify the Trustee and the
Collateral Agent in writing of the aggregate principal amount of the
Series 2008-A Notes held by Extending Noteholders to be canceled on such Payment
Date. On such Payment Date, upon cancellation of the Series 2008-A Notes held by
the Extending Noteholders, then the Collateral Agent and the Trustee shall
release from the Lien of this Indenture Pledged Loans with aggregate Loan
Balances at least equal to the Extending Noteholders’ Percentage of the
Aggregate Loan Balance on such Payment Date, and the related Pledged Assets, as
the Collateral Agent and the Trustee are directed to release as set forth in
Section 5.5(b).
     (b) An independent auditor mutually agreeable to the Issuer and the Deal
Agent shall select the Loans to be released from the Lien of this Indenture
pursuant to this Section 5.5 on a random basis and no selection procedures
adverse to the Noteholders or to the holders of the Exchange Notes shall be
employed in such selection. The Loans selected to be released from the Lien of
this Indenture pursuant to this Section 5.5(b) shall be such that the collateral
for the Exchange Notes and the Collateral shall each conform to the criteria set
forth in Exhibit H as of the date of the issuance of such Exchange Notes. Such
independent auditor shall provide to the Collateral Agent, the Trustee and the
Servicer a list of the Pledged Loans which are selected to be released, shall
direct the Collateral Agent to release such Loans, and shall direct the Servicer
to delete such Loans from the Series 2008-A Loan Schedule.

67



--------------------------------------------------------------------------------



 



     (c) The Lien on any Pledged Loans shall not be released under this
Section 5.5 unless (i) after giving effect to such release, the Borrowing Base
shall be at least equal to the Notes Principal Amount, (ii) the amount in the
Reserve Account shall be at least equal to the Reserve Required Amount, (iii) no
Potential Event of Default, Amortization Event or Event of Default shall exist
or would occur as a result of such release, and (iv) each of the Issuer and the
Servicer shall have delivered to the Deal Agent a certificate to the effect that
the Pledged Loans to be released from the Lien of this Indenture pursuant to
this Section 5.5 were not selected in a manner involving any selection
procedures adverse to the Noteholders and that the release of such Loans would
not reasonably be expected to cause a Potential Amortization Event or an
Amortization Event.
     (d) Upon each release of a Pledged Loan under this Section 5.5, the
Collateral Agent and the Trustee shall automatically and without further action
release, sell, transfer, assign, set over and otherwise convey to the Issuer,
without recourse, representation or warranty, all of the Collateral Agent’s and
Trustee’s right, title and interest in and to such Pledged Loan and the Pledged
Assets related thereto, all monies due or to become due with respect thereto and
all Collections with respect thereto from and including the last day of the Due
Period immediately preceding such date of release free and clear of the Lien of
this Indenture. The Collateral Agent and the Trustee shall execute such
documents, releases and instruments of transfer or assignment and take such
other actions as directed by the Issuer to effect the release of such Pledged
Loans and the related Pledged Assets pursuant to this Section 5.5.
     Section 5.6. Release Upon Payment in Full. At such time as the
Series 2008-A Notes have been paid in full, all amounts owing under the Note
Purchase Agreement shall have been paid in full, all fees and expenses of the
Trustee and the Collateral Agent with respect to Series 2008-A Notes have been
paid in full and all obligations relating to the Facility Documents have been
paid in full, then, the Collateral Agent shall, upon the written request of the
Issuer, release all Liens and assign to the Issuer (without recourse,
representation or warranty) all right, title and interest of the Collateral
Agent in and to the Collateral and the Membership Interest Collateral, and all
proceeds thereof. The Collateral Agent and the Trustee shall execute and deliver
such instruments of assignment, in each case without recourse, representation or
warranty, as directed by the Issuer to release the security interest of the
Collateral Agent in the Collateral and the security interest of the Trustee in
the Membership Interest Collateral.
     Section 5.7. Release of Green Loans Upon Rating Downgrade. (a) On any
Payment Date as of which a Rating Downgrade Condition existed on the last day of
the related Due Period, the Issuer shall have the right, so long as no Potential
Amortization Event, Potential Event of Default, Amortization Event or Event of
Default has occurred and is continuing, to obtain a release of the Lien of this
Indenture on Green Loans with an aggregate Loan Balance on such date equal to
the excess of (x) the product of (i) the sum of the amounts distributed to
Noteholders pursuant to clause NINTH of Section 4.1 on such Payment Date and
each prior Payment Date and (ii) one divided by (a) if such Payment Date is
prior to the Advance Decrease Date, the AA Advance Rate for such date or (b) if
such Payment Date is on or after the Advance Decrease Date, the AAA Advance
Rate, over (y) the aggregate Loan Balance of all Green Loans released pursuant
to this Section 5.7 since the occurrence of such Rating Downgrade Condition
(calculated as of the date such Green Loans were released pursuant to this
Section 5.7). The Issuer shall provide written notice to the Trustee and the
Collateral Agent of any release pursuant

68



--------------------------------------------------------------------------------



 



to this Section 5.7 not less than two Business Days prior to the Payment Date on
which such release is to be effected, specifying the Green Loans to be released.
     (b) Upon each release of a Green Loan under this Section 5.7, the
Collateral Agent and the Trustee shall automatically and without further action
release, sell, transfer, assign, set over and otherwise convey to the Issuer,
without recourse, representation or warranty, all of the Collateral Agent’s and
Trustee’s right, title and interest in and to such Green Loan and the Pledged
Assets related thereto, all monies due or to become due with respect thereto and
all Collections with respect thereto from and including the last day of the Due
Period immediately preceding such date free and clear of the Lien of this
Indenture. The Collateral Agent and the Trustee shall execute such documents,
releases and instruments of transfer or assignment and take such other actions
as shall reasonably be requested by the Issuer to effect the release of such
Green Loans and the related Pledged Assets pursuant to this Section 5.7.
Promptly after the release of a Green Loan, the Issuer shall direct the Servicer
to delete such Green Loan from the Series 2008-A Loan Schedule.
ARTICLE VI
ADDITIONAL COVENANTS OF ISSUER
     Section 6.1. Affirmative Covenants.
     (a) Compliance with Laws, Etc. The Issuer shall comply in all material
respects with all applicable laws, rules, regulations and orders with respect to
it, its business and properties, all Pledged Loans and all Facility Documents to
which it is a party (including without limitation the laws, rules and
regulations of each state governing the sale of timeshare contracts).
     (b) Preservation of Existence. The Issuer shall preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
entity, and maintain all necessary licenses and approvals, in each jurisdiction
in which it does business, except where the failure to preserve and maintain
such existence, rights, franchises, privileges, qualifications, licenses and
approvals would not have a Material Adverse Effect.
     (c) Adequate Capitalization. The Issuer shall ensure that at all times it
is adequately capitalized to engage in the transactions contemplated by this
Indenture.
     (d) Keeping of Records and Books of Account. The Issuer shall cause the
Servicer to maintain and implement administrative and operating procedures
(including without limitation an ability to recreate records evidencing the
Pledged Loans in the event of the destruction or loss of the originals thereof)
and keep and maintain, all documents, books, records and other information
reasonably necessary or advisable for the collection of all Pledged Loans
(including without limitation records adequate to permit the daily
identification of all Collections with respect to, and adjustments of amounts
payable under, each Pledged Loan).
     (e) Performance and Compliance with Receivables and Loans. The Issuer shall
at its expense, timely and fully perform and comply in all material respects
with all material

69



--------------------------------------------------------------------------------



 



provisions, covenants and other promises required to be observed by it under the
Pledged Loans and Pledged Assets.
     (f) Credit Standards and Collection Policies. The Issuer shall comply in
all material respects with the Credit Standards and Collection Policies and
Customary Practices in regard to each Pledged Loan and the related Pledged
Assets.
     (g) Collections. (1) The Issuer shall instruct or cause all Obligors to be
instructed to either:
     (A) send all Scheduled Payments directly to Post Office Boxes for credit to
the Control Account or directly to the Control Account,
     (B) make Scheduled Payments by way of pre-authorized debits from a deposit
account of such Obligor pursuant to a PAC or from a credit card of such Obligor
pursuant to a Credit Card Account from which Scheduled Payments shall be
electronically transferred to the Control Account or to another account for
processing and transfer into the Collection Account, or
     (C) make payment by electronic transfer of funds through Western Union to
the Control Account or to another account for processing and transfer into the
Collection Account.
     (2) In the case of funds transfers pursuant to a PAC or Credit Card
Account, or through Western Union, take, or cause each of the Servicer, the
Control Account Bank and/or the Trustee to take, all necessary and appropriate
action to ensure that each such pre-authorized debit or credit card payment or
transfer is credited directly to the Control Account or another account for
transfer to the Collection Account.
     (3) The Issuer shall hold any Collections or other proceeds of the
Collateral received directly by it in trust for the benefit of the Trustee and
the Noteholders and deposit such Collections into the Control Account or the
Collection Account within two Business Days following the Issuer’s receipt
thereof.
     (h) Compliance with ERISA. The Issuer shall comply in all material respects
with the provisions of ERISA, the Code, and all other applicable laws and the
regulations and interpretations thereunder.
     (i) Perfected Security Interest. The Issuer shall take such action with
respect to each Pledged Loan as is necessary to ensure that the Collateral Agent
maintains on behalf of the Trustee, a first priority perfected security interest
in such Pledged Loan and the Pledged Assets relating thereto, in each case free
and clear of any Liens (other than the Lien created by this Indenture and in the
case of any Timeshare Properties, any Permitted Encumbrance).
     (j) No Release. The Issuer shall not take any action and shall use its best
efforts not to permit any action to be taken by others that would release any
Person from any of such Person’s material covenants or material obligations
under any document, instrument or

70



--------------------------------------------------------------------------------



 



agreement included in the Collateral, or which would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such document, instrument or agreement except
as expressly provided in this Indenture or such other instrument or document.
     (k) Insurance and Condemnation.
     (i) The Issuer shall do or cause to be done all things that it may
accomplish with a reasonable amount of cost or effort to cause each of the POAs
for each Resort to (A) maintain one or more policies of “all-risk” property and
general liability insurance with financially sound and reputable insurers,
providing coverage in scope and amount which (x) satisfies the requirements of
the declarations (or any similar charter document) governing the POA for the
maintenance of such insurance policies and (y) is at least consistent with the
scope and amount of such insurance coverage obtained by prudent POAs and/or
management of other similar developments in the same jurisdiction; and (B) apply
the proceeds of any such insurance policies in the manner specified in the
relevant declarations (or any similar charter document) governing the POA and/or
any similar charter documents of such POA. For the avoidance of doubt, the
parties hereto acknowledge that the ultimate discretion and control relating to
the maintenance of any such insurance policies is vested in the POAs in
accordance with the respective declaration (or any similar charter document)
relating to each Timeshare Property Regime.
     (ii) The Issuer shall remit to the appropriate Collection Account the
portion of any proceeds received pursuant to a condemnation of property in any
Resort to the extent that such proceeds relate to any of the Timeshare
Properties.
     (l) Custodian.
     (i) On or before each Addition Date and thereafter promptly upon the
generation of any documents, instruments and agreements evidencing or otherwise
relating to the Pledged Loans or related Pledged Assets received by any of the
Issuer or the Servicer, the Issuer shall deliver or cause to be delivered
directly to the Custodian for the benefit of the Collateral Agent pursuant to
the Custodial Agreement the Loan File for each Pledged Loan. Such Loan File may
be provided in microfiche or other electronic form to the extent permitted under
the Custodial Agreement. The Issuer shall cause the Custodian to hold, maintain
and keep custody of all the Loan File for the benefit of the Collateral Agent in
a secure fire retardant location at an office of the Custodian, which location
shall be reasonably acceptable to the Collateral Agent and the Trustee.

71



--------------------------------------------------------------------------------



 



     (ii) The Issuer shall cause the Custodian at all times to maintain control
of the Loan File for the benefit of the Collateral Agent on behalf of the
Trustee and the Noteholders, in each case pursuant to the Custodial Agreement.
Each of the Issuer and the Servicer may access the Loan File at the Custodian’s
storage facility only for the purposes and upon the terms and conditions set
forth herein and in the Custodial Agreement. Each of the Issuer and the Servicer
may only remove documents from the Loan File for collection services and other
routine servicing requirements from such facility in accordance with the terms
of the Custodial Agreement, all as set forth and pursuant to the “Bailment
Agreement” (as defined in and attached as an exhibit to the Custodial
Agreement).
     (iii) The Issuer shall at all times comply in all material respects with
the terms of its obligations under the Custodial Agreement and shall not enter
into any modification, amendment or supplement of or to, and shall not terminate
the Custodial Agreement, without the Collateral Agent’s and Trustee’s prior
written consent.
     (m) Separate Identity. The Issuer shall take all actions required to
maintain the Issuer’s status as a separate legal entity. Without limiting the
foregoing, the Issuer shall:
     (i) Maintain in full effect its existence, rights and franchises as a
limited liability company under the laws of the state of its formation and will
obtain and preserve its qualification to do business in each jurisdiction in
which such qualification is or shall be necessary to protect the validity and
enforceability of this Indenture and the other Facility Documents to which the
Issuer is a party and each other instrument or agreement necessary or
appropriate to proper administration hereof and permit and effectuate the
transactions contemplated hereby.
     (ii) Except as provided herein, maintain its own deposit, securities and
other account or accounts with financial institutions, separate from those of
any Affiliate of the Issuer. The funds of the Issuer will not be diverted to any
other Person or for other than the use of the Issuer, and, except as may be
expressly permitted by this Indenture or any other Facility Document to which
the Issuer is a party, the funds of the Issuer shall not be commingled with
those of any other Person.
     (iii) Ensure that, to the extent that it shares the same officers or other
employees as any of its members, managers or other Affiliates, the salaries of
and the expenses related to providing benefits to such officers and other
employees shall be fairly allocated among such entities, and each such entity
shall bear its fair share of the salary and benefit costs associated with all
such common officers and employees.
     (iv) Ensure that, to the extent that it jointly contracts with any of its
stockholders, members or managers or other Affiliates to do business

72



--------------------------------------------------------------------------------



 



with vendors or service providers or to share overhead expenses, the costs
incurred in so doing shall be allocated fairly among such entities, and each
such entity shall bear its fair share of such costs. To the extent that the
Issuer contracts or does business with vendors or service providers where the
goods and services provided are partially for the benefit of any other Person,
the costs incurred in so doing shall be fairly allocated to or among such
entities for whose benefit the goods and services are provided, and each such
entity shall bear its fair share of such costs.
     (v) Ensure that all material transactions between the Issuer and any of its
Affiliates shall be only on an arm’s-length basis and shall not be on terms more
favorable to either party than the terms that would be found in a similar
transaction involving unrelated third parties. All such transactions shall
receive the approval of the Issuer’s board of directors including the
Independent Directors.
     (vi) Maintain a principal executive and administrative office through which
its business is conducted and a telephone number separate from those of its
members, managers and other Affiliates. To the extent that the Issuer and any of
its members, managers or other Affiliates have offices in contiguous space,
there shall be fair and appropriate allocation of overhead costs (including
rent) among them, and each such entity shall bear its fair share of such
expenses.
     (vii) Conduct its affairs strictly in accordance with its certificate of
formation and limited liability company agreement and observe all necessary,
appropriate and customary formalities, including, but not limited to, holding
all regular and special meetings of the board of directors appropriate to
authorize all actions of the Issuer, keeping separate and accurate minutes of
such meetings, passing all resolutions or consents necessary to authorize
actions taken or to be taken, and maintaining accurate and separate books,
records and accounts, including, but not limited to, intercompany transaction
accounts. Regular meetings of the board of directors shall be held at least
annually.
     (viii) Ensure that its board of directors shall at all times include at
least two Independent Directors (for purposes hereof, “Independent Directors”
shall mean any member of the board of directors of the Issuer that is not and
has not at any time been (x) an officer, agent, advisor, consultant, attorney,
accountant, employee or shareholder of any Affiliate of the Issuer which is not
a special purpose entity, (y) a director of any Affiliate of the Issuer other
than an independent director of any Affiliate which is a special purpose entity
or (z) a member of the immediate family of any of the foregoing).

73



--------------------------------------------------------------------------------



 



     (ix) Ensure that decisions with respect to its business and daily
operations shall be independently made by the Issuer (although the officer
making any particular decision may also be an officer or director of an
Affiliate of the Issuer) and shall not be dictated by an Affiliate of the
Issuer.
     (x) Act solely in its own company name and through its own authorized
members, managers, officers and agents, and no Affiliate of the Issuer shall be
appointed to act as agent of the Issuer. The Issuer shall at all times use its
own stationery and business forms and, except as is consistent with its tax
treatment, describe itself as a separate legal entity.
     (xi) Except as contemplated by the Facility Documents, ensure that no
Affiliate of the Issuer shall loan money to the Issuer, and no Affiliate of the
Issuer will otherwise guaranty debts of the Issuer.
     (xii) Other than organizational expenses and as contemplated by the
Facility Documents, pay all expenses, indebtedness and other obligations
incurred by it using its own funds.
     (xiii) Except as provided herein and in any other Facility Document, not
enter into any guaranty, or otherwise become liable, with respect to or hold its
assets or creditworthiness out as being available for the payment of any
obligation of any Affiliate of the Issuer nor shall the Issuer make any loans to
any Person.
     (xiv) Ensure that any financial reports required of the Issuer shall comply
with GAAP and shall be issued separately from, but may be consolidated with, any
reports prepared for any of its Affiliates so long as such consolidated reports
contain footnotes describing the effect of the transactions between the Issuer
and such Affiliate and also state that the assets of the Issuer are not
available to pay creditors of the Affiliate.
     (xv) Ensure that at all times it is adequately capitalized to engage in the
transactions contemplated in its certificate of formation and its limited
liability company agreement.
     (n) Computer Files. The Issuer shall mark or cause to be marked each
Pledged Loan in its computer files as described in Section 3.2(b).
     (o) Taxes. The Issuer shall file or cause to be filed, and cause each of
its Affiliates with whom it shares consolidated tax liability to file, all
federal, state, and foreign local tax returns which are required to be filed by
it, except where the failure to file such returns could not reasonably be
expected to have a Material Adverse Effect. The Issuer shall pay or cause to be
paid all taxes due and owing by it, other than any taxes or assessments, the
validity of which are being contested in good faith by appropriate proceedings
and with respect to which the Issuer or the applicable Affiliate shall have set
aside adequate reserves on its books in accordance with GAAP, and which
proceedings could not reasonably be expected to have a Material Adverse Effect.

74



--------------------------------------------------------------------------------



 



     (p) Tax Classification. The Issuer shall, for as long as the Series 2008-A
Notes are outstanding, not take any action, or fail to take any action, that
would cause the Issuer not to remain classified, for federal income tax
purposes, as a disregarded entity or a partnership that is not classified as a
publicly traded partnership.
     (q) Facility Documents. The Issuer shall comply in all material respects
with the terms of, employ the procedures outlined in and enforce the obligations
of the Depositor under the Depositor Purchase Agreement and of the parties to
each of the other Facility Documents to which the Issuer is a party, and take
all such action as may reasonably be required to maintain all such Facility
Documents to which the Issuer is a party in full force and effect.
     (r) Series 2008-A Loan Schedule. The Issuer shall at least once each
calendar month, provide to the Trustee an amendment to the Series 2008-A Loan
Schedule, or cause the Servicer to electronically provide an amendment to the
Series 2008-A Loan Schedule, listing the Pledged Loans added to the Collateral
and the Pledged Loans released from the Collateral and amending the Series
2008-A Loan Schedule to reflect terms or discrepancies in such schedule that
become known to the Issuer since the filing of the original Series 2008-A Loan
Schedule or since the most recent amendment thereto.
     (s) Segregation of Collections. The Issuer shall with respect to the
Control Account either (i) prevent the deposit into such account of any funds
other than Collections in respect of Pledged Loans or (ii) enter into an
intercreditor agreement with other entities which have an interest in the
amounts in the Control Account to allocate the Collections with respect to the
Pledged Loans to the Issuer and transfer such amounts to the Trustee for deposit
into the Collection Account; (provided that, the covenant in clause (i) of this
paragraph (s) shall not be breached to the extent that funds not constituting
Collections in respect of the Pledged Loans are inadvertently deposited into
such Control Account and are promptly segregated and remitted to the owner
thereof).
     (t) Filings; Further Assurances.
     (i) On or prior to the Closing Date, the Issuer shall have caused at its
sole expense the Financing Statements, assignments and amendments thereof
necessary to perfect the security interest in the Collateral and the Membership
Interest Collateral to be filed or recorded in the appropriate offices.
     (ii) The Issuer shall, at its sole expense, from time to time authorize,
prepare, execute and deliver, or authorize and cause to be prepared, executed
and delivered, all such Financing Statements, continuation statements,
amendments, instruments of further assurance and other instruments, in such
forms, and shall take such other actions, as shall be required by the Servicer,
the Trustee or the Deal Agent or as the Servicer, the Trustee or the Deal Agent
otherwise deems reasonably necessary or advisable to perfect the Lien created by
this Indenture in the Collateral and the Membership Interest Collateral. The
Servicer agrees, at its sole expense, to cooperate with and assist the Issuer in
taking any such

75



--------------------------------------------------------------------------------



 



action (whether at the request of the Issuer, the Trustee or the Deal Agent).
Without limiting the foregoing, the Issuer shall from time to time, at its sole
expense, authorize, execute, file, deliver and record all such supplements and
amendments hereto and to this Indenture and all such Financing Statements,
amendments thereto, continuation statements, instruments of further assurance,
or other statements, specific assignments or other instruments or documents and
take any other action that is reasonably necessary to, or that any of the
Servicer, the Trustee deems reasonably necessary or advisable to: (i) Grant more
effectively all or any portion of the Collateral and the Membership Interest
Collateral; (ii) maintain or preserve the Lien Granted under this Indenture (and
the priority thereof) or carry out more effectively the purposes hereof or
thereof; (iii) perfect, maintain the perfection of, publish notice of, or
protect the validity of any Grant made or to be made pursuant to this Indenture;
(iv) enforce any of the Pledged Loans or any of the other Pledged Assets
(including without limitation by cooperating with the Trustee, at the expense of
the Issuer, in filing and recording such Financing Statements against such
Obligors as the Servicer, the Trustee shall deem necessary or advisable from
time to time); (v) preserve and defend title to any Pledged Loans or all or any
other part of the Pledged Assets, and the rights of the Trustee in such Pledged
Loans or other related Pledged Assets, against the claims of all Persons and
parties; or (vi) pay any and all taxes levied or assessed upon all or any part
of any Collateral.
     (iii) The Issuer shall, on or prior to the date of Grant of any Pledged
Loans under this Indenture, deliver or cause to be delivered all original copies
of the Pledged Loan (other than in the case of any Pledged Loans not required
under the terms of the relevant Seller Purchase Agreement to be in the relevant
Loan File), together with the related Loan File, to the Custodian, in suitable
form for transfer by delivery, or accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the
Trustee. Such “original copies” may be provided in microfiche or other
electronic form to the extent permitted under the Custodial Agreement. In the
event that the Issuer receives any other instrument or any writing which, in
either event, evidences a Pledged Loan or other Pledged Assets, the Issuer shall
deliver such instrument or writing to the Custodian to be held as collateral in
which the Collateral Agent has a security interest for the benefit of the
Trustee within two Business Days after the Issuer’s receipt thereof, in suitable
form for transfer by delivery, or accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the
Trustee.
     (iv) The Issuer hereby authorizes the Trustee, and gives the Collateral
Agent its irrevocable power of attorney (which authorization is coupled with an
interest and is irrevocable), in the name of the Issuer or otherwise, to
execute, deliver, file and record any Financing Statement,

76



--------------------------------------------------------------------------------



 



continuation statement, amendment, specific assignment or other writing or paper
and to take any other action that the Trustee in its sole discretion, may deem
necessary or appropriate to further perfect the Lien created hereby. Any
expenses incurred by the Trustee or the Collateral Agent pursuant to the
exercise of its rights under this Section 6.l(t)(iv) shall be for the sole
account and responsibility of the Issuer and payable under Section 13.5 to the
Trustee.
     (u) Management of Resorts. The Issuer hereby covenants and agrees that it
will with respect to each Resort cause the Originator with respect to that
Resort (to the extent that such Originator is otherwise responsible for
maintaining such Resort) to do or cause to be done all things which it may
accomplish with a reasonable amount of cost or effort, in order to maintain each
such Resort (including without limitation all grounds, waters and improvements
thereon) in at least as good condition, repair and working order as would be
customary for prudent managers of similar timeshare properties.
     (v) Amendment to Documents. The Issuer shall not enter into any amendment
to any of the Facility Documents to which it is a party or consent to any
amendment of any Facility Document without the prior written consent of the
Majority Facility Investors.
     (w) Request New Series 2008-A Note Ratings. At any time following the
Advance Decrease Date, the Issuer shall, at the request of the Deal Agent,
request and take all reasonable actions to acquire a renewed rating of the
Series 2008-A Notes from each of the Rating Agencies. The Issuer shall only be
required to make one such request of each Rating Agency, and shall bear all
costs, fees and expenses incurred in connection with such requests.
     Section 6.2. Negative Covenants of the Issuer. So long as any of the
Series 2008-A Notes are outstanding, the Issuer shall not:
     (a) Sales, Liens, Etc., Against Receivables and Related Security. Except
for the releases contemplated under this Indenture sell, assign (by operation of
law or otherwise) or otherwise dispose of, or create or suffer to exist, any
Lien (other than the Lien created by this Indenture or, with respect to
Timeshare Properties relating to Pledged Loans, any Permitted Encumbrances
thereon) upon or with respect to, any Pledged Loan or any other Pledged Assets,
or any interests in either thereof, or upon or with respect to any Collateral or
Membership Interest Collateral under this Indenture. The Issuer shall
immediately notify the Trustee and the Collateral Agent of the existence of any
Lien on any Pledged Loan or any other Pledged Assets, and the Issuer shall
defend the right, title and interest of each of the Issuer and the Collateral
Agent, Trustee and Noteholders in, to and under the Pledged Loans and all other
Pledged Assets, against all claims of third parties.
     (b) Extension or Amendment of Loan Terms. Other than in accordance with
Section 7.5(d), extend (other than as a result of a Timeshare Upgrade), amend,
waive or otherwise modify the terms of any Pledged Loan or permit the rescission
or cancellation of any Pledged Loan, whether for any reason relating to a
negative change in the related Obligor’s creditworthiness or inability to make
any payment under the Pledged Loan or otherwise.

77



--------------------------------------------------------------------------------



 



     (c) Change in Business or Credit Standard and Collection Policies. (i) Make
any change in the character of its business or (ii) make any change in the
Credit Standards and Collection Policies, or (iii) deviate from the exercise of
Customary Practices, which change or deviation would, in any such case,
materially impair the value or collectibility of any Pledged Loan.
     (d) Change in Payment Instructions to Obligors. Add or terminate any bank
as a Control Account Bank (listed on Exhibit E) or make any change in the
instructions to Obligors regarding payments to be made to any Control Account at
a Control Account Bank, unless the Trustee shall have received (i) 30 days’
prior notice of such addition, termination or change; (ii) written confirmation
from the Issuer that after the effectiveness of any such termination, there
shall be at least one (1) Control Account in existence; and (iii) prior to the
effective date of such addition, termination or change, (x) executed copies of
the Control Agreement executed by the new Control Account Bank, the Issuer, the
Trustee and the Servicer and (y) copies of all agreements and documents signed
by either the Issuer or the Control Account Bank with respect to any new Control
Account.
     (e) Stock, Merger, Consolidation, Etc. Consolidate with or merge into or
with any other Person, or purchase or otherwise acquire all or substantially all
of the assets or capital stock, or other ownership interest of, any Person or
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets to any Person, except as expressly permitted under the terms of this
Indenture; provided, however, that nothing in this Section 6.2(e) shall prevent
the Issuer from acquiring, owning or transferring or otherwise disposing of the
limited liability company interests of STCRF in accordance with the provisions
of this Indenture and the other Facility Documents.
     (f) Change in Control. At any time fail to be a wholly owned direct or
indirect subsidiary of the Performance Guarantor and a wholly owned direct or
indirect subsidiary of WCF.
     (g) ERISA Matters. Establish or maintain or contribute to any Benefit Plan
that is covered by Title IV of ERISA.
     (h) Terminate or Reject Loans. Without limiting anything in Section 6.2(b),
terminate or reject any Pledged Loan prior to the end of the term of such Loan,
whether such rejection or early termination is made pursuant to an equitable
cause, statute, regulation, judicial proceeding or other applicable law, unless
prior to such termination or rejection, such Pledged Loan and any related
Pledged Assets have been released from the Lien created by this Indenture.
     (i) Debt. Create, incur, assume or suffer to exist any Debt except as
contemplated by the Facility Documents and any Exchange Notes Indenture.
     (j) Guarantees. Guarantee, endorse or otherwise be or become contingently
liable (including by agreement to maintain balance sheet tests) in connection
with the obligations of any other Person, except endorsements of negotiable
instruments for collection in the ordinary course of business and reimbursement
or indemnification obligations as provided for under this Indenture or as
contemplated by the Facility Documents.

78



--------------------------------------------------------------------------------



 



     (k) Limitation on Transactions with Affiliates. Enter into, or be a party
to any transaction with any Affiliate, except for:
     (i) the transactions contemplated hereby and by the other Facility
Documents; and
     (ii) to the extent not otherwise prohibited under this Indenture, other
transactions upon fair and reasonable terms materially no less favorable to the
Issuer than would be obtained in a comparable arm’s-length transaction with a
Person not an Affiliate.
     (l) Lines of Business. Conduct any business other than that described in
the LLC Agreement, or enter into any transaction with any Person which is not
contemplated by or incidental to the performance of its obligations under the
Facility Documents to which it is a party.
     (m) Limitation on Investments. Make or suffer to exist any loans or
advances to, or extend any credit to, or make any investments (by way of
transfer of property, contributions to capital, purchase of stock or securities
or evidences of indebtedness, acquisition of the business or assets or
otherwise) in, any Affiliate or any other Person except for (i) Permitted
Investments, (ii) the purchase of Loans pursuant to the terms of the Depositor
Purchase Agreement and (iii) the limited liability company interests of STCRF.
     (n) Insolvency Proceedings. Seek dissolution or liquidation in whole or in
part of the Issuer.
     (o) Distributions to Member. Make any distribution to its Member except as
provided in the LLC Agreement.
     (p) Place of Business; Change of Name. Change (x) its type or jurisdiction
of organization from that listed in Section 3.1(i), (y) its name or (z) the
location of its Records relating to the Collateral or its chief executive office
or principal place of business from the location listed in Section 3.1(i),
unless in any such event the Issuer shall have given the Trustee and the
Collateral Agent at least ten (10) days prior written notice thereof and shall
take all action reasonably necessary to amend its existing Financing Statements
and file additional Financing Statements in all applicable jurisdictions
necessary or advisable to maintain the perfection of the Lien of the Collateral
Agent under this Indenture.
     (q) Business Names. Use any trade names, fictitious names, assumed names or
“doing business as” names.
     (r) Subordinated Note. Amend, modify or supplement the Subordinated Note
without the prior written consent of the Majority Facility Investors.
ARTICLE VII
SERVICING OF PLEDGED LOANS

79



--------------------------------------------------------------------------------



 



     Section 7.1. Responsibility for Loan Administration. The Servicer shall
manage, administer, service and make collections on the Pledged Loans on behalf
of the Trustee on behalf of the Noteholders and Issuer. Without limiting the
generality of the foregoing, but subject to all other provisions hereof, the
Trustee and the Issuer grant to the Servicer a limited power of attorney to
execute and the Servicer is hereby authorized and empowered to so execute and
deliver, on behalf of itself, the Issuer and the Trustee or any of them, any and
all instruments of satisfaction or cancellation or of partial or full release or
discharge and all other comparable instruments with respect to the Pledged
Loans, any related Mortgages and the related Timeshare Properties, but only to
the extent deemed necessary by the Servicer.
     The Trustee, the Issuer and the Collateral Agent, at the request of a
Servicing Officer, shall furnish the Servicer with any documents in its
possession reasonably requested or take any action reasonably requested,
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder (subject, in the case of requests for documents
contained in any Loan Files, to the requirements of Section 6.1(l)(ii)).
     Wyndham Consumer Finance, Inc. is hereby appointed as the Servicer until
such time as any Service Transfer shall be effected under Article XII.
     Section 7.2. Standard of Care. In managing, administering, servicing and
making collections on the Pledged Loans pursuant to this Indenture, the Servicer
will exercise that degree of skill and care consistent with Customary Practices
and the Credit Standards and Collection Policies.
     Section 7.3. Records. The Servicer shall, during the period it is Servicer
hereunder, maintain such books of account, computer data files and other records
as will enable the Trustee to determine the status of each Pledged Loan and will
enable such Loan to be serviced in accordance with the terms of this Indenture
by a Successor Servicer following a Service Transfer.
     Section 7.4. Series 2008-A Loan Schedule. The Servicer shall at all times
maintain the Series 2008-A Loan Schedule and electronically provide to the
Trustee, the Issuer, the Collateral Agent and the Custodian a current, complete
copy of the Series 2008-A Loan Schedule. The Series 2008-A Loan Schedule may be
in one or multiple documents including an original listing and monthly
amendments listing changes.
     Section 7.5. Enforcement.
     (a) The Servicer will, consistent with Section 7.2, act with respect to the
Pledged Loans in such manner as will maximize the receipt of Collections in
respect of such Pledged Loans (including, to the extent necessary, instituting
foreclosure proceedings against the Timeshare Property, if any, underlying a
Pledged Loan or disposing of the underlying Timeshare Property, if any).
     (b) The Servicer may sue to enforce or collect upon Pledged Loans, in its
own name, if possible, or as agent for the Issuer. If the Servicer elects to
commence a legal proceeding to enforce a Pledged Loan, the act of commencement
shall be deemed to be an automatic assignment of the Pledged Loan to the
Servicer for purposes of collection only. If, however, in

80



--------------------------------------------------------------------------------



 



any enforcement suit or legal proceeding it is held that the Servicer may not
enforce a Pledged Loan on the grounds that it is not a real party in interest or
a holder entitled to enforce the Pledged Loan, the Trustee on behalf of the
Issuer shall, at the Servicer’s expense, take such steps as the Servicer and the
Trustee may mutually agree are necessary (such agreement not to be unreasonably
withheld) to enforce the Pledged Loan, including bringing suit in its name or
the name of the Issuer. The Servicer shall provide to the Trustee reasonable
security or indemnity against the costs, expenses and liabilities which may be
incurred thereby.
     (c) The Servicer, upon notice to the Trustee, may grant to the Obligor on
any Pledged Loan any rebate, refund or adjustment out of the appropriate
Collection Account that the Servicer in good faith believes is required as a
matter of law; provided that, on any Business Day on which such rebate, refund
or adjustment is to be paid hereunder, such rebate, refund or adjustment shall
only be paid to the extent of funds otherwise available for distribution from
the Collection Account.
     (d) The Servicer will not extend, amend, waive or otherwise modify the
terms of any Pledged Loan or permit the rescission or cancellation of any
Pledged Loan, whether for any reason relating to a negative change in the
related Obligor’s creditworthiness or inability to make any payment under the
Pledged Loan or otherwise other than in accordance with Customary Practices.
     (e) The Servicer shall have the discretion to sell the collateral which
secures any Defaulted Loans free and clear of the Lien of this Indenture, in
exchange for cash, in accordance with Customary Practices and Credit Standards
and Collection Policies. All proceeds of any such sale of such collateral shall
be deposited by the Servicer into the Collection Account.
     (f) The Servicer shall not sell any Defaulted Loan or any collateral
securing a Defaulted Loan to any Seller or Originator except for an amount at
least equal to the fair market value thereof.
     (g) Notwithstanding any other provision of this Indenture, the Servicer
shall have no obligation to, and shall not, foreclose on the collateral securing
any Pledged Loan unless the proceeds from such foreclosure will be sufficient to
cover the expenses of such foreclosure. Notwithstanding any other provision of
this Indenture, proceeds from the foreclosure by the Servicer on the collateral
securing any Pledged Loans shall first be applied by the Servicer to reimburse
itself for the expenses of such foreclosure, and any remaining proceeds shall be
deposited into the Collection Account.
     Section 7.6. Trustee and Collateral Agent to Cooperate. Upon request of a
Servicing Officer, the Trustee and the Collateral Agent shall perform such other
acts as are reasonably requested by the Servicer (including without limitation
the execution of documents) and otherwise cooperate with the Servicer in
enforcement of the Trustee’s rights and remedies with respect to Pledged Loans.
     Section 7.7. Other Matters Relating to the Servicer. The Servicer is hereby
authorized and empowered to:

81



--------------------------------------------------------------------------------



 



     (a) advise the Trustee in connection with the amount of withdrawals from
Accounts in accordance with the provisions of this Indenture;
     (b) execute and deliver, on behalf of the Issuer, any and all instruments
of satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Pledged Loans and, after
the delinquency of any Pledged Loan and to the extent permitted under and in
compliance with applicable law and regulations, to commence enforcement
proceedings with respect to such Pledged Loan including without limitation the
exercise of rights under any power-of-attorney granted in any Pledged Loan; and
     (c) make any filings, reports, notices, applications, registrations with,
and to seek any consents or authorizations from the Securities and Exchange
Commission and any state securities authority on behalf of the Issuer as may be
necessary or advisable to comply with any federal or state securities or
reporting requirements laws.
     Prior to the occurrence of an Event of Default hereunder, the Trustee
agrees that, it shall promptly follow the instructions of the Servicer duly
given to withdraw funds from the Accounts in accordance with the terms hereof.
     Section 7.8. Servicing Compensation. As compensation for its servicing
activities hereunder, the Servicer shall be entitled to receive the Monthly
Servicer Fee which shall be calculated under this Indenture and be paid to the
Servicer pursuant to the terms of this Indenture.
     Section 7.9. Costs and Expenses. The costs and expenses incurred by the
Servicer in carrying out its duties hereunder, including without limitation the
fees and expenses incurred in connection with the enforcement of Pledged Loans,
shall be paid by the Servicer and the Servicer shall be entitled to
reimbursement hereunder from the Issuer as provided herein. Failure by the
Servicer to receive reimbursement shall not relieve the Servicer of its
obligations under this Indenture.
     Section 7.10. Representations and Warranties of the Servicer. The Servicer
hereby represents and warrants to the Trustee and the Collateral Agent as of the
date of this Indenture and represents to the Noteholders as of the Closing Date:
     (a) Organization and Good Standing. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full corporate power, authority, and legal right to own its
property and conduct its business as such properties are presently owned and
such business is presently conducted, and to execute, deliver and perform its
obligations under this Indenture. The Servicer is duly qualified to do business
and is in good standing as a foreign corporation, and has obtained all necessary
licenses and approvals in each jurisdiction necessary for the enforcement of
each Pledged Loan or in which failure to qualify or to obtain such licenses and
approvals would have a Material Adverse Effect.
     (b) Due Authorization. The execution and delivery by the Servicer of each
of the Facility Documents to which it is a party, and the consummation by the
Servicer of the transactions contemplated hereby and thereby have been duly
authorized by the Servicer by all necessary corporate action on the part of the
Servicer.

82



--------------------------------------------------------------------------------



 



     (c) Binding Obligations. Each of the Facility Documents to which Servicer
is a party constitutes a legal, valid and binding obligation of the Servicer
enforceable against the Servicer in accordance with its terms, except as such
enforceability may be subject to or limited by applicable Debtor Relief Laws and
except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity).
     (d) No Conflict; No Violation. The execution and delivery by the Servicer
of each of the Facility Documents to which the Servicer is a party, and the
performance by the Servicer of the transactions contemplated by such agreements
and the fulfillment by the Servicer of the terms hereof and thereof applicable
to the Servicer, will not conflict with, violate, result in any breach of the
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under any provision of any existing law or regulation or any
order or decree of any court applicable to the Servicer or its certificate of
incorporation or bylaws or any material indenture, contract, agreement,
mortgage, deed of trust or other material instrument, to which the Servicer is a
party or by which it is bound, except where such conflict, violation, breach or
default would not have a Material Adverse Effect.
     (e) No Proceedings. There are no proceedings or investigations pending or,
to the knowledge of the Servicer threatened, against the Servicer, before any
court, regulatory body, administrative agency, or other tribunal or governmental
instrumentality (i) asserting the invalidity of this Indenture or any of the
other Facility Documents, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Indenture or any of the other Facility
Documents, (iii) seeking any determination or ruling that, in the reasonable
judgment of the Servicer, would adversely affect the performance by the Servicer
of its obligations under this Indenture or any of the other Facility Documents,
(iv) seeking any determination or ruling that would adversely affect the
validity or enforceability of this Indenture or any of the other Facility
Documents or (v) seeking any determination or ruling that would have a Material
Adverse Effect.
     (f) All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or any governmental body or official required in
connection with the execution and delivery by the Servicer of this Indenture or
of the other Facility Documents to which it is a party or the performance by the
Servicer of the transactions contemplated hereby and thereby and the fulfillment
by the Servicer of the terms hereof and thereof, have been obtained, except
where the failure so to do would not have a Material Adverse Effect.
     Section 7.11. Additional Covenants of the Servicer. The Servicer further
agrees as provided in this Section 7.11.
     (a) Change in Payment Instructions to Obligors. The Servicer will not add
or terminate any bank as a Control Account Bank from those listed on Exhibit E
or make any change in its instructions to Obligors regarding payments to be made
to any Control Account Bank, unless the Trustee shall have received (i) 30
Business Days’ prior notice of such addition, termination or change and
(ii) prior to the effective date of such addition, termination or change,
(x) fully executed copies of the new or revised Control Agreement executed by
the new Control Account Bank, the Issuer, the Trustee and the Servicer and
(y) copies of all agreements and documents signed by either the Issuer or the
Control Account Bank with respect to any new Control Account.

83



--------------------------------------------------------------------------------



 



     (b) Collections. The Servicer shall hold any Collections or other proceeds
of the Collateral received directly by it in trust for the benefit of the
Trustee and deposit such Collections or other proceeds into the Collection
Account as soon as practicable but in any event within two Business Days
following the Servicer’s receipt thereof.
     (c) Compliance with Requirements of Law. The Servicer will maintain in
effect all qualifications required under all relevant laws, rules, regulations
and orders in order to service each Pledged Loan, and shall comply in all
material respects with all applicable laws, rules, regulations and orders with
respect to it, its business and properties, and the servicing of the Pledged
Loans (including without limitation the laws, rules and regulations of each
state governing the sale of timeshare contracts).
     (d) Protection of Rights. The Servicer will take no action that would
impair in any material respect the rights of any of the Collateral Agent or the
Trustee in the Pledged Loans or any other the Collateral, or violate the
Collateral Agency Agreement.
     (e) Credit Standards and Collection Policies. The Servicer will comply in
all material respects with the Credit Standards and Collection Policies and
Customary Practices with respect to each Pledged Loan.
     (f) Notice to Obligors. The Servicer will ensure that the Obligor of each
Pledged Loan either:
          (1) has been instructed, pursuant to the Servicer’s routine
distribution of a periodic statement to such Obligor next succeeding:

  (A)   the date the Loan becomes a Pledged Loan, or     (B)   the day on which
a PAC ceased to apply to such Pledged Loan, in the case of a Pledged Loan
formerly subject to a PAC,

but in no event later than the then next-succeeding due date for a Scheduled
Payment under the related Pledged Loan, to remit Scheduled Payments thereunder
to a Post Office Box for credit to the Control Account, or directly to the
Control Account, in each case maintained at a Control Account Bank pursuant to
the terms of a Control Agreement,
          (2) has entered into a PAC, pursuant to which a deposit account of
such Obligor is made subject to a pre-authorized debit in respect of Scheduled
Payments as they become due and payable, and the Servicer has, and has caused
each of the Control Account Bank and/or the Trustee, to take all necessary and
appropriate action to ensure that each such pre-authorized debit is credited
directly to the Control Account or the Collection Account;
          (3) has authorized Scheduled Payments from a credit card of such
Obligor pursuant to a Credit Card Account, and the Servicer has taken all
necessary and appropriate action to ensure that each such payment is credited
directly to the Control Account or another account for immediate transfer to the
Collection Account; or

84



--------------------------------------------------------------------------------



 



          (4) has authorized electronic transfer of payments through Western
Union, and the Servicer has taken all necessary and appropriate action to ensure
that each such transfer is credited directly to the Control Account or another
account for immediate transfer to the Collection Account.
     (g) Relocation of Servicer. The Servicer shall give the Trustee, the
Collateral Agent and each Rating Agency at least 30 days, prior written notice
of any relocation of any office from which it services Pledged Loans or keeps
records concerning the Pledged Loans. The Servicer shall at all times maintain
each office from which it services Pledged Loans within the United States of
America.
     (h) Instruments. The Servicer will not remove any portion of the Pledged
Loans or other collateral that consists of money or is evidenced by an
instrument, certificate or other writing (including any Pledged Loan) from the
jurisdiction in which it is then held unless the Trustee has first received an
Opinion of Counsel to the effect that the Lien created by this Indenture with
respect to such property will continue to be maintained after giving effect to
such action or actions; provided, however, that each Custodian, the Collateral
Agent and the Servicer may remove Loans from such jurisdiction to the extent
necessary to satisfy any requirement of law or court order, in all cases in
accordance with the provisions of the Custodial Agreement, the Collateral Agency
Agreement and this Indenture.
     (i) Series 2008-A Loan Schedule. The Servicer will promptly amend the
related Series 2008-A Loan Schedule to reflect terms or discrepancies that
become known to the Servicer at any time.
     (j) Segregation of Collections. The Servicer will, with respect to the
Control Account either (i) prevent the deposit into such account of any funds
other than Collections in respect of Pledged Loans or (ii) enter into an
intercreditor agreement with other entities which have an interest in the
amounts in the Control Account to allocate the Collections with respect to
Pledged Loans to the Issuer and transfer such amounts to the Trustee for deposit
into the appropriate Collection Account; (provided that, the covenant in clause
(i) of this paragraph (j) shall not be breached to the extent funds not
constituting Collections in respect of Pledged Loans are inadvertently deposited
into such Control Account and are promptly segregated and remitted to the owner
thereof.
     (k) Terminate or Reject Loans. Except to the extent necessary to address
defects in the sales process or in cases of exceptional hardship of the Obligor,
and without limiting anything in Section 6.2(b), the Servicer will not terminate
any Pledged Loan prior to the end of the term of such Loan, whether such early
termination is made pursuant to an equitable cause, statute, regulation,
judicial proceeding or other applicable law, unless prior to such termination,
the Issuer consents and any related Pledged Assets have been released from the
Lien of this Indenture.

85



--------------------------------------------------------------------------------



 



     (l) Change in Business or Credit Standards and Collection Policies. The
Servicer will not make any change in the Credit Standards and Collection
Policies or deviate from the exercise of Customary Practices, which change or
deviation would materially impair the value or collectibility of any Pledged
Loan.
     (m) Keeping of Records and Books of Account. The Servicer shall maintain
and implement administrative and operating procedures (including without
limitation an ability to recreate records evidencing the Pledged Loans in the
event of the destruction or loss of the originals thereof) and keep and
maintain, all documents, books, records and other information reasonably
necessary or advisable for the collection of all Pledged Loans (including
without limitation records adequate to permit the daily identification of all
Collections with respect to, and adjustments of amounts payable under, each
Pledged Loan).
     (n) Issuer Excluded Excess Amount. If on any Determination Date the
weighted average FICO Score of all Loans with an original term of longer than
84 months as of the last day of the immediately preceding Due Period is not at
least 655 (the “7-Year Loans Restriction”), then the Servicer shall, at the
direction of the Issuer, specify in writing Loans to be included in the FICO
Score of 7-Year Loans Excess Amount such that, upon such inclusion, the 7-Year
Loans Restriction shall be fulfilled. If on any Determination Date the weighted
average FICO Score of all Loans with an original term of longer than 120 months
as of the last day of the immediately preceding Due Period is not at least 730
(the “10-Year Loans Restriction”), then the Servicer shall, at the direction of
the Issuer, specify in writing Loans to be included in the FICO Score of 10-Year
Loans Excess Amount such that, upon such inclusion, the 10-Year Loans
Restriction shall be fulfilled.
     (o) No Impermissibly Modified Loan. The Servicer shall not take any action
that would cause a Loan to be an Impermissibly Modified Loan.
     Section 7.12. Servicer not to Resign. The entity then serving as Servicer
shall not resign from the obligations and duties hereby imposed on it hereunder
except upon determination that (i) the performance of its duties hereunder is no
longer permissible under applicable law, (ii) there is no reasonable action
which can be taken to make the performance of its duties hereunder permissible
under applicable law and (iii) a Successor Servicer shall have been appointed
and accepted the duties as Servicer pursuant to Section 12.2. Any such
determination permitting the resignation of the Servicer pursuant to clause
(i) of the preceding sentence shall be evidenced by an Opinion of Counsel to
such effect delivered to the Trustee. No such resignation shall be effective
until a Successor Servicer shall have assumed the responsibilities and
obligations of the Servicer in accordance with Section 12.2.
     Section 7.13. Merger or Consolidation of, or Assumption of the Obligations
of Servicer.
     The Servicer shall not consolidate with or merge into any other corporation
or convey or transfer its properties and assets substantially as an entirety to
any Person unless:
     (i) the corporation formed by such consolidation or into which the Servicer
is merged or the Person which acquires by conveyance or transfer the properties
and assets of the Servicer substantially as an

86



--------------------------------------------------------------------------------



 



entirety shall be a corporation organized and existing under the laws of the
United States of America or any state or the District of Columbia and, if the
Servicer is not the surviving entity, shall expressly assume by an agreement
supplemental hereto, executed and delivered to the Trustee in form satisfactory
to the Trustee, the performance of every covenant and obligation of the Servicer
hereunder;
     (ii) the Servicer has delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel each stating that such consolidation, merger, conveyance
or transfer and such supplemental agreement comply with this Section 7.13, and
all conditions precedent provided for herein relating to such transaction have
been satisfied;
     (iii) the Rating Agency Condition has been satisfied with respect to such
consolidation, amendment, merger, conveyance or transfer; and
     (iv) immediately prior to and after the consummation of such merger,
consolidation, conveyance or transfer, no event which, with notice or passage of
time or both, would become a Servicer Default under the terms of this Indenture
shall have occurred and be continuing.
     Section 7.14. Examination of Records. Each of the Issuer and the Servicer
shall clearly and unambiguously identify each Pledged Loan in its respective
computer or other records to reflect that such Pledged Loan has been Granted to
the Collateral Agent pursuant to this Indenture. Each of the Issuer and the
Servicer shall, prior to the sale or transfer to a third party of any Loan
similar to the Pledged Loans held in its custody, examine its computer and other
records to determine that such Loan is not a Pledged Loan.
     Section 7.15. Delegation of Duties. In the ordinary course of business, the
Servicer, including any Successor Servicer, may at any time delegate any duties
hereunder to any Person who agrees to conduct such duties in accordance with the
terms of this Indenture, and any such Person to whom such duties have been
delegated may be terminated concurrently with the termination of the Servicer
hereunder. Any such delegations shall not constitute a resignation within the
meaning of Section 7.12 of this Indenture. Notwithstanding anything to the
contrary contained herein, or in any agreement relating to such delegations, the
Servicer shall remain obligated and liable to the Trustee, the Issuer, the
Collateral Agent and the Noteholders for the servicing and administration of the
Pledged Loans in accordance with the provisions of this Indenture to the same
extent and under the same terms and conditions as if it alone were servicing and
administering the Pledged Loans.
     Section 7.16. Servicer Advances. On or before each Determination Date the
Servicer may deposit into the Collection Account an amount equal to the
aggregate amount of Servicer Advances, if any, with respect to Scheduled
Payments on Pledged Loans for the preceding Due Period which are not received on
or prior to such Determination Date. Such Servicer Advances shall be included as
Available Funds. Neither the Servicer, any Successor Servicer nor the Trustee,
acting as Servicer, shall have any obligation to make any Servicer Advance and
may

87



--------------------------------------------------------------------------------



 



refuse to make a Servicer Advance for any reason or no reason. The Servicer
shall not make any Servicer Advance that, after reasonable inquiry and in its
sole discretion, it determines is unlikely to be ultimately recoverable from
subsequent payments or collections or otherwise with respect to the Pledged Loan
with respect to which such Servicer Advance is proposed to be made.
     Section 7.17. Fair Market Value of Defaulted Loans. For the purpose of
Section 7.5(f), no Defaulted Loan or Collateral related thereto shall be sold to
any Seller or Originator unless the cash proceeds of such sale are at least
equal to the fair market value of such Pledged Loan. For this purpose, “fair
market value” shall mean initially, an amount equal to 25% of the original sale
price of the related Timeshare Property and, in the event either the Issuer or
the applicable Seller or Originator shall determine that such percentage is not
reflective of the fair market value of the Pledged Loan or Collateral related
thereto, the Issuer and the applicable Seller or Originator shall determine the
fair market value of such Pledged Loan or Collateral related thereto, as a
percentage of the original sale price of the related Timeshare Property. Prior
to any such determination of a revised fair market value, written notice of such
determination including, in reasonable detail, the calculation thereof, shall be
given by the Servicer to each Funding Agent. Any such determination shall be
based on the historical inventory cost of the applicable Seller or Originator
consistent with the cost of goods sold.
ARTICLE VIII
REPORTS
     Section 8.1. Monthly Report to Trustee. On or before 3:00 p.m., New York
City time, on the Determination Date prior to each Payment Date, the Servicer
shall transmit to the Trustee in a form or forms acceptable to the Trustee
information necessary to make payments and transfer funds as provided in
Article IV, and the Servicer shall produce the Settlement Statement for such
Payment Date. Transmission of such information to the Trustee shall be deemed to
be a representation and warranty by the Servicer to the Trustee and the
Noteholders that such information is true and correct in all material respects.
At the option of the Servicer, the Settlement Statement may be combined with the
Monthly Servicing Report described in Section 8.2 and delivered to the Trustee
as one report.
     Section 8.2. Monthly Servicing Reports. On each Determination Date, the
Servicer shall deliver to the Trustee, the Issuer and each Rating Agency the
Monthly Servicing Report in the form set forth in Exhibit C with such additions
as the Trustee may from time to time request, together with a certificate of a
Servicing Officer substantially in the form of Exhibit C, certifying the
accuracy of such report and that no Event of Default, Potential Event of
Default, Amortization Event or Potential Amortization Event has occurred, or if
such event has occurred and is continuing, specifying the event and its status.
Such certificate shall also identify which, if any, Pledged Loans have become
Defective Loans or Defaulted Loans during the preceding Due Period.
     Section 8.3. Other Data. In addition, the Servicer shall at the reasonable
request of the Trustee, the Issuer or a Rating Agency, furnish to the Trustee,
the Issuer or such Rating Agency such underlying data as can be generated by the
Servicer’s existing data processing system without undue modification or
expense; provided, however, nothing in this Section 8.3 shall permit any of the
Trustee, the Issuer or any Rating Agency to materially change or modify the
ongoing data reporting requirements under this Article VIII.

88



--------------------------------------------------------------------------------



 



     Section 8.4. Annual Servicer’s Certificate. The Servicer will deliver to
the Issuer, the Trustee and each Rating Agency within forty-five (45) days after
the end of each fiscal year, beginning with the fiscal year, ending December 31,
2008, an Officer’s Certificate stating that (a) a review of the activities of
the Servicer during the preceding calendar year (or, in the case of the first
such Officer’s Certificate, the period since the Closing Date) and of its
performance under this Indenture during such period was made under the
supervision of the officer signing such certificate and (b) to the Servicer’s
knowledge, based on such review, the Servicer has fully performed all of its
obligations under this Indenture for the relevant time period, or, if there has
been a default in the performance of any such obligation, specifying each such
default known to such officer and the nature and status thereof.
     Section 8.5. Notices to WCF. In the event that WCF is not acting as
Servicer, any Successor Servicer appointed and acting pursuant to Section 12.2
shall deliver or make available to the Issuer and WCF each certificate and
report required to be prepared, forwarded or delivered thereafter pursuant to
the provisions of this Article VIII.
     Section 8.6. Delivery of Reports to Deal Agent. The Servicer shall on each
date it delivers a report to the Trustee under Section 8.1 or 8.2 above deliver
a copy of each such report to the Deal Agent and each Funding Agent.
     Section 8.7. Tax Reporting. The Trustee shall file or cause to be filed
with the Internal Revenue Service and furnish or cause to be furnished to
Noteholders Information Reporting Forms 1099, together with such other
information, reports or returns at the time or times and in the manner required
by the Internal Revenue Code consistent with the treatment of the Series 2008-A
Notes as indebtedness of the Issuer for federal income tax purposes.
ARTICLE IX
INDEMNITIES
     Section 9.1. Liabilities to Obligors. No obligation or liability to any
Obligor under any of the Pledged Loans is intended to be assumed by the Trustee
or the Noteholders under or as a result of this Indenture and the transactions
contemplated hereby and, to the maximum extent permitted by law, the Trustee and
the Noteholders expressly disclaim any such obligation and liability.
     Section 9.2. Tax Indemnification. The Issuer agrees to pay, and to
indemnify, defend and hold harmless the Trustee, the Servicer and the
Noteholders from, any taxes which may at any time be asserted with respect to,
and as of the date of, the Grant of the Pledged Loans to the Collateral Agent
for the benefit of the Trustee, the Servicer and the Noteholders, including
without limitation any sales, gross receipts, general corporation, personal
property, privilege or license taxes (but not including any federal, state or
other income or intangible asset taxes arising out of the issuance of the
Series 2008-A Notes or distributions with respect thereto, other than any such
intangible asset taxes in respect of a jurisdiction in which the indemnified
person is not otherwise subject to tax on its intangible assets) and costs,
expenses and reasonable counsel fees in defending against the same.

89



--------------------------------------------------------------------------------



 



     Section 9.3. Servicer’s Indemnities. Each entity serving as Servicer shall
defend and indemnify the Issuer and the Trustee against any and all costs,
expenses, losses, damages, claims and liabilities, including reasonable fees and
expenses of counsel and expenses of litigation, in respect of any action taken,
or failure to take any action by such entity as Servicer (but not by any
predecessor or successor Servicer) with respect to this Indenture or any Pledged
Loan; provided, however, that such indemnity shall apply only in respect of any
negligent action taken, or negligent failure to take any action, or reckless
disregard of duties hereunder, or bad faith or willful misconduct by the
Servicer. This indemnity shall survive any Service Transfer (but a Servicer’s
obligations under this Section 9.3 shall not relate to any actions of any
Successor Servicer after a Service Transfer) and any payment of the amount owing
hereunder or under this Indenture or any release by the Issuer of any such
Pledged Loan.
     Section 9.4. Operation of Indemnities. Indemnification under this
Article IX shall include without limitation reasonable fees and expenses of
counsel and expenses of litigation. If the Servicer has made any indemnity
payments to the Trustee, the Noteholders or the Issuer pursuant to this
Article IX and if either the Trustee, the Noteholders or the Issuer thereafter
collect any of such amounts from others, the Trustee, the Noteholders or the
Issuer will promptly repay such amounts collected to the Servicer without
interest.
ARTICLE X
AMORTIZATION EVENTS
     Section 10.1. Amortization Events. If one or more of the following events
shall occur and be continuing:
     (a) the Issuer fails to pay in full the Senior Notes Interest due and
payable on the Series 2008-A Notes on any Payment Date and such failure
continues for two Business Days; provided, however, that if the Issuer has made
deposits of Collections to the Collection Account in an amount sufficient to
make such interest payment when due in accordance with the Priority of Payments,
but the payment cannot be made in a timely manner as a result of circumstances
beyond the Issuer’s control, the grace period shall be extended to three
Business Days;
     (b) the Issuer fails to pay in full the principal of the Series 2008-A
Notes on or before the Mandatory Redemption Date;
     (c) any Event of Default occurs;
     (d) a Servicer Default occurs;
     (e) the amount on deposit in the Reserve Account is less than the Reserve
Required Amount for any three consecutive Business Days;
     (f) the Four Month Default Percentage as of any Payment Date exceeds 1.25%;

90



--------------------------------------------------------------------------------



 



     (g) the Three Month Rolling Average Delinquency Ratio as calculated for any
Payment Date exceeds 4.0%;
     (h) on any Payment Date, the Gross Excess Spread Percentage for the related
Due Period is less than 2.75%;
     (i) a Change of Control with respect to a Seller (other than WCF, WVRI or
WRDC) occurs without the prior satisfaction of the Rating Agency Condition and
the prior written consent of the Required Facility Investors, or a Change of
Control with respect to the Issuer, the Depositor, WCF, WVRI or WRDC occurs
without the prior satisfaction of the Rating Agency Condition and the prior
written consent of each of the Funding Agents;
     (j) if (i) any WorldMark Loans are then included in the Pledged Loans and
(ii) (A) WorldMark voluntarily incurs or at any time becomes voluntarily liable
for any Debt (other than customary trade payables), (B) any of WorldMark’s
property becomes subject to any Liens, other than utility or other easements or
licenses unrelated to any debt of WorldMark or Liens that do not exceed, in the
aggregate, $100,000 or (C) WorldMark involuntarily incurs or is liable for any
debt or its property becomes involuntarily subject to any Liens (other than
utility or similar easements or licenses unrelated to any debt of WorldMark)
that individually or in the aggregate (with respect to all such Debt and the
obligations secured by all such Liens) exceed $1,000,000;
     (k) [reserved];
     (l) the Notes Principal Amount on any Payment Date (without giving effect
to any Increase on such date) exceeds the Borrowing Base Amortization Trigger
Amount as of such Payment Date and the Issuer fails on such Payment Date either
(i) to pay in full an amount of principal on the Series 2008-A Notes equal to
such excess or (ii) to pledge Loans as Collateral with Loan Balances in an
amount such that the Borrowing Base Amortization Trigger Amount would have been
at least equal to the Notes Principal Amount on such date;
     (m) an Insolvency Event occurs with respect to any Seller of Series 2008-A
Loans or the Parent Corporation;
     (n) Wyndham Worldwide fails to perform under the terms of the Performance
Guaranty or the Performance Guaranty shall cease to be in full force and effect;
     (o) the Notes Principal Amount shall at any time exceed the Adjusted Loan
Balance;
     (p) failure on the part of the Depositor duly to observe or perform any
covenants or agreements of the Depositor set forth in any of the Facility
Documents to which the Depositor is a party (other than any failure described in
any other clause of this Section 10.1) and such failure continues unremedied for
a period of 30 days after the earlier of the date on which the Depositor has
actual knowledge of the failure and the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to the
Depositor by the Issuer, the Trustee or any Noteholder;
     (q) any representation and warranty made by the Depositor in any Facility
Document shall prove to have been incorrect in any material respect when made
and the Depositor is not in

91



--------------------------------------------------------------------------------



 



compliance with such representation or warranty within 30 days after the earlier
of the date on which the Depositor has actual knowledge of such breach and the
date on which written notice of such breach requiring that such breach be
remedied, shall have been given to the Depositor by the Issuer, the Trustee or
any Noteholder;
     (r) the Securitized Pool Three Month Rolling Average Delinquency Percentage
exceeds 5.0% for four consecutive Payment Dates; or
     (s) the Securitized Pool Four Month Default Percentage exceeds 1.0% for
four consecutive Payment Dates;
then, in the case of an event described in any clause except clause (a)(1),
(c) or (e) of the Events of Default in Section 11.1, or clause (b) or (m) above,
the Deal Agent at the direction of the Majority Facility Investors, or, with
respect to an event described in clause (j), (l) or (n), the Deal Agent, at the
direction of any Funding Agent, by notice given in writing to the Issuer, the
Servicer and the Trustee, may declare that an Amortization Event has occurred as
of the date of such notice and, in the case of any event described in clause
(a)(1), (c) or (e) of the Events of Default in Section 11.1, or clause (b) or
(m) of this Section 10.1, an Amortization Event will occur immediately upon the
occurrence of such event without any notice or other action on the part of the
Deal Agent, the Trustee or any other entity.
ARTICLE XI
EVENTS OF DEFAULT
     Section 11.1. Events of Default. If any of the following events occur:
     (a) Failure on the part of the Issuer (1) to repay the Notes Principal
Amount in full on or before the Mandatory Redemption Date, (2) to repay the
Notes Principal Amount in full on or before the Maturity Date, (3) to make or
cause to be made any payment or deposit required by the terms of this Indenture
or any other Document on or before the date such payment or deposit is required
to be made and such failure remains unremedied for two Business Days (provided,
however, that if the Issuer is unable to make a payment or deposit when due and
such failure is as a result of circumstances beyond the Issuer’s control, the
grace period shall be extended to three Business Days), (4) on or after the
Initial Advance Date, to provide a Hedge Agreement meeting the requirements of
Section 4.7 and such failure continues for five Business Days, (5) if the Hedge
Provider ceases to be a Qualified Hedge Provider, to enter into a Hedge
Agreement with a Qualified Hedge Provider by one of the methods set forth in
Section 4.8 within the five days provided in Section 4.8 and such failure
continues for five Business Days beyond the period allowed in Section 4.8, or
(6) to duly to observe or perform or cause to be observed or performed any
covenant or agreement of the Issuer set forth in this Indenture or any other
Facility Document to which the Issuer is a party (other than these events caused
in clause (1), (2), (3), (4) or (5) of this subsection), which continues
unremedied for a period of 30 days (or five Business Days, in the case of
Section 6.1(b), (f), (g)(2) or (g)(3) or 6.2(a), (c), (d), (e), (i), (l), (n),
(o) or (p)) after the earlier of (x) the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to an officer
of the Issuer by the Trustee or any Noteholder or (y) the date on which an
officer of the Issuer has actual knowledge thereof;

92



--------------------------------------------------------------------------------



 



     (b) any representation or warranty made by the Issuer with respect to
itself in this Indenture shall prove to have been incorrect in any material
respect when made and has a material adverse effect on the Trustee’s or the
Collateral Agent’s interest in the Pledged Loans and other related Pledged
Assets and the Issuer is not in compliance with such representation or warranty
within ten Business Days after the earlier of the date on which the Issuer or a
Responsible Officer of the Trustee has actual knowledge of such breach and the
date on which written notice of such breach requiring that such breach be
remedied, shall have been given to the Issuer by the Trustee or any Noteholder;
     (c) (1) an Insolvency Event shall occur with respect to the Depositor or
the Issuer, or (2) an Insolvency Event shall occur with respect to any Seller of
Series 2008-A Loans or the Parent Corporation;
     (d) the Issuer shall become an “investment company” or shall become under
the control of an “investment company” within the meaning of the Investment
Company Act; or
     (e) the Servicer shall have been terminated following a Servicer Default,
and a Successor Servicer shall not have been appointed or such appointment shall
not have been accepted within five Business Days after the date of the
termination stated in the Termination Notice and the Trustee is not acting as
Servicer;
     THEN, in the case of the event described in subparagraph (a)(1), (a)(5),
(a)(6) or (c)(2), after the applicable grace period, if any, set forth in such
subparagraphs, the Majority Facility Investors by notice given in writing to the
Issuer (and to the Trustee) may declare that an event of default has occurred as
of the date of such notice, and in the case of any event described in
subparagraph (a)(2), (a)(3), (a)(4), (b), (c)(1), (d) or (e), an Event of
Default shall occur without any notice or other action on the part of the Deal
Agent, immediately upon the occurrence of such event and shall continue unless
waived in writing by each of the Funding Agents.
     Section 11.2. Acceleration of Maturity; Rescission and Annulment.
     (a) If an Event of Default described in paragraph (a)(1), (a)(2), (a)(3),
(a)(4), (a)(5), (a)(6), (b), (c)(2), (d) or (e) of Section 11.1 should occur and
be continuing, then and in every such case the Majority Facility Investors may
declare all the Series 2008-A Notes to be immediately due and payable, by a
notice in writing to the Issuer and to the Trustee, and upon any such
declaration the unpaid principal amount of the Series 2008-A Notes, together
with accrued or accreted and unpaid interest thereon through the date of
acceleration, shall become immediately due and payable. If an Event of Default
described in paragraph (c)(1) of Section 11.1 should occur then and in every
such case the Series 2008-A Notes together with accrued or accreted and unpaid
interest through the date of acceleration, shall become automatically and
immediately due and payable.
     (b) If an Event of Default has occurred and the maturity of the
Series 2008-A Notes has been accelerated, such acceleration may be rescinded or
annulled by each of the Funding Agents by written notice to the Issuer and the
Trustee.
     Section 11.3. Collection of Indebtedness and Suits for Enforcement by
Trustee. The Issuer covenants that if the Series 2008-A Notes are accelerated
following the occurrence of an

93



--------------------------------------------------------------------------------



 



Event of Default, and such acceleration has not been rescinded and annulled, the
Issuer shall, upon demand of the Trustee, pay to it, for the benefit of the
Noteholders, the whole amount then due and payable on the Series 2008-A Notes
for principal and interest, with interest upon the overdue principal and upon
overdue installments of interest to the extent that payment of such interest
shall be legally enforceable; and, in addition thereto, such further amount as
shall be sufficient to cover the reasonable costs and expenses of collection,
including the compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel; provided, however, the amount due under this
Section 11.3 shall not exceed the aggregate proceeds from the sale of the
Collateral and amounts otherwise held by the Issuer and available for such
purpose.
     Until such demand is made by the Trustee, the Issuer shall pay the
principal of and interest on the Series 2008-A Notes to the Trustee for the
benefit of the registered Holders to be applied as provided in this Indenture,
whether or not the Series 2008-A Notes are overdue.
     If the Issuer fails to pay such amounts forthwith upon such demand, then
the Trustee for the benefit of the Noteholders and as trustee of an express
trust, may, with the prior written consent of or at the direction of the
Majority Facility Investors, institute suits in equity, actions at law or other
legal, judicial or administrative proceedings (each, a “Proceeding”) for the
collection of the sums so due and unpaid, and may prosecute such Proceeding to
judgment or final decree, and may enforce the same against the Issuer and
collect the monies adjudged or decreed to be payable in the manner provided by
law out of the Collateral wherever situated. In the event a Proceeding shall
involve the liquidation of the Collateral, the Trustee shall pay all costs and
expenses for such Proceeding and shall be reimbursed for such costs and expenses
from the resulting liquidation proceeds. In the event that the Trustee
determines that liquidation proceeds will not be sufficient to fully reimburse
the Trustee, the Trustee shall receive indemnity satisfactory to it against such
costs and expenses from the Noteholders (which indemnity may include, at the
Trustee’s option, consent by each Noteholder authorizing the Trustee to be
reimbursed from amounts available in the Collection Account).
     If an Event of Default occurs and is continuing, the Trustee may, and with
the prior written consent of or at the direction of the Majority Facility
Investors, shall, proceed to protect and enforce its rights and the rights of
the Noteholders hereunder and under the Series 2008-A Notes, by such appropriate
Proceedings as are necessary to effectuate, protect and enforce any such rights,
whether for the specific enforcement of any covenant, agreement, obligation or
indemnity in this Indenture or in aid of the exercise of any power granted
herein, or to enforce any other proper remedy.
     Section 11.4. Trustee May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other Proceeding relative to the Issuer
or the property of the Issuer or its creditors, the Trustee (irrespective of
whether the principal of the Series 2008-A Notes shall then be due and payable
as therein expressed or by declaration or otherwise) shall be entitled and
empowered, by intervention in such Proceeding or otherwise,
     (a) to file a proof of claim for the whole amount of principal and interest
owing and unpaid in respect of the Series 2008-A Notes and to file such other
papers or documents as may be necessary or advisable in order to have the claims
of the Trustee

94



--------------------------------------------------------------------------------



 



(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel) and of the Noteholders
allowed in such Proceeding, and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same to the Noteholders;
and any receiver, assignee, trustee, liquidator or sequestrator (or other
similar official) in any such Proceeding is hereby authorized by each Noteholder
to make such payments to the Trustee, and in the event that the Trustee shall
consent to the making of such payments directly to the Noteholders, to pay to
the Trustee any amount due to it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due to the Trustee under Article XIII.
     Nothing contained herein shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Noteholder any plan
of reorganization, arrangement, adjustment or composition affecting the
Series 2008-A Notes or the rights of any Holder thereof, or to authorize the
Trustee to vote in respect of the claim of any Noteholder in any such
Proceeding.
     Section 11.5. Remedies.
     (a) If an Event of Default shall have occurred and be continuing, the
Trustee and the Collateral Agent (upon direction by the Trustee) may, with the
prior written consent of or at the direction of the Majority Facility Investors,
do one or more of the following (subject to Section 11.6):
     (1) institute Proceedings in its own name and as trustee of an express
trust for the collection of all amounts then payable on the Series 2008-A Notes
or under this Indenture, whether by declaration or otherwise, enforce any
judgment obtained, and collect from the Collateral and Membership Interest
Collateral and the property of the Issuer monies adjudged due;
     (2) obtain possession of the Pledged Loans in accordance with the terms of
the Custodial Agreement and sell the Collateral and Membership Interest
Collateral or any portion thereof or rights or interests therein, at one or more
public or private sales called and conducted in any manner permitted by law and
in accordance with Section 11.13;
     (3) institute Proceedings in its own name and as trustee of an express
trust from time to time for the complete or partial foreclosure of this
Indenture with respect to the Collateral and Membership Interest Collateral; and
     (4) exercise any remedies of a secured party under the UCC with respect to
the Collateral and Membership Interest Collateral and take any other appropriate
action to protect and enforce the rights and remedies of the Trustee or the
Holders and each other agreement contemplated hereby (including retaining the
Collateral pursuant to Section 11.6 and applying distributions from the
Collateral pursuant to Section 11.6);

95



--------------------------------------------------------------------------------



 



provided, however, that the Trustee may not sell or otherwise liquidate, or
direct the Collateral Agent to sell or otherwise liquidate, the Collateral which
constitutes Loans and Pledged Assets following an Event of Default other than an
Event of Default described in this Indenture resulting from an Insolvency Event,
unless either (i) the Majority Facility Investors consent thereto, or (ii) the
proceeds of such sale or liquidation distributable to the Noteholders are
sufficient to discharge in full the amounts then due and unpaid upon the
Series 2008-A Notes for principal and accrued interest and the fees and other
amounts required to be paid prior to payment of amounts due on the Series 2008-A
Notes pursuant to Section 11.6.
     For purposes of clause (i) or clause (ii) of the preceding paragraph, the
Trustee may, but need not, obtain and rely upon an opinion of an independent
accountant or an independent investment banking firm of national reputation as
to the feasibility of such proposed action and as to the sufficiency of the
distributions and other amounts receivable with respect to the Collateral to
make the required payments of principal of and interest on the Series 2008-A
Notes, and any such opinion shall be conclusive evidence as to such feasibility
or sufficiency. The Issuer shall bear the reasonable costs and expenses of any
such opinion.
     (b) In addition to the remedies provided in Section 11.5(a), if so provided
in this Indenture, the Trustee may, and at the request of the Majority Facility
Investors shall, institute a Proceeding in its own name and as trustee of an
express trust solely to compel performance of a covenant, agreement, obligation
or indemnity or to cure the representation or warranty or statement, the breach
of which gave rise to the Event of Default; and the Trustee may enforce any
equitable decree or order arising from such Proceeding.
     (c) Notwithstanding anything in this Article XI to the contrary, the
Trustee shall only have the right to foreclose on, or otherwise exercise any
remedy with respect to, the Membership Interest Collateral to the extent
required to make the payments pursuant to Section 2.13(a)(iv) on the
Series 2002-1 Termination Date.
     Section 11.6. Application of Monies Collected During Event of Default. If
the Series 2008-A Notes have been accelerated following an Event of Default and
such acceleration and its consequences have not been rescinded and annulled, and
distributions on the Collateral securing the Series 2008-A Notes are not being
applied pursuant to Section 11.6, any monies collected by the Trustee pursuant
to this Article XI or otherwise with respect to such Series 2008-A Notes shall
be applied in accordance with the following order:
     FIRST, to the Trustee in payment of the Monthly Trustee Fees and in
reimbursement of permitted expenses of the Trustee under each of the Facility
Documents to which the Trustee is a party; in the event of a Servicer Default
and the replacement of the Servicer with the Trustee or a Successor Servicer,
the costs and expenses of replacing the Servicer shall be permitted expenses of
the Trustee;
     SECOND, if the Servicer is not Wyndham Consumer Finance, Inc. or an
affiliate of the Parent Corporation, to the Servicer, in payment of amounts due
and unpaid of the Servicer Fee and, whether or not Wyndham Consumer Finance,
Inc. or another affiliate of the Parent Corporation is then the Servicer, to the
Servicer in reimbursement of any unreimbursed Servicer Advances;

96



--------------------------------------------------------------------------------



 



     THIRD, to Noteholders for interest according to the amounts due and unpaid
on such Series 2008-A Notes for interest and all other amounts (other than
principal of the Series 2008-A Notes) due to the Noteholders under the Facility
Documents;
     FOURTH, if the Servicer is Wyndham Consumer Finance, Inc. or another
affiliate of the Parent Corporation, to the Servicer, in payment of amounts due
and unpaid of the Servicer Fee;
     FIFTH, to the Noteholders in payment of unpaid principal on the
Series 2008-A Notes; provided, however, that, upon the direction of 100% of the
Noteholders and to the extent permitted by law as determined solely by the
Noteholders, any amounts otherwise due to the Noteholders under this provision
FIFTH, shall not be applied to reduce principal, but shall be applied by the
Trustee to purchase a Hedge Agreement in the amount and manner specified by the
Noteholders;
     SIXTH, to the hedge provider or hedge providers under the Hedge Agreement
or Hedge Agreements any termination payments due under any Hedge Agreement; and
     SEVENTH, to Issuer, any remaining amounts free and clear of the lien of
this Indenture.
     Section 11.7. Limitation on Suits by Individual Noteholders. Subject to
Section 11.8, no Noteholder shall have any right to institute any Proceeding
with respect to this Indenture, or for the appointment of a receiver or trustee,
or for any other remedy hereunder or thereunder, unless:
     (a) such Holder has previously given written notice to the Trustee of a
continuing Event of Default;
     (b) the Majority Facility Investors shall have made written requests to the
Trustee to institute proceedings in respect of such Event of Default in its own
name as Trustee hereunder;
     (c) such Holder or Holders have offered to the Trustee reasonable indemnity
against the costs, expenses and liabilities to be incurred in compliance with
such request; and
     (d) the Trustee for 60 days after its receipt of such notice, request and
offer of indemnity has failed to institute any such Proceeding,
it being understood and intended that no one or more Noteholders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other
Noteholders or to obtain or to seek to obtain priority or preference over any
other Holders or to enforce any right under this Indenture, except in the manner
herein provided.
     Section 11.8. Unconditional Rights of Noteholders to Receive Principal and
Interest. Notwithstanding any other provision in this Indenture, the Holder of
any Series 2008-A Note shall have the right, which right is absolute and
unconditional, to receive payment of the principal and interest on such
Series 2008-A Note on or after the respective due dates thereof expressed in
such Series 2008-A Note or in this Indenture and to institute suit for the
enforcement of any such payment, and such right shall not be impaired without
the consent of such Noteholder.

97



--------------------------------------------------------------------------------



 



     Section 11.9. Restoration of Rights and Remedies. If the Trustee or any
Noteholder has instituted any Proceeding to enforce any right or remedy under
this Indenture and such Proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Trustee or to such Noteholder,
then and in every such case the Issuer, the Trustee and the Noteholders shall,
subject to any determination in such Proceeding, be restored severally and
respectively to their former positions hereunder, and thereafter all rights and
remedies of the Trustee and the Noteholders shall continue as though no such
Proceeding had been instituted.
     Section 11.10. Waiver of Event of Default. Prior to the Trustee’s
acquisition of a money judgment or decree for payment, in either case for the
payment of all amounts owing by the Issuer in connection with this Indenture and
the Series 2008-A Notes issued hereunder the Required Facility Investors have
the right to waive any Event of Default (other than an Event of Default pursuant
to Section 11.1(a)(1)) and its consequences.
     Upon any such waiver, such Event of Default shall cease to exist, and be
deemed to have been cured, for every purpose of this Indenture but no such
waiver shall extend to any subsequent or other Event of Default or impair any
right consequent thereon.
     Section 11.11. Waiver of Stay or Extension Laws. The Issuer covenants (to
the extent that it may lawfully do so) that it will not at any time insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the performance of this Indenture; and
the Issuer (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not, on the
basis of any such law, hinder, delay or impede the execution of any power herein
granted to the Trustee, but will suffer and permit the execution of every such
power as though no such law had been enacted.
     Section 11.12. Sale of the Collateral.
     (a) The power to effect any sale (a “Sale”) of any portion of the
Collateral and Membership Interest Collateral pursuant to Section 11.5 shall not
be exhausted by any one or more Sales as to any portion of such Collateral and
Membership Interest Collateral remaining unsold, but shall continue unimpaired
until the entire Collateral shall have been sold or all amounts payable on the
Series 2008-A Notes and this Indenture shall have been paid, whichever occurs
later. The Trustee may from time to time postpone any Sale by public
announcement made at the time and place of such Sale. The Trustee hereby
expressly waives its right to any amount fixed by law as compensation for any
Sale. The Trustee may reimburse itself from the proceeds of any sale for the
reasonable costs and expenses incurred in connection with such sale. The net
proceeds of such sale shall be applied as provided in this Indenture.

98



--------------------------------------------------------------------------------



 



     (b) The Trustee and/or the Collateral Agent (as directed by the Trustee),
as applicable, shall execute and deliver an appropriate instrument of conveyance
transferring its interest in any portion of the Collateral and Membership
Interest Collateral in connection with a Sale thereof. In addition, the Trustee
is hereby irrevocably appointed the agent and attorney-in-fact of the Issuer to
transfer and convey the Issuer’s interest in any portion of the Collateral and
Membership Interest Collateral in connection with a Sale thereof, and to take
all action necessary to effect such Sale. No purchaser or transferee at such
Sale shall be bound to ascertain the Trustee’s authority, inquire into the
satisfaction of any conditions precedent or see to the application of any
monies.
     Section 11.13. Action on Series 2008-A Notes. The Trustee’s right to seek
and recover judgment on the Series 2008-A Notes or under this Indenture shall
not be affected by the seeking, obtaining or application of any other relief
under or with respect to this Indenture. None of the rights or remedies of the
Trustee or the Noteholders hereunder shall be impaired by the recovery of any
judgment by the Trustee or any Noteholder against the Issuer or by the levy of
any execution under such judgment upon any portion of the Collateral or upon any
of the assets of the Issuer.
     Section 11.14. Control by Noteholders. If an Event of Default has occurred
and is continuing, the Majority Facility Investors shall have the right to
direct the time, method and place of conducting any Proceeding for any remedy
available to the Trustee with respect to the Series 2008-A Notes or exercising
any trust or power conferred on the Trustee; provided that
     (i) such direction shall not be in conflict with any rule of law or with
this Indenture;
     (ii) any direction to the Trustee to sell or liquidate the Collateral which
constitutes Loans and the related Pledged Assets shall be subject to the
provisions of Sections 11.5; and
     (iii) the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction;
provided, however, that, subject to Section 13.1, the Trustee need not take any
action that it determines might involve it in liability.
     Section 11.15. Sale of Defaulted Loans After an Event of Default. If an
Event of Default has occurred and is continuing, the Servicer will not sell,
assign, transfer or otherwise dispose of any Defaulted Loan or any interest
therein, or any Collateral securing a Defaulted Loan, without the prior written
consent of the Deal Agent.
ARTICLE XII
SERVICER DEFAULTS
     Section 12.1. Servicer Defaults. If any one of the following events (each,
a “Servicer Default”) shall occur and be continuing:

99



--------------------------------------------------------------------------------



 



     (a) any failure by the Servicer to make any payment, transfer or deposit on
or before the date such payment, transfer or deposit is required to be made or
given under the terms of this Indenture and such failure remains unremedied for
two Business Days; provided, however, that if the Servicer is unable to make a
payment, transfer or deposit when due and such failure is as a result of
circumstances beyond the Servicer’s control, the grace period shall be extended
to five Business Days;
     (b) failure on the part of the Servicer duly to observe or perform any
other covenants or agreements of the Servicer set forth in this Indenture or any
other Facility Document to which the Servicer is a party and such failure
continues unremedied for a period of 20 days after the earlier of the date on
which the Servicer has actual knowledge of the failure and the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given to the Servicer by the Trustee, or to the Servicer and the Trustee by
any Noteholder or the Deal Agent;
     (c) any representation and warranty made by the Servicer in this Indenture
or any other Facility Document to which the Servicer is a party shall prove to
have been incorrect in any material respect when made and has a material and
adverse impact on the Trustee’s interest in the Pledged Loans or other Pledged
Assets and the Servicer is not in compliance with such representation or
warranty within ten Business Days after the earlier of the date on which the
Servicer has actual knowledge of such breach and the date on which written
notice of such breach requiring that such breach be remedied, shall have been
given to the Servicer by the Trustee or to the Servicer and the Trustee by any
Noteholder or the Deal Agent;
     (d) an Insolvency Event shall occur with respect to the Servicer or the
Parent Corporation;
     (e) the Servicer fails to deliver reports to the Trustee in accordance with
Section 8.2 of this Indenture and such failure remains unremedied for five
Business Days;
     (f) any Indebtedness as defined in the Revolving Credit Agreement of the
Parent Corporation or any of its Subsidiaries (as defined in the Revolving
Credit Agreement, but in no event including the Depositor, the Issuer or any
other securitization entity (of the type described in the definition of
Securitization Entity in the Revolving Credit Agreement)) exceeding $50,000,000
in the aggregate, is accelerated after default beyond any applicable grace
period provided with respect thereto;
     (g) the 12-month rolling Reported EBITDA at the end of any fiscal quarter
is less than $400,000,000;
     (h) the Servicer fails to deliver reports to the Deal Agent in accordance
with Section 8.6 of this Indenture and such failure remains unremedied for five
(5) Business Days;
     (i) the Consolidated Leverage Ratio for the most recent Rolling Period is
greater than 3.5 to 1.0; or
     (j) the Consolidated Interest Coverage Ratio for the most recent Rolling
Period is less than 3.0 to 1.0,

100



--------------------------------------------------------------------------------



 



THEN, so long as such Servicer Default shall be continuing, either the Trustee,
or the Majority Facility Investors of all Series 2008-A Notes by notice then
given in writing to the Servicer and each Rating Agency (and to the Trustee if
given by the Majority Facility Investors) (a “Termination Notice”), may
terminate all of the rights and obligations of the Servicer as Servicer under
this Indenture (such termination being herein called a “Service Transfer”).
After receipt by the Servicer of such Termination Notice and subject to the
terms of Section 12.2(a), the Trustee shall automatically assume the
responsibilities of the Servicer hereunder until the date that a Successor
Servicer shall have been appointed pursuant to Section 12.2 and all authority
and power of the Servicer under this Indenture shall pass to and be vested in
the Trustee or such Successor Servicer, as the case may be, without further
action on the part of any Person, and, without limitation, the Trustee at the
direction of the Majority Facility Investors is hereby authorized and empowered
(upon the failure of the Servicer to cooperate) to execute and deliver, on
behalf of the Servicer, as attorney-in-fact or otherwise, all documents and
other instruments upon the failure of the Servicer to execute or deliver such
documents or instruments, and to do and accomplish all other acts or things
necessary or appropriate to effect the purposes of such transfer of servicing
rights.
     The Servicer agrees to cooperate with the Trustee and such Successor
Servicer in effecting the termination of the responsibilities and rights of the
Servicer to conduct servicing hereunder, including without limitation the
transfer to such Successor Servicer of all authority of the Servicer to service
the Pledged Loans provided for under this Indenture, including without
limitation all authority over any Collections which shall on the date of
transfer be held by the Servicer for deposit in the Control Account or which
shall thereafter be received by the Servicer with respect to the Pledged Loans,
and in assisting the Successor Servicer in enforcing all rights under this
Indenture including, without limitation, allowing the Successor Servicer’s
personnel access to the Servicer’s premises for the purpose of collecting
payments on the Pledged Loans made at such premises. The Servicer shall promptly
transfer its electronic records relating to the Pledged Loans to the Successor
Servicer in such electronic form as the Successor Servicer may reasonably
request and shall promptly transfer to the Successor Servicer all other records,
correspondence and documents necessary for the continued servicing of the
Pledged Loans in the manner and at such times as the Successor Servicer shall
reasonably request. The Servicer shall allow the Successor Servicer access to
the Servicer’s officers and employees. To the extent that compliance with this
Section 12.1 shall require the Servicer to disclose to the Successor Servicer
information of any kind which the Servicer reasonably deems to be confidential,
the Successor Servicer shall be required to enter into such customary licensing
and confidentiality agreements as the Servicer shall deem necessary to protect
its interest and as shall be satisfactory in form and substance to the Successor
Servicer. The Servicer hereby consents to the entry against it of an order for
preliminary, temporary or permanent injunctive relief by any court of competent
jurisdiction, to ensure compliance by the Servicer with the provisions of this
paragraph.
     Section 12.2. Appointment of Successor.
     (a) Appointment. On and after the receipt by the Servicer of a Termination
Notice pursuant to Section 12.1, or any permitted resignation of the Servicer
pursuant to Section 7.12, the Servicer shall continue to perform all servicing
functions under this Indenture until the date specified in the Termination
Notice or otherwise specified by the Trustee or until a date mutually agreed
upon by the Servicer and the Trustee. Upon receipt by the Servicer of a
Termination

101



--------------------------------------------------------------------------------



 



Notice, the Trustee, acting on behalf of the Majority Facility Investors, shall
as promptly as possible after the giving of a Termination Notice appoint a
successor servicer (in any case, the “Successor Servicer”) and such Successor
Servicer shall accept its appointment by a written assumption in a form
acceptable to the Trustee; provided that such appointment shall be subject to
satisfaction of the Rating Agency Condition. In the event a Successor Servicer
has not been appointed and accepted the appointment by the date of termination
stated in the Termination Notice the Trustee shall automatically assume
responsibility for performing the servicing functions under this Indenture on
the date of such termination. In the event that a Successor Servicer has not
been appointed and has not accepted its appointment and the Trustee is legally
unable or otherwise not capable of assuming responsibility for performing the
servicing functions under this Indenture, the Trustee shall petition a court of
competent jurisdiction to appoint any established financial institution having a
net worth of not less than $100,000,000 and whose regular business includes the
servicing of receivables similar to the Pledged Loans or other consumer finance
receivables; provided, however, pending the appointment of a Successor Servicer,
the Trustee will act as the Successor Servicer.
     (b) Duties and Obligations of Successor Servicer. Upon its appointment, the
Successor Servicer shall be the successor in all respects to the Servicer with
respect to servicing functions under this Indenture and shall be subject to all
the responsibilities and duties relating thereto placed on the Servicer by the
terms and provisions hereof, and all references in this Indenture to the
Servicer shall be deemed to refer to the Successor Servicer.
     (c) Compensation of Successor Servicer; Costs and Expenses of Servicing
Transfer. In connection with such appointment and assumption, the Trustee may
make such arrangements for the compensation of the Successor Servicer as
provided in this Indenture. The costs and expenses of transferring servicing
shall be paid by the Servicer which is resigning or being replaced and to the
extent such costs and expenses are not so paid, shall be paid from Collections
as provided in this Indenture.
     Section 12.3. Notification to Noteholders. Upon the occurrence of any
Servicer Default or any event which, with the giving of notice or passage of
time or both, would become a Servicer Default, the Servicer shall give prompt
written notice thereof to the Trustee, the Deal Agent and the Issuer and the
Trustee shall give notice to the Noteholders at their respective addresses
appearing in the Note Register. Upon any termination or appointment of a
Successor Servicer pursuant to this Article XII, the Trustee shall give prompt
written notice thereof to the Issuer and to the Noteholders at their respective
addresses appearing in the Note Register.
     Section 12.4. Waiver of Past Defaults. The Majority Facility Investors of
all Series 2008-A Notes may, on behalf of all Holders, waive any Servicer
Default and its consequences. Upon any such waiver of a past default, such
default shall cease to exist, and any default arising therefrom shall be deemed
to have been remedied for every purpose of this Indenture. No such waiver shall
extend to any subsequent or other default or impair any right consequent thereon
except to the extent expressly so waived.
     Section 12.5. Termination of Servicer’s Authority. All authority and power
granted to the Servicer under this Indenture shall automatically cease and
terminate upon termination of this Indenture pursuant to Section 14.1, and shall
pass to and be vested in the Issuer and without

102



--------------------------------------------------------------------------------



 



limitation the Issuer is hereby authorized and empowered to execute and deliver,
on behalf of the Servicer, as attorney-in-fact or otherwise, all documents and
other instruments, and to do and accomplish all other acts or things necessary
or appropriate to effect the purposes of such transfer of servicing rights upon
termination of this Indenture. The Servicer shall cooperate with the Issuer in
effecting the termination of the responsibilities and rights of the Servicer to
conduct servicing on the Pledged Loans. The Servicer shall transfer its
electronic records relating to the Pledged Loans to the Issuer in such
electronic form as Issuer may reasonably request and shall transfer all other
records, correspondence and documents relating to the Pledged Loans to the
Issuer in the manner and at such times as the Issuer shall reasonably request.
To the extent that compliance with this Section 12.5 shall require the Servicer
to disclose information of any kind which the Servicer deems to be confidential,
the Issuer shall be required to enter into such customary licensing and
confidentiality agreements as the Servicer shall deem necessary to protect its
interests and as shall be reasonably satisfactory in form and substance to the
Issuer.
     Section 12.6. Matters Related to Successor Servicer.
     The Successor Servicer will not be responsible for delays attributable to
the Servicer’s failure to deliver information, defects in the information
supplied by the Servicer or other circumstances beyond the control of the
Successor Servicer.
     The Successor Servicer will make arrangements with the Servicer for the
prompt and safe transfer of, and the Servicer shall provide to the Successor
Servicer, all necessary servicing files and records, including (as deemed
necessary by the Successor Servicer at such time): (i) microfiche loan
documentation, (ii) servicing system tapes, (iii) Pledged Loan payment history,
(iv) collections history and (v) the trial balances, as of the close of business
on the day immediately preceding conversion to the Successor Servicer,
reflecting all applicable Pledged Loan information. The current Servicer shall
be obligated to pay the costs associated with the transfer of the servicing
files and records to the Successor Servicer.
     The Successor Servicer shall have no responsibility and shall not be in
default hereunder nor incur any liability for any failure, error, malfunction or
any delay in carrying out any of its duties under this Indenture if any such
failure or delay results from the Successor Servicer acting in accordance with
information prepared or supplied by a Person other than the Successor Servicer
or the failure of any such Person to prepare or provide such information. The
Successor Servicer shall have no responsibility, shall not be in default and
shall incur no liability (i) for any act or failure to act by any third party,
including the Servicer, the Issuer or the Trustee or for any inaccuracy or
omission in a notice or communication received by the Successor Servicer from
any third party or (ii) which is due to or results from the invalidity,
unenforceability of any Pledged Loan under applicable law or the breach or the
inaccuracy of any representation or warranty made with respect to any Pledged
Loan.
     If the Trustee or any other Successor Servicer assumes the role of
Successor Servicer hereunder, such Successor Servicer shall be entitled to
appoint subservicers whenever it shall be deemed necessary by such Successor
Servicer.
     Neither the Trustee nor any other successor Servicer hereunder shall have
any obligation for any action or failure to act on the part of any predecessor
Servicer.

103



--------------------------------------------------------------------------------



 



ARTICLE XIII
THE TRUSTEE; THE COLLATERAL AGENT; THE CUSTODIAN
     Section 13.1. Duties of Trustee.
     (a) The Trustee, prior to the occurrence of an Event of Default of which a
Responsible Officer of the Trustee shall have actual knowledge and after the
curing of all such Events of Default which may have occurred, undertakes to
perform such duties and only such duties as are specifically set forth in this
Indenture. If an Event of Default of which a Responsible Officer of the Trustee
shall have actual knowledge has occurred and has not been cured or waived, the
Trustee shall exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in their exercise, as a
prudent institutional trustee would exercise or use under the circumstances in
the conduct of such institution’s own affairs. The Trustee is hereby authorized
and empowered to make the withdrawals and payments from the Accounts in
accordance with the instructions set forth in this Indenture until the
termination of this Indenture in accordance with Section 14.1 unless this
appointment is earlier terminated pursuant to the terms hereof.
     (b) The Trustee, upon receipt of all resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments furnished to the
Trustee which are specifically required to be furnished pursuant to any
provision of this Indenture, shall examine them to determine whether they
conform to such requirements; provided, however, that the Trustee shall not be
responsible for the accuracy or content of any resolution, certificate,
statement, opinion, report, document, order or other instrument furnished by the
Servicer, the Issuer or any other Person hereunder (other than the Trustee). The
Trustee shall give prompt written notice to the Noteholders of any material lack
of conformity of any such instrument to the applicable requirements of this
Indenture discovered by the Trustee.
     (c) Subject to Section 13.1(a), no provision of this Indenture shall be
construed to relieve the Trustee from liability for its own gross negligence,
reckless disregard of its duties, bad faith or misconduct; provided, however,
that:
     (i) the Trustee shall not be personally liable for an error of judgment
made in good faith by a Responsible Officer or employees of the Trustee, unless
it shall be proved that the Trustee was negligent in ascertaining the pertinent
facts;
     (ii) the Trustee shall not be personally liable with respect to any action
taken, suffered or omitted to be taken by it in good faith in accordance with
this Indenture or at the direction of the Majority Facility Investors relating
to the time, method and place of conducting any proceeding for any remedy
available to the Trustee, or exercising or omitting to exercise any trust or
power conferred upon the Trustee, under this Indenture;

104



--------------------------------------------------------------------------------



 



     (iii) the Trustee shall not be charged with knowledge of any failure by any
other party hereto to comply with its obligations hereunder or of the occurrence
of any Event of Default or Servicer Default unless a Responsible Officer of the
Trustee obtains actual knowledge of such failure based upon receipt of written
information or other communication or a Responsible Officer of the Trustee
receives written notice of such failure from the Servicer or any Noteholder. In
the absence of receipt of notice or actual knowledge by a Responsible Officer
the Trustee may conclusively assume there is no Event of Default or Servicer
Default; and
     (iv) Prior to the occurrence of an Event of Default of which a Responsible
Officer of the Trustee shall have actual knowledge or have received notice and
after all the curing of all such Events of Default which may have occurred, the
duties and obligations of the Trustee shall be determined solely by the express
provisions of this Indenture, the Trustee shall not be liable except for the
performance of such duties and obligations as are specifically set forth in this
Indenture, no implied covenants or obligations shall be read into this Indenture
against the Trustee and, in the absence of bad faith, willful misconduct or
negligence on the part of the Trustee, the Trustee may conclusively rely, as to
the truth of the statements and the correctness of the opinions expressed
therein, upon any certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture.
     (d) The Trustee shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there is
reasonable ground for believing that the repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it (which
adequate indemnity may include, at the Trustee’s option, consent by the Majority
Facility Investors authorizing the Trustee to be reimbursed for any funds from
amounts available in the Collection Account), and none of the provisions
contained in this Indenture shall in any event require the Trustee to perform,
or be responsible for the manner of performance of, any of the obligations of
the Servicer under this Indenture except during such time, if any, as the
Trustee shall be the successor to, and be vested with the rights, duties, powers
and privileges of, the Servicer in accordance with the terms of this Indenture.
     (e) Except for actions expressly authorized by this Indenture, the Trustee
shall take no action reasonably likely to impair the interests of the Issuer in
any Pledged Loan now existing or hereafter created or to impair the value of any
Pledged Loan now existing or hereafter created.
     (f) Except as provided in this Indenture, the Trustee shall have no power
to dispose of or vary any Collateral.
     (g) In the event that the Registrar shall fail to perform any obligation,
duty or agreement in the manner or on the day required to be performed by the
Registrar, as the case may be, under this Indenture, the Trustee (if it is not
then the Registrar) shall be obligated promptly to perform such obligation, duty
or agreement in the manner so required.

105



--------------------------------------------------------------------------------



 



     (h) The Trustee shall have no duty to (A) see to any recording, filing or
depositing of this Indenture or any agreement referred to herein or any
financing statement or continuation statement evidencing a security interest, or
to see to the maintenance of any such recording or filing or depositing or to
any rerecording, refiling or redepositing of any thereof, (B) see to any
insurance, (C) see to the payment or discharge of any tax, assessment, or other
governmental charge or any lien or encumbrance of any kind owing with respect
to, assessed or levied against, any part of any Collateral other than from funds
available in the related Collection Account, or (D) confirm or verify the
contents of any reports or certificates of the Servicer delivered to the Trustee
pursuant to this Indenture believed by the Trustee to be genuine and to have
been signed or presented by the proper party or parties.
     (i) Promptly after the occurrence of an Event of Default, and, in any
event, within two Business Days thereafter, the Trustee shall notify each
Noteholder and each Rating Agency, if any, of the occurrence thereof to the
extent a Responsible Officer of the Trustee has actual knowledge thereof based
upon receipt of written information or other communication.
     Section 13.2. Certain Matters Affecting the Trustee. Except for its own
gross negligence, reckless disregard of its duties, bad faith or misconduct:
     (a) the Trustee may rely on and shall be protected from liability to the
Issuer and the Noteholders in acting on, or in refraining from acting in accord
with, any resolution, Officer’s Certificate, certificate of auditors or any
other certificate, statement, conversation, instrument, opinion, report, notice,
request, consent, order, appraisal, bond or other paper or document believed by
it to be genuine and to have been signed, sent or made by the proper Person or
Persons;
     (b) the Trustee may consult with counsel and any advice of counsel
(including without limitation counsel to the Issuer or the Servicer) shall be
full and complete authorization and protection from liability to the Issuer and
the Noteholders in respect to any action taken or suffered or omitted by it
hereunder in good faith and in accordance with such advice or opinion of
counsel;
     (c) the Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture, or to institute, conduct or defend any
litigation hereunder or in relation hereto, at the request, order or direction
of any of the Noteholders, pursuant to the provisions of this Indenture, unless
such Noteholders shall have offered to the Trustee reasonable security or
indemnity against the costs, expenses and liabilities which may be incurred
therein or thereby; nothing contained herein shall, however, relieve the Trustee
of the obligations, upon the occurrence of any Servicer Default or Event of
Default of which a Responsible Officer of the Trustee shall have actual
knowledge or have received notice (which has not been cured), to exercise such
of the rights and powers vested in it by this Indenture, and to use the same
degree of care and skill in their exercise as a prudent person would exercise or
use under the circumstances in the conduct of such person’s own affairs;
     (d) neither the Trustee nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be personally liable for any
action taken, suffered or omitted to be taken by the Trustee or such Person in
good faith and believed by such Person to be authorized or within the discretion
or rights or powers conferred upon it by this Indenture, nor for any action
taken or omitted to be taken by any other party hereto;

106



--------------------------------------------------------------------------------



 



     (e) the Trustee shall not be bound to make any investigation into the facts
of matters stated in any Monthly Servicing Report, any other report or statement
delivered to the Trustee by the Servicer, resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond or
other paper or document, unless requested in writing so to do by the Majority
Facility Investors; provided, however, that if the payment within a reasonable
time to the Trustee of the costs, expenses or liabilities likely to be incurred
by it in the making of such investigation is, in the opinion of the Trustee, not
assured to the Trustee by the security afforded to it by the terms of this
Indenture, the Trustee may require indemnity satisfactory to the Trustee against
such cost, expense or liability as a condition to taking any such action.
     (f) the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys or a custodian, and the Trustee shall not be responsible for any
misconduct or negligence on the part of any such agent, attorney or custodian
appointed with due care by it hereunder;
     (g) except as may be required by Section 13.1(b), the Trustee shall not be
required to make any initial or periodic examination of any documents or records
related to the Pledged Loans for the purpose of establishing the presence or
absence of defects, the compliance by the Servicer or the Issuer with their
respective representations and warranties or for any other purpose;
     (h) the right of the Trustee to perform any discretionary act enumerated in
this Indenture shall not be construed as a duty, and the Trustee shall not be
answerable for the performance of such act; and
     (i) the Trustee shall not be required to give any bond or surety in respect
of the powers granted hereunder.
     Section 13.3. Trustee Not Liable for Recitals in Series 2008-A Notes or Use
of Proceeds of Series 2008-A Notes. The Trustee assumes no responsibility for
the correctness of the recitals contained herein and in the Series 2008-A Notes
(other than the certificate of authentication on the Series 2008-A Notes) or for
any statements, representations or warranties made herein by any Person other
than the Trustee (except as expressly set forth herein). Except as set forth in
Section 13.14, the Trustee makes no representations as to the validity,
enforceability or sufficiency of this Indenture or of the Series 2008-A Notes
(other than the certificate of authentication on the Series 2008-A Notes) or of
any Pledged Loan or related document. The Trustee shall not be accountable for
the use or application of funds properly withdrawn from any Account on the
instructions of the Servicer or for the use or application by the Issuer of the
proceeds of any of the Series 2008-A Notes, or for the use or application of any
funds paid to the Issuer in respect of the Pledged Loans. The Trustee shall not
be responsible for the legality or validity of this Indenture or the validity,
priority, perfection or sufficiency of the security for the Series 2008-A Notes
issued or intended to be issued hereunder. The Trustee shall have no
responsibility for filing any financing or continuation statement in any public
office at any time or to otherwise perfect or maintain the perfection of any
security interest or lien granted to it hereunder or to record this Indenture.

107



--------------------------------------------------------------------------------



 



     Section 13.4. Trustee May Own Series 2008-A Notes; Trustee in its
Individual Capacity. Wells Fargo Bank, National Association, in its individual
or any other capacity, may become the owner or pledgee of Series 2008-A Notes
with the same rights as it would have if it were not the Trustee. Wells Fargo
Bank, National Association and its Affiliates may generally engage in any kind
of business with the Issuer or the Servicer as though Wells Fargo Bank, National
Association were not acting in such capacity hereunder and without any duty to
account therefor. Nothing contained in this Indenture shall limit in any way the
ability of Wells Fargo Bank, National Association and its Affiliates to act as a
trustee or in a similar capacity for other interval ownership and lot contract
and installment note financings pursuant to agreements similar to this
Indenture.
     Section 13.5. Trustee’s Fees and Expenses; Indemnification. The Trustee
shall be entitled to receive from time to time pursuant to this Indenture and
the Trustee Fee Letter, (a) such compensation as shall be agreed to between the
Issuer and the Trustee (which shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust) for all services
rendered by it in the execution of the trust hereby created and in the exercise
and performance of any of the powers and duties hereunder as the Trustee and to
be reimbursed for its out-of-pocket expenses (including reasonable attorneys’
fees), incurred or paid in establishing, administering and carrying out its
duties under this Indenture or the Collateral Agency Agreement and (b) subject
to Section 9.3, the Issuer and the Servicer agree, jointly and severally, to
pay, reimburse, indemnify and hold harmless the Trustee (without reimbursement
from any Account or otherwise) upon its request for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever (including without limitation
fees, expenses and disbursements of counsel) which may at any time (including
without limitation at any time following the termination of this Indenture and
payment on account of the Series 2008-A Notes) be imposed on, incurred by or
asserted against the Trustee in any way relating to or arising out of this
Indenture, the Collateral Agency Agreement or any other Facility Document to
which the Trustee is a party or the transactions contemplated hereby or any
action taken or omitted by the Trustee under or in connection with any of the
foregoing except for those liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from the gross negligence, reckless disregard of its duties, bad faith or
willful misconduct of the Trustee and except that if the Trustee is appointed
Successor Servicer pursuant to Section 12.2, the provisions of this Section 13.5
shall not apply to expenses, disbursements and advances made or incurred by the
Trustee in its capacity as Successor Servicer. The agreements in this
Section 13.5 shall survive the termination of this Indenture, the resignation or
removal of the Trustee and all amounts payable on account of the Series 2008-A
Notes.
     Anything in this Indenture to the contrary notwithstanding, in no event
shall the Trustee be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Trustee has been advised of the likelihood of such loss or damage and
regardless of the form of action.

108



--------------------------------------------------------------------------------



 



     Section 13.6. Eligibility Requirements for Trustee. The Trustee hereunder
(if other than Wells Fargo Bank, National Association) shall at all times be an
Eligible Institution and a corporation or banking association organized and
doing business under the laws of the United States of America or any state
thereof authorized under such laws to exercise corporate trust powers, and such
Trustee (including Wells Fargo Bank, National Association) shall have a combined
capital and surplus of at least $25,000,000 (or, in the case of a successor to
the initial Trustee, $100,000,000) and subject to supervision or examination by
federal or state authority. If such corporation or banking association publishes
reports of condition at least annually, pursuant to law or to the requirements
of federal or state supervising or examining authority, then for the purpose of
this Section 13.6, the combined capital and surplus of such corporation or
banking association shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. In case at any
time the Trustee shall cease to be eligible in accordance with the provisions of
this Section 13.6, the Trustee shall resign immediately in the manner and with
the effect specified in Section 13.7.
     Section 13.7. Resignation or Removal of Trustee.
     (a) The Trustee may at any time resign and be discharged from the trust
hereby created by giving 60 days prior written notice thereof to the Issuer, the
Servicer, the Noteholders and each Rating Agency. Upon receiving such notice of
resignation, the Issuer shall promptly arrange to appoint a successor trustee
meeting the requirements of Section 13.6 and the Servicer shall notify the
Trustee and each Rating Agency of such appointment by written instrument, one
copy of which instrument shall be delivered to the resigning Trustee and one
copy to the successor Trustee. If no successor Trustee shall have been so
appointed and have accepted within 30 days after the giving of such notice of
resignation, a successor Trustee shall be appointed by Majority Facility
Investors. The successor Trustee so appointed shall, forthwith upon its
acceptance of such appointment, become the Trustee. If no successor Trustee
shall have been so appointed by the Issuer or the Noteholders and shall have
accepted appointment in the manner hereinafter provided, any Noteholder, on
behalf of itself and all others similarly situated, or the resigning Trustee may
petition any court of competent jurisdiction for the appointment of a successor
Trustee.
     (b) If at any time the Trustee shall cease to be eligible in accordance
with the provisions of Section 13.6 and shall fail to resign after written
request therefor by the Issuer or the Servicer, or if at any time the Trustee
shall be legally unable to act, or shall be adjudged a bankrupt or insolvent, or
a receiver of the Trustee or of its property shall be appointed, or any public
officer shall take charge or control of the Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, then the
Issuer, the Servicer or the Majority Facility Investors may remove the Trustee
and promptly appoint a successor Trustee by written instrument, one copy of
which instrument shall be delivered to the Trustee so removed and one copy to
the successor Trustee.
     (c) At any time the Majority Facility Investors may remove the Trustee and
promptly appoint a successor Trustee by written instrument, one copy of which
instrument shall be delivered to the Trustee so removed and one copy to the
successor Trustee.

109



--------------------------------------------------------------------------------



 



     (d) Any resignation or removal of the Trustee and appointment of a
successor Trustee pursuant to any of the provisions of this Section 13.7 shall
not become effective until acceptance of appointment by the successor Trustee as
provided in Section 13.8.
     Section 13.8. Successor Trustee.
     (a) Any successor Trustee, appointed as provided in Section 13.7, shall
execute, acknowledge and deliver to the Issuer, the Servicer and to its
predecessor Trustee an instrument accepting such appointment hereunder, and
thereupon the resignation or removal of the predecessor Trustee shall become
effective and such successor Trustee, without any further act, deed or
conveyance, shall become fully vested with all the rights, powers, duties and
obligations of its predecessor hereunder, with like effect as if originally
named as Trustee herein. The predecessor Trustee shall deliver to the successor
Trustee all money, documents and other property held by it hereunder; and Issuer
and the predecessor Trustee shall execute and deliver such instruments and do
such other things as may reasonably be required for fully and certainly vesting
and confirming in the successor Trustee all such rights, power, duties and
obligations.
     (b) No successor Trustee shall accept appointment as provided in this
Section 13.8 unless at the time of such acceptance such successor Trustee shall
be eligible under the provisions of Section 13.6.
     (c) Upon acceptance of appointment by a successor Trustee as provided in
this Section 13.8, such successor Trustee shall mail notice of such succession
hereunder to the Trustee, the Issuer, the Servicer and all Noteholders at their
addresses as shown in the Note Register.
     Section 13.9. Merger or Consolidation of Trustee. Any Person into which the
Trustee may be merged or converted or with which it may be consolidated, or any
Person resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any Person succeeding to the corporate trust
business of the Trustee, shall be the successor of the Trustee hereunder,
provided, such corporation shall be eligible under the provisions of
Section 13.6, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, anything herein to the contrary
notwithstanding.
     Section 13.10. Appointment of Co-Trustee or Separate Trustee.
     (a) Notwithstanding any other provisions of this Indenture, at any time,
for the purpose of meeting any legal requirements of any jurisdiction in which
any part of the Collateral may at the time be located, the Trustee shall have
the power and may execute and deliver all instruments to appoint one or more
Persons to act as a co-trustee or co-trustees, or separate trustee or separate
trustees, of all or any part of the Collateral and to vest in such Person or
Persons, in such capacity and for the benefit of the Noteholders, such title to
the Collateral, or any part thereof, and subject to the other provisions of this
Section 13.10, such powers, duties, obligations, rights and trusts as the
Trustee may consider necessary or desirable. No co-trustee or separate trustee
hereunder shall be required to meet the terms of eligibility as a successor
trustee under Section 13.6 and no notice to the Noteholders of the appointment
of any co-trustee or separate trustee shall be required under Section 13.8.

110



--------------------------------------------------------------------------------



 



     (b) Every separate trustee and co-trustee shall, to the extent permitted by
law, be appointed and act subject to the following provisions and conditions:
     (i) all rights, powers, duties and obligations conferred or imposed upon
the Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Trustee joining in such act), except to the extent that under any
laws of any jurisdiction in which any particular act or acts are to be
performed, the Trustee shall be incompetent or unqualified to perform such act
or acts, in which event such rights, powers, duties and obligations (including
the holding of title to the Collateral, or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Trustee;
     (ii) no trustee hereunder shall be personally liable by reason of any act
or omission of any other trustee hereunder; and
     (iii) the Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee.
     (c) Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article XIII. Each separate trustee and co-trustee, upon its acceptance
of the trusts conferred, shall be vested with the estates or property specified
in its instrument of appointment, either jointly with the Trustee or separately,
as may be provided therein, subject to all the provisions of this Indenture,
specifically including every provision of this Indenture relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee and a copy thereof given to the
Servicer.
     (d) Any separate trustee or co-trustee may at any time constitute the
Trustee its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect to this
Indenture on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or a
successor trustee.
     Section 13.11. Trustee May Enforce Claims Without Possession of
Series 2008-A Notes. All rights of action and claims under this Indenture or the
Series 2008-A Notes may be prosecuted and enforced by the Trustee without the
possession of any of the Series 2008-A Notes or the production thereof in any
proceeding relating thereto, and any such proceeding instituted by the Trustee
shall be brought in its own name as trustee. Any recovery of judgment shall,
after provision for the payment of the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, be for the
Noteholders in respect of which such judgment has been obtained.

111



--------------------------------------------------------------------------------



 



     Section 13.12. Suits for Enforcement. If an Event of Default or a Servicer
Default shall occur and be continuing, the Trustee, in its discretion, may,
subject to the provisions of Article XI and Section 12.1, proceed to protect and
enforce its rights and the rights of the Noteholders under this Indenture by a
suit, action or proceeding in equity or at law or otherwise, whether for the
specific performance of any covenant or agreement contained in this Indenture or
in aid of the execution of any power granted in this Indenture or for the
enforcement of any other legal, equitable or other remedy as the Trustee, being
advised by counsel, shall deem most effectual to protect and enforce any of the
rights of the Trustee or the Noteholders.
     Section 13.13. Rights of Noteholders to Direct the Trustee. The Majority
Facility Investors shall have the right to direct the time, method, and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred on the Trustee; provided, however, that, subject to
Section 13.1, the Trustee shall have the right to decline to follow any such
direction if the Trustee being advised by counsel determines that the action so
directed may not lawfully be taken, or if the Trustee in good faith shall, by a
Responsible Officer or Responsible Officers of the Trustee, determine that the
proceedings so directed would be illegal or involve it in personal liability or
be unduly prejudicial to the rights of Noteholders not parties to such
direction, or if the Trustee has not been offered reasonable security or
indemnity, as contemplated by Section 13.2, by such Holders; and provided
further, that nothing in this Indenture shall impair the right of the Trustee to
take any action deemed proper by the Trustee and which is not inconsistent with
such direction by the Noteholders.
     Section 13.14. Representations and Warranties of the Trustee. The Trustee
represents and warrants that:
     (a) the Trustee is a national banking association with trust powers
organized, validly existing and in good standing under the laws of the United
States;
     (b) the Trustee has full power, authority and right to execute, deliver and
perform this Indenture and has taken all necessary action to authorize the
execution, delivery and performance by it of this Indenture; and
     (c) this Indenture has been duly executed and delivered by the Trustee and
constitutes the legal, valid and binding agreement of the Trustee enforceable
against the Trustee in accordance with its terms, except as such enforceability
may be limited by Debtor Relief Laws and except as such enforceability may be
limited by general principles of equity (whether considered in a suit at law or
in equity).
     Section 13.15. Maintenance of Office or Agency. The Trustee appointed will
maintain at its expense in Minneapolis, Minnesota, or New York, New York, an
office or offices or agency or agencies where notices and demands to or upon the
Trustee in respect of the Series 2008-A Notes and this Indenture may be served,
and each successor Trustee will give prompt written notice to the Issuer, the
Servicer and the Noteholders of any change in the location of any such office or
agency.

112



--------------------------------------------------------------------------------



 



     Section 13.16. No Assessment. Wells Fargo Bank, National Association’s
agreement to act as Trustee hereunder shall not constitute or be construed as
Wells Fargo Bank, National Association’s assessment of the Issuer’s or any
Obligor’s creditworthiness or a credit analysis of any Loans.
     Section 13.17. UCC Filings and Title Certificates. The Trustee and the
Noteholders expressly recognize and agree that the Collateral Agent may be
listed as the secured party of record on the various Financing Statements
required to be filed under this Indenture in order to perfect the security
interest in the Collateral and such listing will not affect in any way the
respective status of the other secured parties under the Collateral Agency
Agreement as the holders of their respective interests in other collateral. In
addition, such listing shall impose no duties on the Collateral Agent other than
those expressly and specifically undertaken in accordance with this Indenture
and the Collateral Agency Agreement.
     Section 13.18. Replacement of the Custodian. Each of the Issuer and the
Servicer agree not to replace the Custodian unless the Rating Agency Condition
has been satisfied with respect to such replacement.
ARTICLE XIV
TERMINATION
     Section 14.1. Termination of Agreement. The respective obligations and
responsibilities of the Issuer, the Servicer and the Trustee created hereby
(other than the obligation of the Trustee to make payments to Noteholders as
hereafter set forth) shall terminate on the day after the Payment Date following
the date on which funds shall have been deposited in the Collection Account
sufficient to pay the Notes Principal Amount plus all interest accrued on the
Series 2008-A Notes through the day preceding such Payment Date plus all other
amounts payable pursuant to the Note Purchase Agreement; provided that, all
amounts required to be paid on such Payment Date pursuant to this Indenture
shall have been paid.
     Section 14.2. Final Payment.
     (a) Written notice of any termination shall be given (subject to at least
two Business Days’ prior notice from the Servicer to the Trustee) by the Trustee
to the Noteholders and each Rating Agency then rating the Series 2008-A Notes
mailed not later than the fifth day of the month of such final payment
specifying (a) the Payment Date and (b) the amount of any such final payment.
The Trustee shall give such notice to the Registrar at the time such notice is
given to the Noteholders.
     (b) On or after the final Payment Date, upon written request of the
Trustee, the Noteholders shall surrender their Series 2008-A Notes to the office
specified in such request.
     Section 14.3. Release of Collateral. Upon the termination of this Indenture
pursuant to Section 14.1, the Trustee shall release all liens and assign to the
Issuer (without recourse, representation or warranty) all right, title and
interest of the Trustee in and to the Collateral and the Membership Interest
Collateral and all proceeds thereof. The Trustee shall execute and deliver such
instruments of assignment, in each case without recourse, representation or
warranty, as shall be reasonably requested by the Issuer to release the security
interest of the Trustee in the Collateral and the Membership Interest
Collateral.

113



--------------------------------------------------------------------------------



 



ARTICLE XV
MISCELLANEOUS PROVISIONS
     Section 15.1. Amendment.
     (a) Amendments Without Consent of the Noteholders. The Issuer, the Trustee,
the Collateral Agent and the Servicer, at any time and from time to time,
without the consent of any of the Noteholders, may enter into one or more
amendments to this Indenture in form satisfactory to the Trustee for any of the
following purposes:
     (i) to cure any ambiguity, correct, modify or supplement any provision
which is defective or inconsistent with any other provision herein; provided
that, such correction, modification or supplement shall not alter in any
material respect, the amount or timing of payments to or other rights of the
Noteholders; or
     (ii) to modify transfer restrictions on the Series 2008-A Notes, so long as
any such modifications comply with the Securities Act and the Investment Company
Act;
provided that, (x) in each case, the Issuer shall have satisfied the Rating
Agency Condition with respect to such corrections, amendments, modifications or
clarifications and (y), the Issuer shall have delivered to the Trustee an
Officer’s Certificate of the Issuer, an Officer’s Certificate of the Servicer,
and an Opinion of Counsel each to the effect that such change will not adversely
affect the rights of any Noteholders and evidence that any additional conditions
to such amendment have been satisfied.
     Subject to Section 15.1(c), the Trustee is hereby authorized to join in the
execution of any such amendment and to make any further appropriate agreements
and stipulations that may be therein contained. So long as any of the
Series 2008-A Notes are outstanding, at the cost of the Issuer, the Trustee
shall provide to each Rating Agency then rating the Series 2008-A Notes a copy
of any proposed amendment prior to the execution thereof by the Trustee and, as
soon as practicable after the execution by the Issuer, the Trustee and the
Collateral Agent of any such amendment, provide to each Rating Agency a copy of
the executed amendment.
     (b) Amendments With Consent of the Noteholders. With the consent of the
Required Facility Investors and upon satisfaction of the Rating Agency
Condition, the Issuer and the Trustee may enter into an amendment hereto for the
purpose of adding any provisions to, or changing in any manner or eliminating
any of the provisions of, this Indenture, or modifying in any manner the rights
of the Holders of the Series 2008-A Notes under this Indenture; provided that,
no such amendment shall, without the consent of all affected Noteholders:

114



--------------------------------------------------------------------------------



 



     (i) reduce in any manner the amount of, or change the timing of, principal,
interest and other payments required to be made on any Note;
     (ii) change the application of proceeds of any Collateral or Membership
Interest Collateral to the payment of Series 2008-A Notes or modify the Priority
of Payments;
     (iii) reduce the percentage of Noteholders required to take or approve any
action under this Indenture; or
     (iv) permit the creation of any lien ranking prior to or on a parity with
the lien of this Indenture, with respect to any part of the Collateral or
Membership Interest Collateral or terminate the lien of this Indenture on any
property at any time subject thereto or deprive the Noteholders of the security
afforded by the lien of this Indenture.
     It shall not be necessary in connection with any consent of the Noteholders
under this Section 15.1(b) for the Noteholders to approve the specific form of
any proposed amendment, but it shall be sufficient if such consent shall approve
the substance thereof. The Trustee will not be permitted to enter into any such
amendment if, as a result of such amendment, the ratings of the Series 2008-A
Notes (if then rated) would be reduced without the consent of each affected
Noteholder.
     Promptly after the execution by the Issuer, the Trustee, the Collateral
Agent and the Servicer of any amendment pursuant to this Section 15.1(b), the
Trustee, at the expense of the Issuer shall mail to the Noteholders and each
Rating Agency rating the Series 2008-A Notes, a copy thereof.
     (c) Execution of Amendments. In executing or accepting the additional
trusts created by any amendment permitted by this Section 15.1 or the
modifications thereby of the trusts created by this Indenture, the Trustee shall
be entitled to receive, and (subject to Sections 13.1 and 13.2) shall be fully
protected in relying in good faith upon, an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by this Indenture and
that all conditions precedent applicable thereto under this Indenture have been
satisfied. The Trustee may, but shall not be obligated to, enter into any such
amendment which affects the Trustee’s own rights, duties or immunities under
this Indenture, or otherwise.
     (d) Effect of Amendments. Upon the execution of any amendment under this
Section 15.1, this Indenture shall be modified in accordance therewith, and such
amendment shall form a part of this Indenture for all purposes; and every Holder
of a Series 2008-A Note theretofore and thereafter authenticated and delivered
hereunder shall be bound thereby.
     (e) Reference in Series 2008-A Notes to Amendments. Series 2008-A Notes
executed, authenticated and delivered after the execution of any amendment
pursuant to this Section 15.1 may, and if required by the Trustee shall, bear a
notation in form approved by the Trustee as to any matter provided for in such
amendment. If the Issuer shall so determine, new Series 2008-A Notes, so
modified as to conform in the opinion of the Issuer to any such amendment, may
be prepared and executed by the Issuer and authenticated and delivered by the
Trustee or its authenticating agent in exchange for outstanding Series 2008-A
Notes.

115



--------------------------------------------------------------------------------



 



     (f) Consent of Deal Agent. Notwithstanding any of the foregoing to the
contrary, the Issuer shall not enter into any amendment to the Indenture the
effect of which would be a material change in the rights or responsibilities of
the Deal Agent hereunder without the consent of the Deal Agent.
     (g) Consent of Funding Agents. The Issuer shall not enter into any
amendment to the Indenture that would require the consent of each of the Funding
Agents under the Note Purchase Agreement unless such consents have been
obtained.
     Section 15.2. Limitation on Rights of the Noteholders.
     (a) The death or incapacity of any Noteholder shall not operate to
terminate this Indenture, nor shall such death or incapacity entitle such
Noteholder’s legal representatives or heirs to claim an accounting or to take
any action or commence any proceeding in any court for a partition or winding up
of the Collateral or Membership Interest Collateral, nor otherwise affect the
rights, obligations and liabilities of the parties hereto or any of them.
     (b) Nothing herein set forth, or contained in the terms of the
Series 2008-A Notes, shall be construed so as to constitute the Noteholders from
time to time as partners or members of an association; nor shall any Noteholder
be under any liability to any third person by reason of any action taken by the
parties to this Indenture pursuant to any provision hereof.
     Section 15.3. Governing Law. This Indenture is governed by and shall be
construed in accordance with the laws of the State of New York and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.
     Section 15.4. Notices. All communications and notices hereunder shall be in
writing and shall be deemed to have been duly given if personally delivered to,
or transmitted by overnight courier, or transmitted by telex or telecopy and
confirmed by a mailed writing:
If to the Issuer:
SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING II, LLC
10750 West Charleston Boulevard
Suite 130
Mailstop 2064
Las Vegas, Nevada 89135
Attention: President
(or such other address as may hereafter be furnished to the Trustee, the
Servicer and the Collateral Agent in writing by the Issuer).
If to the Servicer:
WYNDHAM CONSUMER FINANCE, INC.
10750 West Charleston Boulevard
Suite 130
Las Vegas, Nevada 89135

116



--------------------------------------------------------------------------------



 



Fax number: 702-227-3114
Attention: President, Treasurer and Controller
(or such other address as may hereafter be furnished to the Trustee, the Issuer
and the Collateral Agent in writing by the Servicer).
If to the Trustee:
WELLS FARGO BANK, NATIONAL ASSOCIATION
Sixth & Marquette
MAC N9311-161
Minneapolis, Minnesota 55479
Fax number: 612-667-3464
Attention: Corporate Trust Services Asset-Backed Administration
(or such other address as may be furnished to the Servicer, the Issuer and the
Collateral Agent in writing by the Trustee).
If to the Collateral Agent:
U.S. BANK NATIONAL ASSOCIATION
269 Technology Way
Building B, Unit 3
Rocklin, CA 95765
Fax number: 916-626-3252
Attention: Structured Finance Trust Services
                         Re: Sierra Timeshare Conduit Receivables Funding II,
LLC
                         Series 2008-A
(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer by the Collateral Agent).
If to each Rating Agency:
Moody’s Investor Service, Inc.
7 World Trade Center
At 250 Greenwich Street
New York, New York 10007
Fax number: 212-553-4642
(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer).
Standard & Poor’s Ratings Services
55 Water Street
New York, New York 10041
Fax number: 212-438-2655
(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer).

117



--------------------------------------------------------------------------------



 



If to the Noteholders:
(to such addresses as may be furnished in writing by any Noteholder to the
Trustee).
If to the Deal Agent:
JPMorgan Chase Bank, N.A.
10 South Dearborn Street
13th Floor
Chicago, Illinois 60670
Fax number: 312-732-3600
Attention: ABS Transaction Management
     All communications and notices pursuant hereto to a Noteholder will be
given by first-class mail, postage prepaid, to the registered holders of such
Series 2008-A Notes at their respective address as shown in the Note Register.
Any notice so given within the time prescribed in this Indenture shall be
conclusively presumed to have been duly given, whether or not the Noteholder
receives such notice.
     Section 15.5. Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Indenture shall for any
reason whatsoever be held invalid, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Indenture and shall in no way affect the validity or
enforceability of the other provisions of this Indenture or of the Series 2008-A
Notes or rights of the Noteholders thereof.
     Section 15.6. Assignment. Notwithstanding anything to the contrary
contained herein, except as provided in Section 12.2, this Indenture may not be
assigned by the Issuer or the Servicer without the prior consent of the Majority
Facility Investors.
     Section 15.7. Series 2008-A Notes Non-assessable and Fully Paid. It is the
intention of the Issuer that the Noteholders shall not be personally liable for
obligations of the Issuer and that the indebtedness represented by the
Series 2008-A Notes shall be non-assessable for any losses or expenses of the
Issuer or for any reason whatsoever.
     Section 15.8. Further Assurances. Each of the Issuer, the Servicer and the
Collateral Agent agree to do and perform, from time to time, any and all acts
and to execute any and all further instruments required or reasonably requested
by the Trustee more fully to effect the purposes of this Indenture, including
without limitation the authorization of any financing statements, amendments
thereto, or continuation statements relating to the Collateral for filing under
the provisions of the UCC of any applicable jurisdiction.
     Section 15.9. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Trustee or the Noteholders, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. No waiver of any provision hereof shall
be effective unless made in writing. The rights, remedies, powers and privileges
therein provided are cumulative and not exhaustive of any rights, remedies,
powers and privileges provided by law.

118



--------------------------------------------------------------------------------



 



     Section 15.10. Counterparts. This Indenture may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
     Section 15.11. Third-Party Beneficiaries. This Indenture will inure to the
benefit of and be binding upon the parties hereto, the Noteholders and their
respective successors and permitted assigns. Except as otherwise provided in
this Article XV, no other person will have any right or obligation hereunder.
     Section 15.12. Actions by the Noteholders.
     (a) Wherever in this Indenture a provision is made that an action may be
taken or a notice, demand or instruction given by the Noteholders, such action,
notice or instruction may be taken or given by any Noteholder, unless such
provision requires a specific percentage of the Noteholders. If, at any time,
the request, demand, authorization, direction, consent, waiver or other act of a
specific percentage of the Noteholders is required pursuant to this Indenture,
written notification of the substance thereof shall be furnished to all
Noteholders.
     (b) Any request, demand, authorization, direction, consent, waiver or other
act by a Noteholder binds such Noteholder and every subsequent holder of such
Series 2008-A Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof in respect of anything done or omitted to
be done by the Trustee, the Issuer or the Servicer in reliance thereon, whether
or not notation of such action is made upon such Note.
     Section 15.13. Merger and Integration. Except as set forth in the Trustee
Fee Letter, and except as specifically stated otherwise herein, this Indenture
and the other Facility Documents set forth the entire understanding of the
parties relating to the subject matter hereof, and, except as set forth in such
Trustee Fee Letter, all prior understandings, written or oral, are superseded by
this Indenture and the other Facility Documents. This Indenture may not be
modified, amended, waived or supplemented except as provided herein.
     Section 15.14. No Bankruptcy Petition. The Trustee, the Servicer, the
Collateral Agent, each Noteholder, the Deal Agent, and each Funding Agent, and
each beneficial owner of a Series 2008-A Note or an interest therein, by
accepting a Note, hereby covenant and agree that they will not at any time
institute against the Issuer or the Depositor, or join in instituting against
the Issuer or the Depositor, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any Debtor
Relief Law until one year and one day after such time as all of the Issuer and
the Depositor have paid in full all indebtedness owed by such Person. The
provisions of this Section 15.14 will survive any termination of this Indenture.
     Section 15.15. Headings. The headings herein are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.
     Section 15.16. Satisfaction of Rating Agency Condition. It is agreed by the
parties hereto, that, any action which, under the terms of this Indenture, is
subject to the satisfaction of the Rating Agency Condition, shall also be
subject to the condition that such action shall not be taken unless the Deal
Agent has given its prior written consent to the action.

119



--------------------------------------------------------------------------------



 



     Section 15.17. Rating Agency Review. The Issuer hereby agrees that if the
Issuer elects to maintain the ratings on the Series 2008-A Notes on and after
the Liquidity Termination Date in 2009, the Issuer shall prior to the Liquidity
Termination Date in 2009 submit the Series 2008-A Notes for review to each
Rating Agency then maintaining a rating on the Series 2008-A Notes.
     Section 15.18. Changes in the Hedge Agreement. The Issuer agrees that it
will notify each Rating Agency then maintaining a rating on the Series 2008-A
Notes of any amendments to the Hedge Agreement.
     Section 15.19. Discretion with Respect to Derivative Financial Instruments.
The parties to this Indenture recognize and agree that, in the course of
managing its assets and obligations, the Issuer may, from time to time, find it
useful and prudent to enter into, or to terminate or modify, derivative
financial instruments for the purpose of hedging its interest rate risk, and the
parties hereby agree that, (a) in addition to the Hedge Agreement, the Issuer
may, from time to time, enter into derivative financial instruments for the
purpose of hedging the Issuer’s interest rate risk in accordance with the terms
of the Facility Documents and (b) the Issuer may, in its discretion, terminate,
or modify, any such derivative financial instrument in accordance with the terms
of the Facility Documents; provided that the Issuer shall not terminate or
modify the Hedge Agreement except as provided in this Indenture and solely in
accordance with the appropriate mechanism(s) as set forth in the Hedge
Agreement, and, with respect to any derivative financial instruments, other than
the Hedge Agreement, the Issuer shall not enter into any such instruments unless
the Rating Agency Condition has been satisfied with respect to such derivative
financial instrument; provided further, however, that, so long as the Hedge
Agreement is in effect, (x) no instrument shall be entered into pursuant to
clause (a) above and (y) no termination (or modification) shall be effected
pursuant to clause (b) above, without the prior written consent of the Hedge
Provider if the effect of such instrument, termination (or modification) would
be to adversely affect the Hedge Provider’s ability or right to receive payment
under the terms of the Hedge Agreement, or if the instrument, termination (or
modification) would modify the obligations of or impair the ability of the
Issuer to fully perform any of its payment obligations under the Hedge
Agreement; and provided further, however, that any termination, modification or
replacement with respect to the Hedge Agreement effected otherwise in accordance
with this Indenture and the appropriate mechanism(s) as set forth in the Hedge
Agreement shall not be subject to the provisions of this Section 15.19.

120



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Issuer, the Servicer, the Trustee and the Collateral
Agent have caused this Indenture to be duly executed by their respective
officers as of the day and year first above written.

            SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING II, LLC,
as Issuer
      By:   /s/ Mark A. Johnson         Name:   Mark A. Johnson        Title:  
President        WYNDHAM CONSUMER FINANCE, INC.,
as Servicer
      By:   /s/ Mark A. Johnson         Name:   Mark A. Johnson        Title:  
President        WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee
      By:   /s/ Benjamin Krueger         Name:   Benjamin Krueger       
Title:   Vice President        U.S. BANK NATIONAL ASSOCIATION, as
as Collateral Agent
      By:   /s/ Cheryl Whitehead         Name:   Cheryl Whitehead       
Title:   Vice President     

[Signature page for Indenture and Servicing Agreement]

 